Exhibit 10.1

 



Execution Version

 



SENIOR SECURED CREDIT FACILITIES

 

CREDIT AGREEMENT

 

dated as of March 3, 2020,

 

among

 

RIBBON COMMUNICATIONS INC.,

 

as a Guarantor,

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.,

 

as the Borrower,

 

The Several Lenders from Time to Time PartY Hereto,

 

CITIZENS BANK, N.A.

 

as Administrative Agent, Issuing Lender and Swingline Lender,

 

and

 

CITIZENS BANK, N.A.
and
Santander Bank, National Association,
as Joint Lead Arrangers and Bookrunners

 



 

 



Table of Contents



 



  Page SECTION 1 DEFINITIONS 2 1.1 Defined Terms 2 1.2 Other Definitional
Provisions 44 1.3 Rounding 45 1.4 Currency 45 1.5 Limited Condition Acquisitions
46 SECTION 2 AMOUNT AND TERMS OF COMMITMENTS 47 2.1 Term Commitments 47 2.2
Procedure for Term Loan Borrowing 47 2.3 Repayment of Term Loans 47 2.4
Revolving Commitments 48 2.5 Procedure for Revolving Borrowing 48 2.6 Swingline
Commitment 49 2.7 Procedure for Swingline Borrowing; Refunding of Swingline
Loans 49 2.8 Overadvances 51 2.9 Fees. 51 2.10 Termination or Reduction of
Commitments 51 2.11 Optional Loan Prepayments 51 2.12 Mandatory Prepayments 52
2.13 Conversion and Continuation Options 54 2.14 Limitations on Eurodollar
Tranches 54 2.15 Interest Rates and Payment Dates 54 2.16 Computation of
Interest and Fees 55 2.17 Inability to Determine Interest Rate 55 2.18 Pro Rata
Treatment and Payments 57 2.19 Illegality; Requirements of Law 60 2.20 Taxes 61
2.21 Indemnity 65 2.22 Change of Lending Office 65 2.23 Substitution of Lenders
65 2.24 Defaulting Lenders 66 2.25 Joint and Several Liability 69

 

-i-

 

 

Table of Contents



(continued)



 



  Page 2.26 Notes 69 2.27 Incremental Facility 69 2.28 Credit Agreement
Refinancing Indebtedness 72 2.29 Discounted Prepayments 73 SECTION 3 LETTERS OF
CREDIT 75 3.1 L/C Commitment 75 3.2 Procedure for Issuance of Letters of Credit
76 3.3 Fees and Other Charges 76 3.4 L/C Participations; Existing Letters of
Credit 77 3.5 Reimbursement 78 3.6 Obligations Absolute 78 3.7 Letter of Credit
Payments 79 3.8 Applications 79 3.9 Interim Interest 79 3.10 Cash Collateral 79
3.11 Additional Issuing Lenders 80 3.12 Resignation of the Issuing Lender 80
3.13 Applicability of UCP and ISP 81 SECTION 4 REPRESENTATIONS AND WARRANTIES 81
4.1 Financial Condition 81 4.2 No Change 82 4.3 Existence; Compliance with Law
82 4.4 Power, Authorization; Enforceable Obligations 82 4.5 No Legal Bar 82 4.6
Litigation 82 4.7 No Default 83 4.8 Ownership of Property; Liens; Investments 83
4.9 Intellectual Property 83 4.10 Taxes 83 4.11 Federal Regulations 83 4.12
Labor Matters 84 4.13 ERISA 84



-ii-

 

 

Table of Contents



(continued)

 





  Page 4.14 Investment Company Act; Other Regulations 84 4.15 Subsidiaries 85
4.16 Use of Proceeds 85 4.17 Environmental Matters 85 4.18 Accuracy of
Information, etc. 86 4.19 Security Documents 86 4.20 Solvency; Voidable
Transaction 87 4.21 Regulation H 87 4.22 [Reserved] 87 4.23 [Reserved] 87 4.24
Insurance 87 4.25 No Casualty 87 4.26 [Reserved] 87 4.27 [Reserved] 88 4.28 OFAC
88 4.29 Anti-Corruption Laws; Patriot Act 88 SECTION 5 CONDITIONS PRECEDENT 88
5.1 Conditions to Initial Extension of Credit 88 5.2 Conditions to Each
Extension of Credit 92 5.3 Post-Closing Conditions Subsequent 92 SECTION 6
AFFIRMATIVE COVENANTS 93 6.1 Financial Statements 93 6.2 Certificates; Reports;
Other Information 94 6.3 [Reserved] 95 6.4 Payment of Obligations 95 6.5
Maintenance of Existence; Compliance 95 6.6 Maintenance of Property; Insurance
96 6.7 Inspection of Property; Books and Records; Discussions 96 6.8 Notices 96
6.9 Environmental Laws 97 6.10 [Reserved] 97 6.11 [Reserved] 98

  

-iii-

 

 

Table of Contents



(continued)



 



  Page 6.12 Additional Collateral, Etc. 98 6.13 Designation of Subsidiaries and
Unrestricted Subsidiaries 100 6.14 Use of Proceeds 101 6.15 [Reserved] 101 6.16
Anti-Corruption Laws 101 6.17 Further Assurances 101 SECTION 7 NEGATIVE
COVENANTS 101 7.1 Financial Condition Covenants 101 7.2 Indebtedness 102 7.3
Liens 104 7.4 Fundamental Changes 106 7.5 Disposition of Property 107 7.6
Restricted Payments 108 7.7 [Reserved] 110 7.8 Investments 110 7.9 ERISA 113
7.10 [Reserved] 114 7.11 Transactions with Affiliates 114 7.12 Sale Leaseback
Transactions 114 7.13 Swap Agreements 114 7.14 Accounting Changes 114 7.15
Negative Pledge Clauses 114 7.16 Clauses Restricting Subsidiary Distributions
115 7.17 Lines of Business 115 7.18 [Reserved] 115 7.19 [Reserved] 115 7.20
Amendments to Organizational Agreements and Material Contracts 115 7.21 Use of
Proceeds 115 7.22 Subordinated Indebtedness 116 7.23 Anti-Terrorism Laws 116
SECTION 8 EVENTS OF DEFAULT 116 8.1 Events of Default 116



-iv-

 

 

Table of Contents



(continued)



 



  Page 8.2 Remedies Upon Event of Default 119 8.3 Application of Funds 120
SECTION 9 THE ADMINISTRATIVE AGENT 121 9.1 Appointment and Authority 121 9.2
Delegation of Duties 122 9.3 Exculpatory Provisions 122 9.4 Reliance by
Administrative Agent 123 9.5 Notice of Default 123 9.6 Non-Reliance on
Administrative Agent and Other Lenders 123 9.7 Indemnification 124 9.8 Agent in
Its Individual Capacity 124 9.9 Successor Administrative Agent 125 9.10
Collateral and Guaranty Matters 126 9.11 Administrative Agent May File Proofs of
Claim 127 9.12 No Other Duties, etc. 127 9.13 Cash Management Bank and Qualified
Counterparty Reports 127 9.14 Survival 128 9.15 Certain ERISA Matters 128
SECTION 10 MISCELLANEOUS 129 10.1 Amendments and Waivers 129 10.2 Notices 133
10.3 No Waiver; Cumulative Remedies 135 10.4 Survival of Representations and
Warranties 135 10.5 Expenses; Indemnity; Damage Waiver 135 10.6 Successors and
Assigns; Participations and Assignments 137 10.7 Adjustments; Set-off 141 10.8
Payments Set Aside 142 10.9 Interest Rate Limitation 142 10.10 Counterparts;
Electronic Execution of Assignments 143 10.11 Severability 143 10.12 Integration
143 10.13 GOVERNING LAW 143

  

-v-

 

 

Table of Contents



(continued)



 

  Page 10.14 Submission to Jurisdiction; Waivers 144 10.15 Acknowledgements 144
10.16 Releases of Guarantees and Liens 145 10.17 Treatment of Certain
Information; Confidentiality 145 10.18 [Reserved] 146 10.19 Judgment Currency;
Exchange Rates 146 10.20 Patriot Act 147 10.21 Acknowledgement and Consent to
Bail-In of Affected Financial Institutions 147 10.22 Acknowledgment Regarding
any Supported QFCs 147



 

-vi-

 

 

Table of Contents



(continued)



  

Schedules

 



Schedule 1.1A: Commitments Schedule 1.1B: Existing Letters of Credit Schedule
4.5: Requirements of Law Schedule 4.9: Intellectual Property Schedule 4.15:
Subsidiaries Schedule 5.3: Post-Closing Conditions Subsequent Schedule 7.2(d):
Existing Indebtedness Schedule 7.2(m): Factoring Arrangements Schedule 7.3(f):
Existing Liens Schedule 7.8: Investments Schedule 7.11: Transactions with
Affiliates Schedule 7.16(f): Existing Negative Pledge Clauses Schedule
7.17(vii): Existing Clauses Restricting Subsidiary Distributions





 

Exhibits

 



Exhibit A: [Reserved] Exhibit B: Form of Compliance Certificate Exhibit C: Form
of Secretary’s/Managing Member’s Certificate Exhibit D: Form of Solvency
Certificate Exhibit E: Form of Assignment and Assumption Exhibits F-1 – F-4:
Forms of U.S. Tax Compliance Certificate Exhibit G: Reserved Exhibit H-1: Form
of Revolving Loan Note Exhibit H-2: Form of Swingline Loan Note Exhibit H-3:
Form of Term Loan Note Exhibit I: [Reserved] Exhibit J: Form of Collateral
Information Certificate Exhibit K: Form of Notice of Borrowing Exhibit L: Form
of Notice of Conversion/Continuation



  

-vii-

 

 

CREDIT AGREEMENT

 

THIS Credit Agreement (this “Agreement”), dated as of March 3, 2020, is entered
into by and among RIBBON COMMUNICATIONS INC., a Delaware corporation
(“Holdings”), RIBBON COMMUNICATIONS OPERATING COMPANY, INC., a Delaware
corporation formerly known as Sonus Networks, Inc. (the “Borrower”), the several
banks and other financial institutions or entities from time to time party to
this Agreement (each a “Lender” and, collectively, the “Lenders”), CITIZENS
BANK, N.A. (“Citizens”), as the Issuing Lender and the Swingline Lender, and
Citizens, as Administrative Agent.

 

recitals:

 

WHEREAS, capitalized terms used in these recitals will have the respective
meanings set forth for such terms in Section 1.1;

 

WHEREAS, pursuant to the transactions undertaken in connection with that certain
Agreement and Plan of Merger, dated as of November 14, 2019 (including all
exhibits and schedules thereto, as amended, restated, supplemented or otherwise
modified prior to the Closing Date, the “Acquisition Agreement”), by and among
Holdings, Ribbon Communications Israel Ltd., a company incorporated under the
Laws of the State of Israel and an indirect wholly owned Subsidiary of Borrower,
Eclipse Communications Ltd., a company incorporated under the Laws of the State
of Israel and an indirect wholly owned Subsidiary of the Borrower (“Merger
Sub”), ECI Telecom Group Ltd., a company incorporated under the Laws of the
State of Israel (“ECI Telecom Group” and, together with its Subsidiaries, the
“Acquired Business”) and ECI Holding (Hungary) Korlátolt Felelősségű Társaság, a
company incorporated under the Laws of Hungary (“ECI Holding (Hungary) KFT”),
solely in its capacity as the “shareholder representative” under the Acquisition
Agreement, Merger Sub will merge with and into ECI Telecom Group, with ECI
Telecom Group surviving such merger as an indirect, wholly-owned subsidiary of
Borrower (the “Acquisition”);

 

Whereas, the Lenders have agreed to extend certain credit facilities to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate principal amount not to exceed $500,000,000, consisting of a term loan
facility in the aggregate principal amount of $400,000,000, and a revolving loan
facility to the Borrower in an aggregate principal amount of $100,000,000,
including a letter of credit sub-facility in the aggregate availability amount
of $30,000,000 (as a sublimit of such revolving loan facility), and a swingline
sub-facility in the aggregate availability amount of $20,000,000 (as a sublimit
of such revolving loan facility);

 

WHEREAS, the proceeds of the Term Loans funded on the Closing Date and any
Initial Revolving Borrowings will be used on the Closing Date to (A) consummate
the Acquisition and the other Closing Date Transactions, (B) repay the Acquired
Business Existing Debt and (C) pay the Closing Date Transaction Costs;

 

WHEREAS, each Guarantor has agreed to guarantee the Obligations of the Borrower;
and

 

WHEREAS, each Loan Party has agreed to secure all of its Obligations by granting
to the Administrative Agent, for the benefit of the Secured Parties, a first
priority lien (subject to Liens permitted by the Loan Documents) on its personal
property and assets as and to the extent described in the Security Documents.

 

1

 

 

Now, Therefore, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1
DEFINITIONS

 

1.1               Defined Terms. As used in this Agreement (including the
recitals hereof), the terms listed in this Section 1.1 shall have the respective
meanings set forth in this Section 1.1.

 

“20% Cap”: as defined in the definition of Consolidated Adjusted EBITDA.

 

“ABR”: for any day, a rate per annum equal to the higher of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect for
such day plus 0.50% ; provided that in no event shall the ABR be deemed to be
less than 0.00%. Any change in the ABR due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of the change in such rates.

 

“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.

 

“Acceptable Discount Price” as defined in Section 2.29(b).

 

“Accounting Change”: is defined in the definition of “GAAP.”

 

“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing. Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of the Group Members.

 

“Acquired Business”: has the meaning given in the recitals hereto.

 

“Acquired Business Existing Debt”: means indebtedness and other obligations that
do not expressly survive termination and repayment thereof, and which are
outstanding immediately prior to the Closing Date, under the Senior Finance
Agreement dated as of March 14, 2018 by and among ECI Telecom B.V. as the
Borrower, Promontoria Holding 206 B.V. and J.P. Morgan Securities PLC as the
Arrangers and Promontoria Holding 206 B.V. as the Agent and the Security Agent,
as amended, supplemented or modified from time to time.

 

“Acquisition”: has the meaning given in the recitals hereto.

 

“Acquisition Agreement”: has the meaning given in the recitals hereto.

 

“Acquisition Agreement Representations”: means such of the representations and
warranties made by ECI Telecom Group, with respect to ECI Telecom Group and/or
its Subsidiaries, in the Acquisition Agreement to the extent a breach of such
representations and warranties is materially adverse to the interests of the
Lenders hereunder.

 

2

 

 

“Administrative Agent”: Citizens, in its capacity as the administrative agent
for the Lenders and the collateral agent for the Secured Parties under this
Agreement and the other Loan Documents, together with any of its successors in
such capacity.

 

“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.

 

“Affected Lender”: is defined in Section 2.23.

 

“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified; provided that, neither the
Administrative Agent nor the Lenders shall be deemed Affiliates of the Loan
Parties solely as a result of the exercise of their rights and remedies under,
and in accordance with, the Loan Documents.

 

“Agent Parties”: is defined in Section 10.2(c)(ii).

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) without duplication of clause (b), the aggregate then unpaid
principal amount of such Lender’s Term Loans, (b) without duplication of clause
(a), the aggregate amount of such Lender’s Term Commitments then in effect and
(c) the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.

 

“Agreement”: is defined in the preamble hereto.

 

“Agreement Currency”: is defined in Section 10.19.

 

“Applicable Discount Price”: is defined in Section 2.29(b).

 

“Applicable Margin”: with respect to Revolving Loans and with respect to Term
Loans funded on the Closing Date, commencing on the first Business Day
immediately following the date on which Holdings delivers a Compliance
Certificate pursuant to Section 6.2(b), the rate per annum set forth under the
relevant column heading below based upon the Consolidated Net Leverage Ratio in
such Compliance Certificate:

 

Level  Consolidated
Net Leverage Ratio  Applicable Margin
for Eurodollar
Loans   Applicable
Margin for ABR
Loans   Commitment Fee
Rate  I  > 3.50:1.00   3.50%   2.50%   0.350% II  <3.50:1.00 but > 3.00:1.00 
 3.00%   2.00%   0.300% III  <3.00:1.00 but > 2.25:1.00   2.50%   1.50%   0.250%
IV  <2.25:1.00 but > 1.50:1.00   2.00%   1.00%   0.225% V  < 1.50:1.00   1.50% 
 0.50    0.200%

 

Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate required to be delivered pursuant to Section 6.2(b) after the
Closing Date, (x) the Applicable Margin shall be the rates corresponding to
Level II in the foregoing table and (y) the Commitment Fee Rate shall be the
rate corresponding to Level I in the foregoing table, (b) if Holdings fails to
deliver the financial statements required by Section 6.1 and the related
Compliance Certificate required by Section 6.2(b), by the respective

 

3

 

 

date required thereunder after the end of any related fiscal quarter of
Holdings, the Applicable Margin and the Commitment Fee Rate shall be the rates
corresponding to Level I in the foregoing table until such financial statements
and Compliance Certificate are delivered, and (c) no reduction to the Applicable
Margin or the Commitment Fee Rate shall become effective at any time (x) when an
Event of Default has occurred and is continuing or (y) the Loans (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents have been declared to be due and payable in accordance with
Section 8.2.

 

If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Administrative Agent
determines that (x) the Consolidated Net Leverage Ratio as calculated by
Holdings as of any applicable date was inaccurate and (y) a proper calculation
of the Consolidated Net Leverage Ratio would have resulted in different pricing
for any period, then (i) if the proper calculation of the Consolidated Net
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall automatically and retroactively be obligated to pay to the
Administrative Agent, for the benefit of the applicable Lenders, promptly on
demand by the Administrative Agent, an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period; and (ii) if the proper
calculation of the Consolidated Net Leverage Ratio would have resulted in lower
pricing for such period, neither the Administrative Agent nor any Lender shall
have any obligation to repay any interest or fees to the Borrower.

 

With respect to Incremental Term Loans, Extended Term Loans, Extended Revolving
Commitments and any Credit Agreement Refinancing Indebtedness, the “Applicable
Margin” shall be as set forth in the applicable Incremental Joinder, Extension
Amendment or Refinancing Amendment, as applicable.

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

 

“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition of property permitted by clauses (a)
through (q) of Section 7.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $5,000,000.

 

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Available Amount”: as at any date of determination, a cumulative amount equal
to, without duplication, (a) $25,000,000 (the “Starter Basket”), plus (b)
commencing after the end of the fiscal year ending December 31, 2021, the amount
of Excess Cash Flow not applied to make a prepayment pursuant to Section 2.12(d)
(excluding the amount of any reduction in Excess Cash Flow pursuant to Section
2.12(d) resulting from a voluntary prepayment), plus (c) the aggregate amount of
capital contributions by Holdings to the capital of the Borrower made after the
Closing Date and in cash or Cash Equivalents (other than with respect to
Disqualified Stock or pursuant to a Specified Equity Contribution), plus (d) the
net cash proceeds received by Holdings after the Closing Date (and prior to such
date of determination) from issuances or sales of its Capital Stock (that is not
Disqualified Stock), other than with respect to Specified Equity

 

4

 

 

Contributions, plus (e) returns, profits, distributions and similar amounts
received in cash or Cash Equivalents by the Borrower and its Subsidiaries on
Investments made using the Available Amount not in excess of such Investments
made with the Available Amount, plus (f) any Declined Amounts, plus (g) amounts
received by the Borrower or any of its Subsidiaries in cash from the sale of the
Capital Stock of any joint venture or any dividend or other distribution by any
joint venture, in each case with respect to this clause (g), to the extent such
equity interests or dividend are from an Investment made with the Available
Amount, in each case with respect to the preceding clauses (b) through (g) to
the extent not otherwise applied to a purpose permitted under this Agreement,
minus (h) the aggregate amount of any Restricted Payments actually made pursuant
to Section 7.6(l), minus (i) the aggregate amount of any Investments actually
made pursuant to Section 7.8(u).

 

“Available Incremental Amount”: as of any date of determination, an amount equal
to (a) the sum of (i) the Fixed Incremental Amount and (ii) the Ratio
Incremental Amount minus (b) the aggregate principal amount of Incremental
Facilities previously incurred pursuant to Section 2.27.

 

“Available Revolving Commitment”: at any time, an amount equal to (i) the Total
Revolving Commitments in effect at such time, minus (ii) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, minus (iii) the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans at such time, minus (iv) the aggregate principal
balance of any Revolving Loans outstanding at such time.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-in Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation, rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR or another rate based on SOFR) that has been
selected by the Administrative Agent and the Borrower giving due consideration
to (i) any selection or recommendation of a replacement rate or the mechanism
for determining such a rate by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the Eurocurrency Base Rate for U.S. dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurocurrency Base Rate with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrower
giving due consideration to: (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Eurocurrency Base Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body or (ii) any

 

5

 

 

evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Eurodollar Base Rate with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated credit facilities
at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent, in consultation with the
Borrower, decides may be appropriate to reflect the adoption and implementation
of such Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent,
in consultation with the Borrower, determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent, in consultation with the Borrower,
decides is reasonably necessary in connection with the administration of this
Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurocurrency Base Rate:

 

(1)                in the case of clause (1) or (2) of the definition of
“Benchmark Transition Event,” the later of (a) the date of the public statement
or publication of information referenced therein and (b) the date on which the
administrator of the Eurocurrency Base Rate permanently or indefinitely ceases
to provide the Eurocurrency Base Rate; or

 

(2)                in the case of clause (3) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurocurrency Base Rate:

 

(1) a public statement or publication of information by or on behalf of the
administrator of the Eurocurrency Base Rate announcing that such administrator
has ceased or will cease to provide the Eurocurrency Base Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurocurrency
Base Rate;

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurocurrency Base Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Eurocurrency Base Rate, a resolution authority with jurisdiction over
the administrator for the Eurocurrency Base Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the
Eurocurrency Base Rate, which states that the administrator of the Eurocurrency
Base Rate has ceased or will cease to provide the Eurocurrency Base Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Eurocurrency Base Rate; or

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurocurrency Base Rate in effect
announcing that the Eurocurrency Base Rate is no longer representative.

 

6

 

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the
Eurocurrency Base Rate and solely to the extent that the Eurocurrency Base Rate
has not been replaced with a Benchmark Replacement, the period (x) beginning at
the time that such Benchmark Replacement Date has occurred if, at such time, no
Benchmark Replacement has replaced the Eurodollar Base Rate for all purposes
hereunder in accordance with Section 2.17(b) and (y) ending at the time that a
Benchmark Replacement has replaced the Eurodollar Base Rate for all purposes
hereunder pursuant to Section 2.17(b).

 

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Benefitted Lender”: is defined in Section 10.7(a).

 

“BHC Affiliate”: with respect to any party, an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

 

“Blocked Person”: is defined in Section 7.23.

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: is defined in the preamble hereto.

 

“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.

 

“Business”: is defined in Section 4.17(b).

 

“Business Day”: (a) a day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law to
close; provided that, in either case, with respect to notices and determinations
in connection with, and payments of principal and interest on, Eurodollar Loans,
such day is also a day for trading by and between banks in Dollar deposits in
the interbank eurodollar market.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided, that
for all purposes hereunder, the amount of obligations under any capital lease
shall

 

7

 

 

be the amount thereof calculated without giving effect to Accounting Standards
Codification 842 (or any other modification to GAAP prior to, on, or after the
date hereof) requiring operating leases to be recharacterized or treated as
capital leases.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Captive Insurance Subsidiary”: any Subsidiary that is subject to regulation as
an insurance company (or any Subsidiary thereof).

 

“Cash Collateral”: is defined in the definition of “Cash Collateralize.”

 

“Cash Collateralize” or “Cash Collateralization”: to pledge and deposit with or
deliver to (a) with respect to Obligations in respect of Letters of Credit, the
Administrative Agent, for the benefit of the Issuing Lender and one or more of
the Lenders, as applicable, as collateral for L/C Exposure or obligations of the
Lenders to fund participations in respect thereof, cash or deposit account
balances or, if the Administrative Agent and the Issuing Lender shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and such Issuing Lender; (b) with respect to Obligations
arising under any Cash Management Agreement in connection with Cash Management
Services, the applicable Cash Management Bank, for its own or any of its
applicable Affiliate’s benefit, as provider of such Cash Management Services,
cash or deposit account balances or, if the Administrative Agent and the
applicable Cash Management Bank shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to such Cash Management Bank; or (c) with respect to
Obligations in respect of any Specified Swap Agreements, the applicable
Qualified Counterparty, as Collateral for such Obligations, cash or deposit
account balances or, if such Qualified Counterparty shall agree in its sole
discretion, other credit support, in each case in amount and pursuant to
documentation in form and substance satisfactory to such Qualified Counterparty.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents”: (a) Dollars or money in foreign currencies received in the
ordinary course of business that are readily convertible into Dollars; (b)
marketable direct obligations issued by, or unconditionally guaranteed by, the
United States Government or issued by any agency thereof and backed by the full
faith and credit of the United States, in each case maturing within one year
from the date of acquisition; (c) certificates of deposit, time deposits,
eurodollar time deposits or overnight bank deposits having maturities of six
months or less from the date of acquisition issued by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof having combined capital and surplus of not less than $250,000,000; (d)
commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally, and maturing within six months from the date of acquisition;
(e) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (c) of this definition, having a term of not more
than 30 days, with respect to securities issued or fully guaranteed or insured
by the United States government; (f) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (g) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (c) of this definition; (h) money market mutual or similar funds that

 

8

 

 

invest exclusively in assets satisfying the requirements of clauses (a) through
(g) of this definition; or (i) money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000, (j) in the case of any Group Member organized
or having its principal place of business outside the United States, investments
denominated in the currency of the jurisdiction in which such Group Member is
organized or has its principal place of business which are similar and of
comparable credit quality to the items specified in clauses (b) through (i)
above; or (k) investments consistent with Holdings’ investment policy approved
by its board of directors as in effect on the Closing Date (or otherwise amended
with the consent of the Administrative Agent), a true and correct copy of which
has been delivered to the Administrative Agent prior to the Closing Date.

 

“Cash Management Agreement”: is defined in the definition of “Cash Management
Services.”

 

“Cash Management Bank”: any Person that is a Lender or an Affiliate of a Lender,
in its capacity as a party to a Cash Management Agreement.

 

“Cash Management Services”: cash management and other financial services (other
than to the extent constituting Specified Swap Agreements) provided to one or
more of the Group Members by a Cash Management Bank which may include treasury,
depository, return items, overdraft, controlled disbursement, merchant store
value cards, e-payables services, electronic funds transfer, interstate
depository network, automatic clearing house transfer (including the Automated
Clearing House processing of electronic funds transfers through the direct
Federal Reserve Fedline system), merchant services, direct deposit of payroll,
business credit card (including so-called "purchase cards", "procurement cards"
or "p-cards"), credit card processing services, debit cards, stored value cards,
and check cashing services identified in such Cash Management Bank’s various
cash management services or other similar agreements (each, a “Cash Management
Agreement”).

 

“Casualty Event”: any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties.

 

“Certificated Securities”: is defined in Section 4.19(a).

 

“Change of Control”: (a) at any time, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), excluding (x) any
employee benefit plan of such person or its Subsidiaries, and any Person acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan and (y) the Permitted Investors, shall become, or obtain rights
(whether by means or warrants, options or otherwise) to become, the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d) 5 under the Exchange Act),
directly or indirectly, of 40% or more of the voting power for the appointment
of directors of Holdings (determined on a fully diluted basis); (b) during any
period of twelve (12) consecutive months commencing on the Closing Date, a
majority of the members of the board of directors of Holdings cease to be
composed of individuals (disregarding individuals who cease to serve due to
death or disability) (i) who were members of that board on the first day of such
period, (ii) whose appointment to that board was approved by individuals
referred to in clause (i) above constituting at the time of such appointment at
least a majority of that board or (iii) whose appointment to that board was
approved by individuals referred to in clauses (i) or (ii) above or this clause
(iii) constituting at the time of such appointment at least a majority of that
board (in each case, such approval either by a specific vote or by approval of
the Holdings’ proxy or information statement in which such member was named as a
nominee for election as a director); (c) at any time, Holdings shall cease to
own and control, of record and beneficially, directly or indirectly, 100% of
each class of outstanding Capital Stock of each Loan Party free and clear of all
Liens (other than Liens created by the Security Documents and Liens permitted by
Section 7.3); (d) the Borrower shall cease to be

 

9

 

 

a wholly-owned direct Subsidiary of Holdings; or (e) 100% of the Capital Stock
of any Loan Party other than Holdings shall cease to be owned directly by
another Loan Party.

 

“Citizens”: is defined in the preamble hereto.

 

“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders. For the avoidance of doubt, the
Closing Date occurred on March 3, 2020.

 

“Closing Date Consolidated Adjusted EBITDA”: is $134,642,865.00.

 

“Closing Date Consolidated Net Leverage Ratio”: is 2.85:1.00.

 

“Closing Date Transaction Costs” means the fees, costs and expenses paid or
payable by Holdings, the Borrower or the Subsidiaries in connection with the
Closing Date Transactions.

 

“Closing Date Transactions” means the Initial Credit Extension, the repayment
release or discharge of the Acquired Business Existing Debt and Indebtedness
under the Existing Credit Agreement on the Closing Date, the consummation of the
Acquisition on the Closing Date, the payment of the Closing Date Transaction
Costs, and the other transactions consummated (or to be consummated) on or about
the Closing Date (including the Specified Closing Date Transactions, but
excluding transactions giving rise to Post-Closing Intercompany Indebtedness).

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. For the
avoidance of doubt, no Excluded Asset (as defined in the Guarantee and
Collateral Agreement) shall constitute “Collateral.”

 

“Collateral Information Certificate”: the Collateral Information Certificate to
be executed and delivered by the Loan Parties pursuant to Section 5.1,
substantially in the form of Exhibit J.

 

“Collateral-Related Expenses”: all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reimbursement in accordance with
Section 10.5 hereof or as set forth in the applicable Security Document for
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in Section
6.6 of the Guarantee and Collateral Agreement), and all amounts for which the
Administrative Agent is entitled to indemnification under the Security Documents
and all advances made by the Administrative Agent in accordance with the
Security Documents for the account of any Loan Party.

 

“Commitment”: as to any Lender, the sum of its Term Commitment and its Revolving
Commitment.

 

“Commitment Fee Rate”: the rate per annum set forth under the relevant column
heading under the definition of “Applicable Margin”.

 

“Commitment Period”: the period from and including the Closing Date to the
Revolving Termination Date.

 

10

 

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications”: is defined in Section 10.2(c)(ii).

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of Holdings substantially in the form of Exhibit B.

 

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA”: with respect to Holdings and its consolidated
Subsidiaries for any period, (a) Consolidated Net Income, plus (b) the sum,
without duplication, of the amounts for such period, but solely to the extent
decreasing Consolidated Net Income for such period, of (i) Consolidated Interest
Expense, plus (ii) provisions for taxes based on income, plus (iii) total
depreciation expense, plus (iv) total amortization expense, plus (v) other
non-cash items reducing Consolidated Net Income (excluding (A) any such non-cash
item to the extent that it represents an accrual or reserve (“Accrual”) for
potential cash items in any future period (“Future Cash Payments”), provided
that, to the extent at the time such Future Cash Payment is made in the same
trailing four quarter period, the amount actually paid in cash for such Future
Cash Payment is less than the Accrual related thereto, an amount equal to such
difference shall be added back to Consolidated Adjusted EBITDA for the period in
which such Future Cash Payment is made and (B) write-downs, write-offs or
reserves with respect to accounts receivables and inventory), plus (vi) non-cash
foreign exchange translation adjustments or other realized non-cash losses from
foreign currency exchange, plus (vii) costs and expenses relating to the
negotiation, preparation, execution and delivery of the Loan Documents, plus
(viii) losses in connection with casualty events to the extent covered by
insurance with respect to which the applicable insurer has assumed
responsibility (without regard to proceeds of business interruption insurance),
plus (ix) restructuring and related costs, plus (x) acquisition, integration and
related costs, plus (xi) [reserved], plus (xii) non-cash charges for employee
compensation plans, plus (xiii) any extraordinary expenses or losses (including
extraordinary losses from the Disposition of assets outside of the ordinary
course of business), plus (xiv) [reserved], plus (xv) non-cash purchase
accounting adjustments consisting of a dollar-for-dollar adjustment for that
portion of revenue that would have been recorded in the relevant period had the
balance of deferred revenue recorded on the closing balance sheet before
application of purchase accounting not been adjusted downward to fair value to
be recorded on the opening balance sheet in conformity with GAAP purchase
accounting rules, plus (xvi) the amount of synergies that are projected by the
Borrower in good faith to result from the Closing Date Transactions, the
Post-Closing Transfer and the incurrence of Post-Closing Intercompany
Indebtedness no later than 12 months after the Closing Date, in an amount not to
exceed $12,000,000, plus (xvii) the amount of “run rate” savings, operating
expense reductions and synergies that are projected by the Borrower in good
faith to result from actions taken or committed to be taken no later than 12
months after the end of such Test Period (which amounts will be determined by
the Borrower in good faith and calculated on a Pro Forma Basis as though amounts
had been realized on the first day of the Test Period for which Consolidated
Adjusted EBITDA is being determined), net of the amount of actual benefits
realized during such Test Period from such actions, plus (xviii) restructuring
and related costs unrelated to the Closing Date Transactions incurred by the
Loan Parties no later than June 30, 2020, in an amount not to exceed
$10,000,000, minus (c) the sum, without duplication, of the following amounts
for such period, but solely to the extent increasing Consolidated Net Income for
such period (i) non-cash items increasing Consolidated Net Income for such
period (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for potential cash item in any prior period),
plus (ii) interest income, plus (iii) any extraordinary income or gains
(including extraordinary gains from the Disposition of assets outside of the
ordinary course of business);

 

11

 

 

provided that Consolidated Adjusted EBITDA for any period shall be determined on
a Pro Forma Basis to give effect to (x) any Permitted Acquisitions or (y) any
disposition of any business or assets consummated during such period outside of
the ordinary course of business, in each case as if such transaction occurred on
the first day of such period.

 

Notwithstanding the foregoing, for any twelve month period, the aggregate amount
of all addbacks pursuant to clauses (b)(ix), (b)(x), (b)(xvi) and (b)(xvii)
shall not exceed 20% of Consolidated Adjusted EBITDA (calculated prior to giving
effect to any of the addbacks described in this sentence) (such limit, the “20%
Cap”); provided that addbacks pursuant to clauses (b)(ix) and (b)(x) (excluding
addbacks for integration and restructuring costs) incurred prior to the Closing
Date or otherwise in connection with the Closing Date Transactions, the
Post-Closing Transfer and the incurrence of Post-Closing Intercompany
Indebtedness will not be subject to the 20% Cap.

 

For purposes of calculating Consolidated Adjusted EBITDA for any period that
includes any one or more fiscal quarters ending from, and including, December
31, 2018 through September 30, 2019, Consolidated Adjusted EBITDA for such
fiscal quarter will be deemed to be the amounts set forth in the table below,
subject to pro forma adjustment as set forth herein:

 

Fiscal Quarter ended:  Consolidated Adjusted EBITDA  December 31, 2018 
$40,399,000  March 31, 2019  $1,965,000  June 30, 2019  $28,674,000  September
30, 2019  $34,470,000 

 

 

“Consolidated Capital Expenditures”: for any period, with respect to Holdings
and its consolidated Subsidiaries, the aggregate amount of all expenditures
(whether paid in cash or other consideration or accrued as a liability and
including that portion of Capital Lease Obligations which is capitalized on the
consolidated balance sheet of Holdings) by such Group Members during such period
for the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that, in conformity with GAAP, are included
in “additions to property, plant or equipment” or comparable items reflected in
the consolidated statement of cash flows of Holdings; provided that
“Consolidated Capital Expenditures” shall not include expenditures (a) in
respect of normal replacements and maintenance which are properly charged to
current operations, (b) made in connection with the replacement, substitution or
restoration of assets to the extent financed (i) from insurance proceeds paid on
account of the loss of or damage to the assets being replaced or restored or
(ii) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, or (c) made as a tenant as leasehold
improvements during such period to the extent reimbursed by the landlord during
such period.

 

“Consolidated Fixed Charge Coverage Ratio”: with respect to Holdings and its
consolidated Subsidiaries for any period, the ratio of (a) the sum of (i)
Consolidated Adjusted EBITDA for such period minus (ii) the portion of taxes
based on income actually paid in cash (net of any cash refunds received) during
such period minus (iii) Consolidated Capital Expenditures (excluding the
principal amount funded with the Loans incurred in connection with such
expenditures) to (b) Consolidated Fixed Charges for such period.

 

“Consolidated Fixed Charges”: with respect to Holdings and its consolidated
Subsidiaries for any period, the sum (without duplication) of (a) Consolidated
Interest Expense for such period, plus (b) scheduled payments made during such
period on account of principal of Indebtedness of Holdings and

 

12

 

 

its consolidated Subsidiaries (including scheduled principal payments in respect
of the Term Loans), plus (c) Restricted Payments (other than intercompany
Restricted Payments). For purposes of calculating the Consolidated Fixed Charge
Coverage Ratio, (i) Consolidated Interest Expense for the first four fiscal
quarters ending after the Closing Date shall be annualized and calculated as
follows: from the Closing Date through the end of the fourth fiscal quarter
ending after the Closing Date, such amount during such period shall be divided
by the number of days in such period and then multiplied by 365 days, and (ii)
scheduled principal payments for such period shall be annualized and calculated
as follows: for the (A) first fiscal quarter following the Closing Date, the
actual amount for such quarter times four (4), (B) second fiscal quarter
following the Closing Date, the actual amount for such fiscal quarter plus the
actual amount for the first fiscal quarter following the Closing Date times two
(2), and (C) for the third fiscal quarter following the Closing Date, the actual
amount for such fiscal quarter plus the actual amount for the first fiscal
quarter following the Closing Date plus the actual amount for the second fiscal
quarter following the Closing Date times four-thirds (4/3).

 

“Consolidated Funded Indebtedness”: as of any date of determination, for
Holdings and its consolidated Subsidiaries, the sum (without duplication) of
(a) all Indebtedness of such Persons for borrowed money as at such date,
including all current maturities and current sinking fund payments in respect of
any such Indebtedness whether or not required to be paid within one year from
the date of its creation (excluding intercompany Indebtedness among Group
Members (which shall include, for the avoidance of doubt, Indebtedness
constituting Specified Closing Date Intercompany Indebtedness and Indebtedness
constituting Post-Closing Intercompany Indebtedness)), plus (b) Indebtedness of
such Persons in respect of each Loan and Letter of Credit issued hereunder.

 

“Consolidated Interest Expense”: for any period, total interest expense
(including that attributable to Capital Lease Obligations) of Holdings and its
consolidated Subsidiaries for such period with respect to all outstanding
Indebtedness of such Persons (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).

 

“Consolidated Net Leverage Ratio”: with respect to Holdings and its Consolidated
Subsidiaries as at the last day of any period, the ratio of (a) Consolidated
Funded Indebtedness on such day, minus all Unrestricted Cash on such day in an
amount not to exceed $25,000,000, to (b) Consolidated Adjusted EBITDA for such
period.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of Holdings and its consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from the
calculation of “Consolidated Net Income” (a) the income (or deficit) of any such
Person accrued prior to the date it becomes a Subsidiary of Holdings or is
merged into or consolidated with Holdings or one of its Subsidiaries, (b) the
income (or deficit) of any such Person (other than a Subsidiary of Holdings in
which Holdings or one of its Subsidiaries has an ownership interest), except to
the extent that any such income is actually received by Holdings or such
Subsidiary in the form of dividends or similar distributions, (c) the
undistributed earnings (or loss to the extent that Holdings or any wholly-owned
Subsidiary thereof is not required to directly or indirectly fund such loss) of
any Subsidiary of Holdings to the extent that the declaration or payment of
dividends or similar distributions (or loans constituting Subordinated
Indebtedness in lieu of a distribution) by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document), any applicable Operating Document or Requirement of Law applicable to
such Subsidiary.

 

“Consolidated Total Liabilities”: on any date of determination, obligations that
should, under GAAP, be classified as liabilities on the Group Members’
consolidated balance sheet.

 

13

 

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Control Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in Control of, is Controlled by, or is under common
Control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies.

 

“Covered Entity”: any of the following:

 

(a)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(b)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R § 47.3(b); or

 

(c)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Credit Agreement Refinancing Indebtedness”: secured or unsecured Indebtedness
(regardless of whether constituting Subordinated Indebtedness) of the Borrower
in the form of (i) Refinancing Term Commitments, Refinancing Term Loans,
Refinancing Revolving Commitments or Refinancing Revolving Loans or (ii) other
unsecured or junior lien term loans or notes, in the case of this clause (ii),
governed by definitive documentation other than this Agreement; provided that:
(a) such Indebtedness is incurred or otherwise obtained (including by means of
the extension or renewal of existing Indebtedness) in exchange for, or to
extend, renew, replace, or refinance, in whole or part, any Loans (“Refinanced
Indebtedness”); (b) such Indebtedness is in an original aggregate principal
amount not greater than the Refinanced Indebtedness; (c) such Indebtedness will
not mature prior to the final maturity date of the Refinanced Indebtedness, or
have a shorter weighted average life to maturity than the Refinanced
Indebtedness; (d) any mandatory prepayments of any Credit Agreement Refinancing
Indebtedness may not be made except to the extent that prepayments are (A)
permitted hereunder and (B) to the extent required hereunder, first made or
offered pro rata to the Term Loans; (e) such Indebtedness is not incurred or
guaranteed by any Person other than a Loan Party; and (f) if such Indebtedness
is secured: (1) such Indebtedness is not secured by any assets or property of
Holdings, the Borrower or any Subsidiary that does not constitute Collateral;
(2) the security agreements relating to such Indebtedness are substantially
similar to or the same as the Security Documents (as determined in good faith by
the Borrower); and (3) if such Indebtedness is secured on a junior basis to the
Loans, a representative, acting on behalf of the holders of such Indebtedness,
has agreed to lien subordination terms reasonably acceptable to the
Administrative Agent. The covenants and events of default applicable to such
Credit Agreement Refinancing Indebtedness (for the avoidance of doubt, not
including interest rate, fees, funding discounts and other pricing terms) shall
be either (i) substantially identical to, or (taken as a whole as determined by
the Borrower in good faith) no more favorable to the lenders or holders
providing such Indebtedness than (as reasonably determined by the Administrative
Agent), those applicable to such Refinanced Indebtedness or (ii) otherwise on
customary market terms (taken as a whole as determined by the Borrower in good
faith), including with respect to high yield debt securities to the extent
applicable; provided that the foregoing restrictions set forth in this sentence
will not apply to (1) terms addressed in clauses (a) through (f) of the first
sentence of this paragraph, (2) interest rate, fees, funding discounts and other
pricing terms, (3) redemption, prepayment or other premiums, (4)

 

14

 

 

optional prepayment terms, (5) covenants and other terms that are (i) applied to
the Loans existing at the time of incurrence of such Credit Agreement
Refinancing Indebtedness (so that existing Lenders also receive the benefit of
such provisions) and/or (ii) applicable only to periods after the maturity date
of the Loans not constituting Refinanced Indebtedness at the time of incurrence
of such Indebtedness and (6) terms that are approved by the Administrative
Agent.

 

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, examinership, administration,
insolvency, reorganization, court scheme of arrangement or similar debtor relief
laws or laws affecting the rights of creditors of the United States or other
applicable jurisdictions from time to time in effect.

 

“Declined Amount”: is defined in Section 2.12(e).

 

“Default”: any event that constitutes an Event of Default or that, with the
giving of any notice, the lapse of time, or both, would constitute an Event of
Default.

 

“Default Rate”: is defined in Section 2.15.

 

“Default Right”: has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender”: subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable determination that one or more conditions
precedent to funding set forth in Section 5.2 (or, with respect to the Initial
Credit Extension, Section 3.1 (and not Section 3.2)) (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to the
Administrative Agent, the Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s reasonable determination that a
condition precedent to funding set forth in Section 5.2 (or, with respect to the
Initial Credit Extension, Section 3.1 (and not Section 3.2)) (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) become the subject of a Bail-In
Action or (iii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment

 

15

 

 

on its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.24(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender, the Swingline
Lender and each Lender.

 

“Deferred Payment Obligations”: is defined in Section 7.2.

 

“Deferred Revenue”: all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue on the Group Members’
consolidated financial statements in accordance with GAAP.

 

“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

 

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Determination Date”: is defined in the definition of “Pro Forma Basis”.

 

“Discharge of Obligations”: subject to Section 10.8, the satisfaction of the
Obligations (including all such Obligations relating to Cash Management
Services) by the payment in full, in cash (or, as applicable, Cash
Collateralization in accordance with the terms hereof) of the principal of and
interest on or other liabilities relating to each Loan and any previously
provided Cash Management Services, all fees and all other expenses or amounts
payable under any Loan Document (other than inchoate indemnification obligations
and any other obligations which pursuant to the terms of any Loan Document
specifically survive repayment of the Loans for which no claim has been made),
and other Obligations under or in respect of Specified Swap Agreements and Cash
Management Services, to the extent (a) any such Obligations in respect of
Specified Swap Agreements have, if required by any applicable Qualified
Counterparties, been Cash Collateralized, (b) no Letter of Credit shall be
outstanding (or, as applicable, each outstanding and undrawn Letter of Credit
has been Cash Collateralized in accordance with the terms hereof), (c) no
Obligations in respect of any Cash Management Services are outstanding (or, as
applicable, all such outstanding Obligations in respect of Cash Management
Services have been Cash Collateralized in accordance with the terms hereof), and
(d) the aggregate Commitments of the Lenders are terminated.

 

“Discount Price Range” as defined in Section 2.29(b).

 

“Discounted Prepayment” as defined in Section 2.29(a).

 

“Discounted Prepayment Amount” as defined in Section 2.29(b).

 

“Discounted Prepayment Notice” as defined in Section 2.29(b).

 

“Discounted Prepayment Offeror” as defined in Section 2.29(a).

 

“Discounted Prepayment Response Date” as defined in Section 2.29(b).

 

“Disposition”: with respect to any property (including, without limitation,
Capital Stock of Holdings or any of its Subsidiaries), any sale, lease, Sale
Leaseback Transaction, assignment, conveyance,

 

16

 

 

transfer, encumbrance or other disposition thereof and any issuance of Capital
Stock of Holdings or any of its Subsidiaries. The terms “Dispose” and “Disposed
of” shall have correlative meanings.

 

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is ninety-one (91) days after the
date on which the Loans mature. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that Holdings and its Subsidiaries may become obligated to pay upon
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock or portion thereof, plus accrued dividends.

 

“Division”: in reference to any Person which is an entity, the division of such
Person into two (2) or more separate Persons, with the dividing Person either
continuing or terminating its existence as part of such division, including as
contemplated under Section 18-217 of the Delaware Limited Liability Company Act,
or any analogous action taken pursuant to any other applicable Requirements of
Law.

 

“Dollar Equivalent”: on any date of determination (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent in Dollars of
such amount, determined by the Administrative Agent using the applicable
Exchange Rate with respect to such currency at the time in effect.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Subsidiary of Holdings organized under the laws of
the United States, any state thereof or the District of Columbia.

 

“Early Opt-in Election” means the occurrence of:

 

(1)(a) a determination by the Administrative Agent or (b) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.17(b), are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
Eurodollar Base Rate, and

 

(2)(a) the election by the Administrative Agent or (b) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

 

“ECI Holding (Hungary) KFT”: has the meaning given in the recitals hereto.

 

“ECI Telecom B.V.”: has the meaning given in the definition of “Post-Closing
Transfer”.

 

“ECI Telecom Group”: has the meaning given in the recitals hereto.

 

“ECI Telecom LTD”: has the meaning given in the definition of “Post-Closing
Intercompany Indebtedness”.

 

“ECI Telecom U.S.”: has the meaning given in the definition of “Post-Closing
Transfer”.

 

17

 

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee”: any Person (other than an Excluded Lender) that meets the
requirements to be an assignee under Section 10.6(b)(iii), (v) and (vi) (subject
to such consents, if any, as may be required under Section 10.6(b)(iii)).

 

“Environmental Laws”: any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of any Loan Party or any of their respective Subsidiaries directly
or indirectly resulting from or based upon (a) a violation of an Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Materials of Environmental Concern, (c) exposure to any
Materials of Environmental Concern, (d) the release or threatened release of any
Materials of Environmental Concern into the environment, or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended,
including (unless the context otherwise requires) any rules or regulations
promulgated thereunder.

 

“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c), (m) or (n) of the Code, required to be aggregated with
any Loan Party under Section 414(o) of the Code, or is, or within the last six
years was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.

 

“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or, to the
knowledge of any Loan Party, any ERISA Affiliate thereof from a Pension Plan or
the termination of any Pension Plan resulting in liability under Sections 4063
or 4064 of ERISA; (d) the withdrawal of any Loan Party or, to the

 

18

 

 

knowledge of any Loan Party, any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by any Loan Party or any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Loan Party or any ERISA Affiliate thereof to make any required
contribution to a Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (h) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (i)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (j) the
imposition of any liability under Title I or Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate thereof; (k) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Pension Plan; (l) the occurrence of
a material non-exempt prohibited transaction under Sections 406 or 407 of ERISA
for which any Loan Party or any Subsidiary thereof may be directly or indirectly
liable; (m) a material violation of the applicable requirements of Section 404
or 405 of ERISA of the exclusive benefit rule under Section 401(a) of the Code
by any fiduciary or disqualified person for which any Loan Party or any ERISA
Affiliate thereof may be directly or indirectly liable; (n) the occurrence of an
act or omission which could give rise to the imposition on any Loan Party or any
ERISA Affiliate thereof of material fines, penalties, taxes or related charges
under Chapter 43 of the Code or under Sections 409, 502(c), (i) or (1) or 4071
of ERISA; (o) the assertion of a material claim (other than routine claims for
benefits) against any Pension Plan or the assets thereof, or against any Loan
Party or any Subsidiary thereof in connection with any such Pension Plan; (p)
receipt from the IRS of notice of a material failure of any Pension Plan to
qualify under Section 401(a) of the Code, or the material failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Code; or (q) the imposition of any lien (or the
fulfillment of the conditions for the imposition of any lien) on any of the
rights, properties or assets of any Loan Party or any ERISA Affiliate thereof,
in either case pursuant to Title I or IV of ERISA, including Section 302(f) or
303(k) of ERISA or to Section 401(a)(29) or 430(k) of the Code.

 

“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve

 

19

 

 

requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the ICE Benchmark Administration London
Interbank Offered Rate (“LIBOR”) (or the Benchmark Replacement) for deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period in Dollars, determined as of approximately 11:00 A.M.
(London, England time) two (2) Business Days prior to the beginning of such
Interest Period (as set forth by Bloomberg Information Service or any successor
thereto or any other commercially available service selected by the
Administrative Agent which provides quotations of LIBOR). In the event that the
Administrative Agent determines that LIBOR is not available, the “Eurodollar
Base Rate” shall be determined by reference to the rate per annum equal to the
offered quotation rate to first class banks in the London interbank market by
Citizens for deposits (for delivery on the first day of the relevant Interest
Period) in Dollars of amounts in same day funds comparable to the principal
amount of the applicable Loan of the Administrative Agent, in its capacity as a
Lender, for which the Eurodollar Base Rate is then being determined with
maturities comparable to such period, as of approximately 11:00 A.M. (London,
England time) two (2) Business Days prior to the beginning of such Interest
Period; provided that, in all events, such Eurodollar Base Rate shall not be
less than 0%.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

Eurodollar Base Rate   1.00 - Eurocurrency Reserve Requirements

 

The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements; provided that the
Eurodollar Rate shall not be less than 0.00%.

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).

 

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”: for any fiscal year (or other period) of Holdings, the
excess, if any, of:

 

(a)       the sum of:

 

(i)       Consolidated Adjusted EBITDA for such fiscal year, plus

 

(ii)       any decrease in Working Capital, minus

 

(b)       the sum of (without duplication):

 

20

 

 

(i)                any taxes paid in cash on a consolidated basis during such
period by the Group Members, plus

 

(ii)              the aggregate amount actually paid by the Group Members in
cash during such fiscal year (or other period) (or committed to be paid in cash
during or after such fiscal year (or other period) but prior to the applicable
Excess Cash Flow Application Date; provided, that any such committed amount
shall be paid no later than 120 days following the date of such commitment) on
account of (x) Consolidated Capital Expenditures (excluding the principal amount
of Loans incurred in connection with such expenditures) and (y) Permitted
Acquisitions and other Investments permitted hereunder (excluding intercompany
Investments and any such payments financed with the proceeds of any Funded
Debt), plus

 

(iii)              the aggregate amount of all regularly scheduled and mandatory
principal payments of all Indebtedness of Group Members made in cash during such
period (other than in respect of Term Loans, Incremental Term Loans, Extended
Term Loans, Credit Agreement Refinancing Indebtedness not constituting unsecured
or junior lien term loans or notes, or the Revolving Facility to the extent
there is not an equivalent permanent reduction in commitments thereunder), plus

 

(iv)             increases in Working Capital, plus

 

(v)              Consolidated Interest Expense actually paid in cash, plus

 

(vi)             cash payments constituting the purchase price, net working
capital or purchase price adjustments, earn-outs, deferred purchase price
payments and similar obligations paid by the Group Members in respect of any
Permitted Acquisitions (other than to the extent funded with Funded Debt or
proceeds from the issuance or sale of Capital Stock to any Person (other than a
Group Member) in any Group Member), plus

 

(vii)           other items paid in cash during such period, in each case, to
the extent included as an “add-back” in the calculation of Consolidated EBITDA,
plus

 

(viii)          permitted Restricted Payments paid in cash (excluding Restricted
Payments to another Group Member).

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.

 

“Exchange Rate”: on any day with respect to any currency (each, an “Agreed
Currency”), the rate at which such currency may be exchanged into Dollars, as
set forth at approximately 11:00 A.M., on such day on the applicable page of the
Bloomberg Service reporting the exchange rates for such Agreed Currency. In the
event such exchange rate does not appear on the applicable page of such service,
the Exchange Rate shall be determined by reference to such other publicly
available services for displaying currency exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such Exchange Rate shall instead be determined by the Administrative
Agent based on current market spot rates determined by the Administrative Agent
in its reasonable discretion; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Excluded Lender”: (a) any Person specifically identified by name in writing to
the Administrative Agent by Holdings or the Borrower on or prior to November 14,
2019, (b) any competitor of any Loan Party that is designated in writing to the
Administrative Agent by Holdings or the Borrower from time to

 

21

 

 

time, (c) any vulture/distressed debt fund that is designated in writing to the
Administrative Agent by Holdings or the Borrower (x) on or prior to the Closing
Date or (y) after the Closing Date and subject to the Administrative Agent’s
consent (not to be unreasonably withheld or delayed) and (d) any reasonably
identifiable (on the basis of its name or as identified from time to time in
writing by or on behalf of Holdings or any of its Subsidiaries) Affiliate of the
entities described in the preceding clauses (a), (b) and (c) other than bona
fide debt funds. Notwithstanding the foregoing, the addition of any Person to
the list of Excluded Lenders shall become effective two (2) Business Days after
identification to the Administrative Agent by Holdings or the Borrower (and for
the avoidance of doubt, shall not apply retroactively prior to such effective
date). The list of Excluded Lenders shall be made available by the
Administrative Agent (and the Borrower hereby authorizes the Administrative
Agent to make the list of Excluded Lenders available) to the Lenders promptly
after request therefor (and the Borrower hereby authorizes the Lenders to make
the list of Excluded Lenders available to prospective Lenders constituting
Eligible Assignees). For the avoidance of doubt, no Person that is a Lender,
Participant, party to an Assignment and Assumption or a participation agreement
to become a Lender or Participant, as applicable, prior to the effectiveness of
any update to the list of Excluded Lenders shall be an Excluded Lender
hereunder. The Administrative Agent shall have no obligation to monitor any
non-compliance by any Lender hereunder with respect to provisions relating to
Excluded Lenders.

 

“Excluded Subsidiary”: means (i) any Foreign Subsidiary; (ii) any Foreign
Subsidiary Holding Company; (iii) any Subsidiary of a Foreign Subsidiary or a
Foreign Subsidiary Holding Company; (iv) any Subsidiary to the extent that the
provision of a guarantee from such entity would result in material adverse tax
consequences to Holdings, any parent company thereof, or any of the Subsidiaries
(as reasonably determined by the Borrower), (v) each Subsidiary to the extent
that such Subsidiary is prohibited by any applicable Requirement of Law from
guaranteeing the Obligations, (vi) any Immaterial Subsidiary, (vii) any
Unrestricted Subsidiary, (viii) each Subsidiary if, and for so long as, the
guarantee of the Obligations by such Subsidiary would require the consent,
approval, license or authorization of a Governmental Authority or under any
binding Contractual Obligation with any Person other than Holdings, the Borrower
or any Subsidiary existing on the Closing Date (or, if later, the date such
Subsidiary is acquired or the date such Contractual Obligation is entered into
(so long as such Contractual Obligation is not incurred for the sole purpose of
making such Subsidiary an Excluded Subsidiary), except to the extent such
consent, approval, license or authorization has actually been obtained), (ix)
each Subsidiary that is a not-for-profit organization, (x) each Captive
Insurance Subsidiary and (xi) any Subsidiary to the extent that the costs of a
guarantee from such Subsidiary would be excessive relative to the expected
benefits to be obtained by the Secured Parties from such guarantee (as
reasonably determined by the Borrower and the Administrative Agent in good
faith).

 

“Excluded Swap Obligations”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee Obligation of such
Guarantor with respect to, or the grant by such Guarantor of a Lien to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time such Guarantee Obligation of such Guarantor, or the grant by such Guarantor
of such Lien, becomes effective with respect to such Swap Obligation. If such a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee Obligation or Lien is or becomes
excluded in accordance with the first sentence of this definition.

 

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as

 

22

 

 

a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of any
Recipient, U.S. withholding Taxes imposed on amounts payable to or for the
account of such Recipient with respect to an applicable interest in a Loan or
Commitment or otherwise under a Loan Document pursuant to a law in effect on the
date on which (i) such Recipient acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.23) or becomes a Recipient hereunder or (ii) such Recipient changes
its principal office or its lending office, except in each case to the extent
that, pursuant to Section 2.20(b), amounts with respect to such Taxes were
payable either to such Recipient’s assignor immediately before such Recipient
became a party hereto or to such Recipient immediately before it changed its
principal office or its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.20(f), and (d) any Taxes imposed
under FATCA.

 

“Existing Credit Agreement”: means that certain Amended and Restated Credit
Agreement dated as of April 29, 2019, among Holdings, the Borrower, the
Guarantors party thereto, the lenders party thereto and Silicon Valley Bank, as
administrative agent, as amended, modified, supplemented or restated from time
to time.

 

“Existing Letters of Credit”: the letters of credit described on Schedule 1.1B.
For the avoidance of doubt, the Existing Letters of Credit include letters of
Credit issued for the account of GENBAND Ireland Limited.

 

“Extended Revolving Commitment”: as defined in Section 10.1(i).

 

“Extended Term Lender”: as defined in Section 10.1(i).

 

“Extended Term Loans”: as defined in Section 10.1(i).

 

“Extension”: as defined in Section 10.1(i).

 

“Extension Amendment”: as defined in Section 10.1(i).

 

“Extension Offer”: as defined in Section 10.1(i).

 

“Facility”: each of (a) the Term Facility, (b) the L/C Facility (which is a
sub-facility of the Revolving Facility), and (c) the Revolving Facility.

 

“FASB ASC”: the Accounting Standards certification of the Financial Accounting
Standards Board.

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any intergovernmental agreement, treaty or convention implementing such sections
of the Code.

 

“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate

 

23

 

 

is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it; provided
that, in all events, such Federal Funds Effective Rate shall not be less than
0%..

 

“Fee Letter”: the fee letter agreement dated as of November 14, 2019, by and
among the Borrower and the Administrative Agent, as amended, modified,
supplemented or restated from time to time.

 

“Fixed Incremental Amount”: means, as of the date of determination, the sum of
(a) the greater of (i) Closing Date Consolidated Adjusted EBITDA and (ii) an
amount equal to 100% of Consolidated Adjusted EBITDA as of the most recently
ended fiscal quarter for which financial statements have been delivered pursuant
to Section 6.1, minus (b) the aggregate principal amount of Incremental
Facilities previously incurred in reliance on this definition, plus (c) without
duplication, the aggregate principal amount of (i) any voluntary prepayments of
Term Loans, voluntary redemptions of Term Loans and repurchases and debt
buybacks (to the extent of cash paid by the Borrower or any Subsidiary in
respect thereof) of Term Loans and (ii) payments made pursuant to Section 2.23
(provided that the outstanding Loans and Revolving Commitments of any Affected
Lender are paid in full, and are not assigned pursuant to Section 10.6(b)), plus
(d) the aggregate principal amount of voluntary permanent reductions of
Revolving Commitments; provided that in the case of each of clauses (c) and (d),
only to the extent not funded with the proceeds of Funded Debt and excluding the
aggregate amount of any such Indebtedness incurred (or subsequently reclassified
as incurred) in reliance on the Ratio Incremental Amount.

 

“Foreign Lender”: a Lender that is not a U.S. Person (including a Lender that is
disregarded for U.S. federal income tax purposes whose tax owner is not a U.S.
Person).

 

“Foreign Subsidiary”: any Subsidiary of Holdings that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Holding Company”: any direct or indirect Subsidiary of
Holdings, substantially all of the assets of which consist of the Capital Stock
(or Capital Stock and indebtedness) of one or more controlled foreign
corporations (within the meaning of Section 957 of the Code) or other Foreign
Subsidiary Holding Companies.

 

“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s Revolving
Percentage of the outstanding L/C Exposure other than L/C Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

 

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” means all Indebtedness of Holdings and its Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

 

24

 

 

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations to
amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Group Members’ financial condition shall be the same after such Accounting
Changes as if such Accounting Changes had not been made. Until such time as such
an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC, or the adoption of IFRS.

 

“Genband Holdings”: is defined in the definition of “Specified Closing Date
Intercompany Indebtedness.”

 

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank), and any group or body charged with setting accounting or regulatory
capital rules or standards (including the Financial Standards Board, the Bank
for International Settlements, the Basel Committee on Banking Supervision and
any successor or similar authority to any of the foregoing).

 

“Group Members”: the collective reference to Holdings and its Subsidiaries.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
dated as of the Closing Date by and among the Loan Parties and the
Administrative Agent, as amended, supplemented or otherwise modified.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary

 

25

 

 

obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the owner of any such primary obligation against loss in
respect thereof; provided that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guarantors”: a collective reference to Holdings and each first-tier Domestic
Subsidiary of Holdings, and any other Domestic Subsidiary of Holdings that is
not an Excluded Subsidiary, in each case, to the extent any such Person has
become a Guarantor pursuant to the requirements of Section 6.12 hereof and/or
the Guarantee and Collateral Agreement. For the avoidance of doubt, no Excluded
Subsidiary shall be required to be a Guarantor under this Agreement or any other
Loan Document.

 

“Holdings”: has the meaning in the preamble hereto.

 

“IFRS”: international accounting standards within the meaning of IAS Regulation
1606/2002 to the extent applicable to the relevant financial statements
delivered under or referred to herein.

 

“Immaterial Subsidiary”: at any date of determination, any Subsidiary of
Holdings designated as such by such Loan Party in writing and which as of such
date (a) holds assets representing 1.0% or less of Holdings’ consolidated total
assets (excluding Investments in Subsidiaries and intercompany receivables that
would be eliminated in consolidated financial statements, and goodwill)
(determined in accordance with GAAP), (b) has generated less than 1.0% of
Holdings’ consolidated total revenues (excluding any intercompany revenue that
would be eliminated in consolidated financial statements) determined in
accordance with GAAP for the four fiscal quarter period ending on the last day
of the most recent period for which financial statements have been delivered
after the Closing Date pursuant to Section 6.1(c); provided that all
Subsidiaries that are individually “Immaterial Subsidiaries” shall not have
aggregate consolidated total assets (excluding Investments in Subsidiaries and
intercompany receivables that would be eliminated in consolidated financial
statements, and goodwill) that would represent 2.5% or more of Holdings’
consolidated total assets as of such date or have generated 2.5% or more of
Holdings’ consolidated total revenues (excluding any intercompany revenue that
would be eliminated in consolidated financial statements) for such four fiscal
quarter period, in each case determined in accordance with GAAP, and (c) owns no
material Intellectual Property. No Person may be a Loan Party and simultaneously
an Immaterial Subsidiary.

 

“Incremental Facilities”: as defined in Section 2.27.

 

“Incremental Joinder”: an instrument, in form and substance reasonably
satisfactory to the Administrative Agent, by which a Lender becomes a party to
this Agreement pursuant to Section 2.27.

 

“Incremental Term Facility”: as defined in Section 2.27.

 

“Incremental Term Loan”: an incremental term loan under any Incremental Term
Loan Facility.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all Deferred Payment
Obligations and other obligations of such Person for the deferred purchase price
of property or services (other than current trade payables incurred in the
ordinary

 

26

 

 

course of such Person’s business), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations and all Synthetic Lease Obligations of such Person, (f) all
obligations of such Person, whether or not matured, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements, (g) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Capital Stock in
such Person or any other Person (including, without limitation, Disqualified
Stock), or any warrant, right or option to acquire such Capital Stock, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, but limited to the value of the property owned by such
Person securing such obligation if such obligations is not otherwise recourse to
such Person, and (j) the net obligations of such Person in respect of Swap
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

 

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

“Indemnitee”: is defined in Section 10.5(b).

 

“Initial Credit Extension”: is defined in Section 5.1.

 

“Initial Revolving Borrowing”: (x) one or more borrowings of Revolving Loans on
the Closing Date in amounts not to exceed up to (i) $25,000,000 (including for
paying the Closing Date Transaction Costs), plus (ii) amounts necessary to repay
Acquired Business Existing Debt constituting revolving loans, plus (iii) amounts
necessary to provide for working capital (including any working capital
adjustment), plus (iv) amounts required to fund any additional fees payable
resulting from the exercise of “Market Flex” under the Fee Letter, and (y)
Letters of Credit issued on the Closing Date to replace or backstop letters of
credit of the Acquired Business existing on the Closing Date prior to the
consummation of the Acquisition.

 

“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority, relating to (i) bankruptcy, suspension of
payments, a moratorium of any indebtedness, administration, examinership,
reorganization (by way of voluntary arrangement, scheme of arrangement or
otherwise), insolvency, liquidation, receivership, dissolution, winding-up or
relief of debtors, (ii) any general compromise, arrangement, assignment for the
benefit of creditors, composition, marshalling of assets for creditors, or
other, similar arrangement in respect of any Person’s creditors generally or any
substantial portion of such Person’s creditors, or (iii) the appointment of a
liquidator, receiver, examiner, administrative receiver, administrator,
compulsory manager or other similar officer in relation to any of the foregoing,
in each case undertaken under U.S. federal, state or foreign law, including any
Debtor Relief Law.

 

27

 

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Intellectual Property Security Agreement”: an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement in form and
substance satisfactory to the Administrative Agent, together with each other
intellectual property security agreement and supplement thereto delivered
pursuant to Section 6.12, in each case as amended, restated, supplemented or
otherwise modified from time to time.

 

“Interest Payment Date”: (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each calendar quarter to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three (3) months or less, the last Business
Day of such Interest Period, (c) as to any Eurodollar Loan having an Interest
Period longer than three (3) months, each day that is three (3) months (or, if
such date is not a Business Day, the Business Day next succeeding such date)
after the first day of such Interest Period and the last Business Day of such
Interest Period, and (d) as to any Loan (other than any Revolving Loan that is
an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one (1), three (3), or six (6) months
thereafter, as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and (b)
thereafter, each period commencing on the last day of the Interest Period
then-applicable to such Eurodollar Loan and ending one (1), two (2), three (3),
or six (6) months thereafter, as selected by the Borrower by irrevocable notice
to the Administrative Agent in a Notice of Conversion/Continuation not later
than 11:00 A.M. on the date that is three (3) Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that all
of the foregoing provisions relating to Interest Periods are subject to the
following:

 

(i)                if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month in which event such Interest
Period shall end on the immediately preceding Business Day;

 

(ii)              the Borrower may not select an Interest Period under a
particular Facility that would extend beyond the Revolving Termination Date (in
the case of Revolving Facility) or beyond the Term Loan Maturity Date (in the
case of Term Loans); and

 

(iii)             any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Interest Rate Agreement”: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is (a) for the purpose of
hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations, and (b) not for speculative purposes.

 

“Inventory”: all “inventory,” as such term is defined in the UCC, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other

 

28

 

 

personal property that are held by or on behalf of any Loan Party for sale or
lease or are furnished or are to be furnished under a contract of service, or
that constitutes raw materials, work in process, finished goods, returned goods,
or materials or supplies of any kind used or consumed or to be used or consumed
in such Loan Party’s business or in the processing, production, packaging,
promotion, delivery or shipping of the same, including all supplies and embedded
software.

 

“Investments”: is defined in Section 7.8.

 

“IRS”: the United States Internal Revenue Service, or any successor thereto.

 

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lender”: means, collectively, each of (a) Silicon Valley Bank or any
Affiliate thereof, in its capacity as issuer of the Existing Letters of Credit,
(b) Citizens or any Affiliate thereof, in its capacity as issuer of any Letter
of Credit (other than the Existing Letters of Credit), and (c) any other Lender
that may become an Issuing Lender pursuant to Section 3.11 or 3.12, in such
Lender’s capacity as issuer of any Letter of Credit. The Issuing Lender may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the Issuing Lender or other financial institutions, in which case
the term “Issuing Lender” shall include any such Affiliate or other financial
institution with respect to Letters of Credit issued by such Affiliate or other
financial institution. For the avoidance of doubt, no Lender shall become an
Issuing Lender hereunder unless it shall so agree.

 

“Issuing Lender Fees”: is defined in Section 3.3(a).

 

“Judgment Currency”: is defined in Section 10.19.

 

“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.

 

“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The L/C Commitment is a sublimit of the Revolving
Commitment and the aggregate amount of the L/C Commitments shall not exceed the
amount of the Total L/C Commitments at any time.

 

“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.

 

“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time. The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.

 

“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.

 

29

 

 

“L/C Fee Payment Date”: is defined in Section 3.3(a).

 

“L/C Lender”: a Lender with an L/C Commitment.

 

“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.23.

 

“L/C-Related Documents”: collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to the Issuing Lender and any other document, agreement and instrument
relating to any Letter of Credit, including any of the Issuing Lender’s standard
form documents for letter of credit issuances.

 

“LCA Election”: is defined in Section 1.5.

 

“LCA Test Date”: is defined in Section 1.5.

 

“Lenders”: is defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender and the Swingline Lender.

 

“Letter of Credit”: is defined in Section 3.1(a); provided that such term shall
also include each Existing Letter of Credit.

 

“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.

 

“Letter of Credit Fees”: is defined in Section 3.3(a).

 

“Letter of Credit Fronting Fees”: is defined in Section 3.3(a).

 

“Letter of Credit Maturity Date”: the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

 

“LIBOR”: is defined in the definition of “Eurodollar Base Rate.”

 

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

 

“Limited Condition Acquisition” means any Permitted Acquisition by the Borrower
and/or one or more Subsidiaries the consummation of which is not conditioned on
the availability of, or on obtaining, third party financing.

 

“Liquidity”: the sum of Unrestricted Cash plus the Available Revolving
Commitment.

 

“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.

 

30

 

 

“Loan Documents”: this Agreement, each Security Document, each Note, the Fee
Letter, the Reaffirmation Agreement, each Compliance Certificate, each Notice of
Borrowing, each Incremental Joinder, any Extension Amendment, any Refinancing
Amendment, each Notice of Conversion/Continuation, the Solvency Certificate, the
Collateral Information Certificate, each L/C-Related Document binding on a Loan
Party, and any agreement creating or perfecting rights in cash collateral
pursuant to the provisions of Section 3.10, or otherwise pursuant to this
Agreement and the other Loan Documents, and any amendment, waiver, supplement or
other modification to any of the foregoing. For the avoidance of doubt, the term
“Loan Documents” shall not include any Specified Swap Agreement.

 

“Loan Parties”: collectively, the Borrower and the Guarantors.

 

“Mandatory Prepayment Date”: is defined in Section 2.12(e).

 

“Material Adverse Effect”: (a) a material adverse change in the business,
operations, or condition (financial or otherwise) of the Loan Parties, taken as
a whole; (b) a material impairment in the perfection or priority of the
Administrative Agent’s Lien in any material Collateral or in the value of such
Collateral; or (c) a material impairment of the ability of the Loan Parties to
perform their respective obligations (including their payment obligations) under
any Loan Document to which they are a party.

 

“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.

 

“Merger Sub”: has the meaning in the recitals hereto.

 

“Minority Lender”: is defined in Section 10.1(b).

 

“Moody’s”: Moody’s Investors Service, Inc.

 

“Mortgaged Properties”: the real properties as to which, pursuant to
Section 6.12(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.

 

“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Administrative Agent, in each case, as such
documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.

 

“Multiemployer Plan”: a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or, at any time, within the preceding six
years, has been obligated to make, contributions.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien

 

31

 

 

pursuant to a Security Document) and other customary costs, fees and expenses
actually incurred in connection therewith and net of taxes paid and the
Borrower’s reasonable and good faith estimate of income, franchise, sales, and
other applicable taxes required to be paid by any Group Member in connection
with such Asset Sale or Recovery Event, the computation of which shall, in each
such case, take into account the reduction in tax liability resulting from any
available operating losses and net operating loss carryovers, tax credits, and
tax credit carry forwards, and similar tax attributes and (b) in connection with
any issuance or sale of Capital Stock or any incurrence of Indebtedness, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary costs, fees and expenses actually incurred in
connection therewith.

 

“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Affected Lenders in accordance
with the terms of Section 10.1 and (b) has been approved by the Required
Lenders.

 

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Loan Party Dedicated Investments Basket”: as defined in Section
7.8(f)(iii).

 

“Non-Loan Party Investments Cap”: as defined in Section 7.8(j).

 

“Non-Loan Party Permitted Acquisitions Cap”: as defined in Section 7.8(n)(xii).

 

“Note”: a Term Loan Note, a Revolving Loan Note or a Swingline Loan Note.

 

“Notice of Borrowing”: a notice substantially in the form of Exhibit K.

 

“Notice of Conversion/Continuation”: a notice substantially in the form of
Exhibit L.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed or allowable in such
proceeding) the Loans and all other obligations and liabilities (including any
fees or expenses that accrue after the filing of any petition in bankruptcy, or
the commencement of any Insolvency Proceeding, relating to any Loan Party,
whether or not a claim for post-filing or post-petition interest is allowed or
allowable in such proceeding) of the Loan Parties to the Administrative Agent,
the Issuing Lender or any other Lender, or of any Group Member to any applicable
Cash Management Bank and any Qualified Counterparty party to a Specified Swap
Agreement, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, any Cash Management
Agreement, the Letters of Credit, any Specified Swap Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, payment
obligations, fees, indemnities, costs, and expenses (including all reasonable
and documented out-of-pocket fees, charges and disbursements of counsel to the
Administrative Agent, the Issuing Lender, any other Lender, any applicable Cash
Management Bank or Qualified Counterparty, to the extent that any applicable
Cash Management Agreement or Specified Swap Agreement, as applicable, requires
the reimbursement by any applicable Loan Party of any such expenses, in each
case of the foregoing, in accordance with Section 10.5 or other applicable
provisions of the Loan Documents, Cash Management Agreements or Specified Swap
Agreements) that are required to be paid by any Loan Party pursuant to any Loan
Document, Cash Management Agreement, Specified Swap Agreement or otherwise. For
the avoidance of doubt, the Obligations shall not include (i) any obligations
arising under

 

32

 

 

any warrants or other equity instruments issued by any Loan Party to any Lender,
or (ii) solely with respect to any Guarantor that is not a Qualified ECP
Guarantor, any Excluded Swap Obligations of such Guarantor.

 

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury and any successor thereto.

 

“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), and, (a) if such Person is a corporation
or company, its bylaws or memorandum and articles of association (or equivalent
thereof) in current form, (b) if such Person is a limited liability company, its
limited liability company agreement and each related plan of division and
certificate of division (or similar agreements), and (c) if such Person is a
partnership, its partnership agreement (or similar agreement), each of the
foregoing with all current amendments or modifications thereto.

 

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).

 

“Overadvance”: is defined in Section 2.8.

 

“Participant”: is defined in Section 10.6(d).

 

“Participant Register”: is defined in Section 10.6(d).

 

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

 

“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan”: an employee pension plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (i) that is or was at any relevant time
maintained or sponsored by any Loan Party or any ERISA Affiliate thereof or to
which any Loan Party or any ERISA Affiliate thereof makes contributions or has
any outstanding liability, and (ii) that is or was subject to the provisions of
Title IV of ERISA or Sections 412 and 430 of the Code or Sections 302 and 303 of
ERISA and in respect of which any Loan Party or any ERISA Affiliate thereof is
(or if such plan were terminated would under Section 4069 of ERISA be deemed to
be) a “contributing sponsor” as defined in Section 4001(a)(13) of ERISA.

 

“Permitted Acquisition”: is defined in Section 7.8(n).

 

“Permitted Investors”: the collective reference to JPMorgan Chase Bank, N.A. and
its Affiliates, and “Initial OEP Stockholders” as that term is defined in the
Principal Stockholders Agreement as in effect

 

33

 

 

on the Closing Date and ECI Holding (Hungary) KFT, in each case, together with
any Control Investment Affiliate thereof.

 

“Permitted Ratio Debt” means Indebtedness of the Borrower and/or any one or more
Subsidiaries; provided that:

 

(a)    subject to the provisions of Section 1.5 to the extent an LCA Election
has been made with respect to a Permitted Acquisition corresponding to the
incurrence of such Indebtedness, immediately before and after giving effect
thereto and to the use of the proceeds thereof, no Event of Default has occurred
and is continuing or would result therefrom;

 

(b)    such Indebtedness shall be (i) Subordinated Indebtedness or (ii)
unsecured;

 

(c)    immediately after giving effect to the issuance, incurrence, or
assumption of such Indebtedness and excluding the cash proceeds to the Borrower
or any Subsidiary therefrom that are actually applied or intended to be applied
to a particular use or transaction as of the date of incurrence thereof (but
otherwise giving effect to the use of such proceeds so applied or intended to be
applied), the Consolidated Net Leverage Ratio as of the Test Period most
recently ended shall be equal to or less than the Closing Date Consolidated Net
Leverage Ratio;

 

(d)    such Indebtedness does not mature prior to the date that is 180 days
after the Term Loan Maturity Date at the time such Indebtedness is incurred, or
have a shorter weighted average life to maturity than, the Term Loans at the
time such Indebtedness is incurred;

 

(e)    if such Indebtedness is secured on a junior basis to the Term Loans, then
(i) such Indebtedness will not be secured by any property or assets of Holdings,
the Borrower or any Subsidiary other than the Collateral and (ii) a
representative, acting on behalf of the holders of such Indebtedness, has agreed
to lien subordination terms reasonably acceptable to the Administrative Agent;

 

(f)     Permitted Ratio Debt will not be guaranteed by any Person other than the
Loan Parties; and

 

(g)    the other terms applicable to such Indebtedness are substantially
identical to, or (taken as a whole as determined by the Borrower and the
Administrative Agent in good faith) no more favorable to the lenders or holders
providing such Permitted Ratio Debt than, those applicable to the Term Loans;
provided that this clause (g) will not apply to (1) interest rate, fees, funding
discounts and other pricing terms (and Permitted Ratio Debt shall not be subject
to, and shall not trigger, any most favored nation pricing protection), (2)
redemption, prepayment or other premiums, (3) optional prepayment terms, and (4)
covenants and other terms that are (i) approved by the Administrative Agent,
(ii) applied to the Term Loans existing at the time of incurrence of such
Permitted Ratio Debt (so that existing Term Lenders also receive the benefit of
such provisions) and/or (iii) applicable only to periods after the Term Loan
Maturity Date at the time of incurrence of such Indebtedness.

 

“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

“Platform”: is any of Debt Domain, Intralinks, Syndtrak, DebtX or a
substantially similar electronic transmission system.

 

“Post-Closing Intercompany Indebtedness”: indebtedness put in place after the
Closing Date owed by the Borrower to ECI Telecom LTD, a company incorporated
under the Laws of the State of Israel

 

34

 

 

(“ECI Telecom LTD”), in exchange for the transfer of certain assets of ECI
Telecom LTD to the Borrower, as described in the Specified Closing Date
Transactions.

 

“Post-Closing Transfer”: the sale, subsequent to consummation of the
Acquisition, by ECI Telecom Holdings B.V., a private company organized and
existing under the laws of the Netherlands (“ECI Telecom Holdings”) of its
ownership of the Capital Stock of ECI Telecom, Inc., a Delaware corporation
(“ECI Telecom US”) to the Borrower or an affiliate of the Borrower, as a result
of which ECI Telecom US will become a direct or indirect wholly-owned Subsidiary
of the Borrower.;

 

“Principal Stockholders Agreement”: that certain First Amended and Restated
Stockholders Agreement made as of March 3, 2020 by and among Holdings, JPMC
Heritage Parent LLC, a Delaware limited liability company, Heritage PE (OEP)
III, L.P., a Cayman Islands exempted limited partnership, ECI Holding (Hungary)
KFT, and future parties that may execute a joinder thereto, as the same has been
amended, restated, supplemented or otherwise modified in a manner that is not
adverse to the Lenders.

 

“Prime Rate”: the rate of interest per annum announced from time to time in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by Citizens as its prime rate then in effect at its principal office
in the State of New York (such Citizens announced Prime Rate not being intended
to be the lowest rate of interest charged by Citizens in connection with
extensions of credit to debtors).

 

“Pro Forma Basis”: with respect to any calculation or determination for any
period, in making such calculation or determination on the specified date of
determination (the “Determination Date”), pro forma effect will be given to:
(a) the acquisition or disposition of companies, divisions or lines of
businesses by Holdings and its Subsidiaries, including any acquisition or
disposition of a company, division or line of business since the beginning of
the reference period by a Person that became a Subsidiary after the beginning of
the applicable period; and (b) the discontinuation of any discontinued
operations; in each case of clauses (a) and (b), that have occurred since the
beginning of the applicable period and before the Determination Date as if such
events had occurred, and, in the case of any disposition, the proceeds thereof
applied, on the first day of such period. To the extent that pro forma effect is
to be given to an acquisition or disposition of a company, division or line of
business, the pro forma calculation will be calculated in good faith by a
responsible financial or accounting officer of Holdings in accordance with
Regulation S-X under the Securities Act based upon the most recent four full
fiscal quarters for which financial statements have been delivered pursuant to
Section 6.1.

 

“Projections”: is defined in Section 6.2(c).

 

“Properties”: is defined in Section 4.17(a).

 

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

 

“QFC”: has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.

 

35

 

 

“Qualified ECP Guarantor”: in respect of any Swap Obligation, (a) each Guarantor
that has total assets exceeding $10,000,000 at the time the relevant Guarantee
Obligation of such Guarantor provided in respect of, or the Lien granted by such
Guarantor to secure, such Swap Obligation (or guaranty thereof) becomes
effective with respect to such Swap Obligation, and (b) any other Guarantor that
(i) constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder, or (ii) can cause another Person
(including, for the avoidance of doubt, any other Guarantor not then
constituting a “Qualified ECP Guarantor”) to qualify as an “eligible contract
participant” at such time by entering into a “keepwell, support, or other
agreement” as contemplated by Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

“Qualifying Term Loans” as defined in Section 2.29(c).

 

“Ratio Incremental Amount”: an aggregate principal amount of Indebtedness that,
immediately after the incurrence thereof on Pro Forma Basis, would not result in
the Borrower’s Consolidated Net Leverage Ratio being greater than 2.75:1.00
(assuming, in each case, that (a) the full amount of any Revolving Facility
Increase incurred at such time is fully drawn and (b) the proceeds of any such
Incremental Facility incurred at such time shall not be netted from Consolidated
Funded Indebtedness for purposes of calculating the Ratio Incremental Amount).

 

“Ratio Investments Basket”: as defined in Section 7.8(r).

 

“Recipient”: the (a) Administrative Agent, (b) any Lender or (c) the Issuing
Lender, as applicable.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

“Refinanced Indebtedness”: is defined in the definition of Credit Agreement
Refinancing Indebtedness.

 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and Holdings, (b) the Administrative Agent
and (c) each Lender and/or prospective lender that agrees to provide any portion
of the Credit Agreement Refinancing Indebtedness being incurred pursuant
thereto, in accordance with Section 2.28.

 

“Refinancing Commitments” means any Refinancing Term Commitments or Refinancing
Revolving Commitments.

 

“Refinancing Loans” means any Refinancing Term Loans or Refinancing Revolving
Loans.

 

“Refinancing Revolving Commitments” means one or more tranches of Revolving
Commitments that result from a Refinancing Amendment.

 

“Refinancing Revolving Loans” means one or more tranches of Revolving Loans that
result from a Refinancing Amendment.

 

“Refinancing Term Commitments” means one or more tranches of Term Commitments
that result from a Refinancing Amendment.

 

“Refinancing Term Loans” means one or more tranches of Term Loans that result
from a Refinancing Amendment.

 

36

 

 

“Refunded Swingline Loans”: is defined in Section 2.7(b).

 

“Register”: is defined in Section 10.6(c).

 

“Regulation T”: Regulation T of the Board as in effect from time to time.

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Regulation X”: Regulation X of the Board as in effect from time to time.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are not applied to prepay the Loans or other amounts pursuant to
Section 2.12(e) as a result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and that the Borrower or Holdings
(directly or indirectly through a Guarantor) intends and expects to use all or a
specified portion of the Net Cash Proceeds of an Asset Sale or Recovery Event to
acquire or repair assets useful in its business.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the applicable Group Member’s business.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 180 days after such Reinvestment Event;
provided that such date shall be extended to 365 days if the Loan Parties have
entered into a binding commitment to reinvest the Net Cash Proceeds subject to
such Reinvestment Event within such 180 day period, and (b) the date on which
the Borrower (or its Subsidiaries) shall have determined not to, acquire or
repair assets useful in the Borrower’s business with all or any portion of the
relevant Reinvestment Deferred Amount.

 

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Replacement Lender”: is defined in Section 2.23.

 

“Required Lenders”: at any time, (a) if only one Lender holds the outstanding
Term Loans and the Revolving Commitments, such Lender; and (b) if more than one
Lender holds the outstanding Term Loans and Revolving Commitments, then at least
three Lenders who hold more than 50% of the sum of (i) the aggregate unpaid
principal amount of the Term Loans then outstanding, and (ii) the Total
Revolving Commitments (including, without duplication, the L/C Commitments) then
in effect or, if the Revolving Commitments have been terminated, the Total
Revolving Extensions of Credit then outstanding; provided that for the purposes
of this clause (b), the outstanding principal amount of the Term Loans held by
any Defaulting Lender and the Revolving Commitments of, and the portion of the
Revolving Loans and

 

37

 

 

participations in L/C Exposure and Swingline Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders; provided further that a Lender and its Affiliates shall be
deemed one Lender.

 

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation
(including any rule, official directive, request or guideline (whether or not
having the force of law) of any Governmental Authority) or determination of an
arbitrator or a court or other Governmental Authority (including the Basel
Committee on Banking Supervision and any successor thereto or similar authority
or successor thereto), in each case applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.

 

“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.

 

“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, treasurer, assistant treasurer, or controller of the
Borrower or Holdings, but in any event, with respect to financial matters, the
chief financial officer, treasurer, assistant treasurer, or controller of the
Borrower or Holdings.

 

“Restricted Payments”: is defined in Section 7.6.

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption, Incremental Joinder, Extension Amendment or
Refinancing Amendment, as applicable, pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof (including in connection with assignments and Incremental Facilities
permitted hereunder). The original amount of the Total Revolving Commitments is
$100,000,000. The L/C Commitment and the Swingline Commitment are each sublimits
of the Total Revolving Commitments.

 

“Revolving Commitment Increase”: is defined in Section 2.27.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
(including the Existing Letter of Credit) at such time, plus (c) such Lender’s
L/C Percentage of the aggregate amount of all L/C Disbursements that have not
yet been reimbursed or converted into Revolving Loans at such time, plus
(d) such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.

 

“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loan Conversion”: is defined in Section 3.5(b).

 

“Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.

 

38

 

 

“Revolving Loans”: as defined in Section 2.4(a).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a ratable basis.

 

“Revolving Termination Date”: March 3, 2025, as extended in accordance with any
Extension Amendment solely with respect to the Extended Revolving Commitments
governed thereby.

 

“S&P”: Standard & Poor’s Ratings Services.

 

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

 

“Sanction(s)”: any international economic sanction or trade embargoes imposed,
administered or enforced by the United States Government (including OFAC), the
Cayman Islands government, the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority applicable
to the Group Members and their business to the extent not in contravention of
the foregoing authorities.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Parties”: the collective reference to any holder of the Obligations,
including the Administrative Agent, the Lenders (including any Issuing Lender in
its capacity as Issuing Lender and any Swingline Lender in its capacity as
Swingline Lender, any Cash Management Bank (in its or their respective
capacities as providers of Cash Management Services), and any Qualified
Counterparties.

 

“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

 

“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.

 

“Security Documents”: the collective reference to, the Guarantee and Collateral
Agreement, each Pledge Supplement, each Assumption Agreement, the Mortgages,
each Intellectual Property Security Agreement, and all other security documents
hereafter delivered to the Administrative Agent granting a Lien on any property
of any Person to secure the Obligations of any Loan Party arising under any Loan
Document.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

 

39

 

 

“Solvency Certificate”: the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent pursuant to Section 5.1(p), which Solvency
Certificate shall be in substantially the form of Exhibit D.

 

“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the fair value of the assets of such Person and its
Subsidiaries, on a consolidated basis, exceeds their debts and liabilities,
direct, subordinated, contingent or otherwise, on a consolidated basis; (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, direct, subordinated, contingent or otherwise, on a consolidated
basis, as such debts and other liabilities become absolute and matured; (c) such
Person and its Subsidiaries, on a consolidated basis, are able to pay their
debts and liabilities, direct, subordinated, contingent or otherwise, on a
consolidated basis, as such liabilities become absolute and matured; and (d)
such Person and its Subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.

 

For purposes of this definition, the amount of any contingent liability at any
time will be computed as the amount that would reasonably be expected to become
an actual and matured liability.

 

“Specified Closing Date Intercompany Indebtedness”: (a) that certain
indebtedness put in place on or about the Closing Date owed from the Borrower to
Genband Holdings B.V., an indirect wholly-owned subsidiary of Holdings (“Genband
Holdings”) in the original principal amount of approximately $2,500,000, (b)
that certain indebtedness put in place on or about the Closing Date owed from
Ribbon Israel Limited, a direct wholly-owned subsidiary of the Borrower, to the
Borrower in the original principal amount of approximately $156,000,000, (c)
that certain indebtedness put in place on or about the Closing Date owed from
Ribbon Israel Limited, a direct wholly-owned subsidiary of the Borrower, to ECI
Telecom LTD in the original principal amount of approximately $9,100,000, (d)
that certain indebtedness put in place on or about the Closing Date owed from
ECI Telecom Group to the Borrower in the original principal amount of
approximately $46,000,000 and (e) that certain indebtedness put in place on or
about the Closing Date owed from ECI Telecom Holdings to the Borrower in the
original principal amount of approximately $65,000,000, in each case of the
preceding clauses (a) through (e), as described in the Specified Closing Date
Transactions.

 

“Specified Closing Date Transactions”: those transactions described in the Ernst
and Young LLP structure slides for “Project Elastic”, dated as of February 20,
2020 and delivered to the Administrative Agent on February 24, 2020, including,
without limitation, the transactions described therein giving rise to Specified
Closing Date Intercompany Indebtedness and to Post-Closing Intercompany
Indebtedness.

 

“Specified Representations”: the representations and warranties of the Borrower
and the Guarantors (after giving effect to the Acquisition) set forth in
Sections 4.3(a), 4.4(a), 4.4(b), 4.4(d), 4.4(e), 4.5 (but only with respect to
the Operating Documents of the Borrower and the Guarantors, and limited to the
execution, delivery and performance of the Loan Documents, incurrence of the
indebtedness thereunder and the granting of the guarantees and security
interests in respect thereof), 4.11 (solely as to the use of proceeds of the
Initial Credit Extension on the Closing Date), 4.14(a), 4.19(a), 4.20(a) (solely
as to the Solvency on a consolidated basis of the Loan Parties on the Closing
Date), 4.28 (solely as to the use of proceeds of the Initial Credit Extension on
the Closing Date), and 4.29 (solely as to the use of proceeds of the Initial
Credit Extension on the Closing Date).

 

“Specified Swap Agreement”: any Swap Agreement entered into by a Group Member
and any Qualified Counterparty to the extent permitted under Section 7.13.

 

40

 

 

“Subordinated Debt Document”: any agreement, certificate, document or instrument
executed or delivered by Holdings or any Subsidiary and evidencing Subordinated
Indebtedness.

 

“Subordinated Indebtedness”: Indebtedness of a Loan Party subordinated to the
Obligations (or secured by Liens subordinated to the Liens securing the
Obligations) pursuant to subordination terms (including payment, lien and
remedies subordination terms, as applicable) reasonably acceptable to the
Administrative Agent; provided that, for the avoidance of doubt, neither the
subordination of the priority of any Lien securing any Indebtedness (other than
the Obligations), nor the fact that any Indebtedness is unsecured, shall be
construed to be the subordination of such Indebtedness in right of payment to
the Obligations.

 

“Subsidiary”: as to any Person, a corporation, company, partnership, limited
liability company or other entity of which shares, shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement (a) shall
refer to a Subsidiary or Subsidiaries of Holdings and (b) will not include any
Unrestricted Subsidiary.

 

“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf of
any Loan Party or its respective Subsidiaries as support for, among other
things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.

 

“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of a Loan Party and its
Subsidiaries shall be deemed to be a “Swap Agreement.”

 

“Swap Obligation”: with respect to any Guarantor, any obligation of such
Guarantor to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date any such
Swap Agreement has been closed out and termination value determined in
accordance therewith, such termination value, and (b) for any date prior to the
date referenced in clause (a), the amount determined as the mark-to-market value
for such Swap Agreement, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Swap Agreements (which may include a Qualified Counterparty).

 

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans to the Borrower pursuant to Section 2.6 in an aggregate principal amount
at any one time outstanding not to exceed $20,000,000.

 

41

 

 

“Swingline Lender”: Citizens, in its capacity as the lender of Swingline Loans
or such other Lender as the Borrower may from time to time select as the
Swingline Lender hereunder pursuant to Section 2.7(f); provided that such Lender
has agreed to be a Swingline Lender.

 

“Swingline Loan Note”: a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Swingline Loans”: is defined in Section 2.6.

 

“Swingline Participation Amount”: is defined in Section 2.7(c).

 

“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in an aggregate principal amount not to exceed
the amount set forth (a) with respect to Term Loans constituting a portion of
the Initial Credit Extension, under the heading “Term Commitment” opposite such
Lender’s name on Schedule 1.1A, (b) with respect to Incremental Term Loans, in
the applicable Incremental Joinder, (c) with respect to Extended Term Loans, in
the applicable Extension Amendment and (d) with respect to Refinancing Term
Loans, in the applicable Extension Amendment. The original aggregate principal
amount of the Term Commitments on the Closing Date is $400,000,000.

 

“Term Facility”: the Term Commitments and the Term Loans made thereunder.

 

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

 

“Term Loan”: collectively, (a) the term loans made by the Lenders pursuant to
Section 2.1, (b) Incremental Term Loans, (c) Extended Term Loans and (d)
Refinancing Term Loans.

 

“Term Loan Maturity Date”: March 3, 2025, as extended in accordance with any
Extension Amendment, solely with respect to any Extended Term Loans governed
thereby.

 

“Term Loan Note”: a promissory note in the form of Exhibit H-3, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitments and funded Term Loans then constitutes of the
aggregate Term Commitments and funded Term Loans of all Lenders.

 

“Term SOFR” shall mean the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Total Credit Exposure”: as to any Lender at any time, the unused Commitments,
Revolving Extensions of Credit and outstanding Term Loans of such Lender at such
time.

 

42

 

 

“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
$30,000,000.

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. The original amount of the Total Revolving
Commitments is $100,000,000. The L/C Commitment and the Swingline Commitment are
sublimits of the Total Revolving Commitments.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.

 

“Trade Date”: is defined in Section 10.6(b)(i)(B).

 

“Transferee”: any Eligible Assignee or Participant, and in every case excluding
all Excluded Lenders.

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.

 

“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved by the board of
directors (or other legally recognized governing body) of the Person to be
acquired; except that with respect to any acquisition of a non-U.S. Person, an
otherwise friendly acquisition shall not be deemed to be unfriendly if it is not
customary in such jurisdiction to obtain such approval prior to the first public
announcement of an offer relating to a friendly acquisition.

 

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.

 

“United States” and “U.S.”: the United States of America.

 

“Unrestricted Cash”: the sum of the aggregate amount of cash and Cash
Equivalents held in accounts of Holdings and its Subsidiaries reflected in the
combined consolidated balance sheet of Holdings and its Subsidiaries to the
extent that it would not appear as “restricted” on the combined consolidated
balance sheet of Holdings and its Subsidiaries (unless such appearance is
related to the Loan Documents (or the Liens created thereunder)).

 

“Unrestricted Subsidiary” means, as of any date, collectively and individually,
any direct or indirect subsidiary of the Borrower identified by the Borrower in
writing to the Administrative Agent as being an “Unrestricted Subsidiary”
pursuant to Section 6.13; provided that (a) except to the extent provided

 

43

 

 

in Section 6.13, no Subsidiary may be designated (or re-designated) as an
Unrestricted Subsidiary, and (b) no Person may be designated as an “Unrestricted
Subsidiary” if such Person is not an “Unrestricted Subsidiary” or is a
“Guarantor” under any agreement, document or instrument evidencing any
Indebtedness for borrowed money of any Group Member. For purposes of calculating
Investments permitted under Section 7.8, the (a) designation of any Subsidiary
as an “Unrestricted Subsidiary” will constitute an Investment in an amount equal
to the fair market value of such Subsidiary, determined as of the date of such
designation by the Borrower in good faith, and (b) the designation of any
Unrestricted Subsidiary as a Subsidiary shall constitute the incurrence of any
Indebtedness and Liens and the making of any Investments of such Subsidiary
existing at such time and shall constitute a return on any Investment by the
Borrower in such Subsidiary in an amount equal to the fair market value at the
date of such designation of the Borrower’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary. No Unrestricted Subsidiary may (a) own Capital
Stock of any Subsidiary that is not an Unrestricted Subsidiary, or (b) be
designated as an “Unrestricted Subsidiary” or thereafter continue to constitute
an Unrestricted Subsidiary if such Person proposed to be designated as an
Unrestricted Subsidiary owns, licenses or holds other rights in any Intellectual
Property that is material to the business of the Borrower and its other
Subsidiaries taken as a whole. On the Closing Date, immediately after giving
effect to the Closing Date Transactions, there are no Unrestricted Subsidiaries.

 

“U.S. Person”: any Person that is a “United States person” as defined in Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate”: is defined in Section 2.20(f).

 

“Voting Stock”: as to any Person, the Capital Stock of any class or classes or
other equity interests (however designated and including general partnership
interests in a partnership) having ordinary voting power for the election of
directors or similar governing body of such Person.

 

“Withholding Agent”: as applicable, any applicable Loan Party and the
Administrative Agent.

 

“Working Capital”: with respect to the Group Members, consolidated current
assets (which shall exclude any cash or Cash Equivalents) minus consolidated
current liabilities (which shall exclude any amount outstanding under the
Revolving Facility and the current portion of any Indebtedness, in each case, to
the extent included in “consolidated current liabilities”), in each case,
determined in accordance with GAAP.

 

“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

1.2          Other Definitional Provisions.

 

(a)                Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings given herein when used in the other
Loan Documents or any certificate or other document made or delivered pursuant
hereto or thereto.

 

44

 

 

(b)                As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined
herein, shall have the respective meanings given to them under GAAP, (ii) the
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation,” (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, (v) references to a given
time of day shall, unless otherwise specified, be deemed to refer to New York
City time, and (vi) references to agreements (including this Agreement) or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated,
amended and restated, extended, or otherwise modified from time to time.
Notwithstanding the foregoing clause (i), for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of any Group Member shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

(c)                The words “hereof,” “herein” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (ii) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.

 

(d)                The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.

 

(e)                Any reference in any Loan Document to a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a Division of or by a
limited liability company, or an allocation of assets to a series of a limited
liability company (or the unwinding of such a division or allocation), as if it
were a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale or transfer, or similar term, as applicable, to, of or with a separate
Person. Any Division of a limited liability company shall constitute a separate
Person under the Loan Documents (and each division of any limited liability
company that is a Subsidiary, joint venture or any other like term shall also
constitute such a Person or entity) on the first date of its existence. In
connection with any Division, if any asset, right, obligation or liability of
any Person becomes the asset, right, obligation or liability of a different
Person, then such asset shall be deemed to have been transferred from the
original Person to the subsequent Person.

 

1.3               Rounding. Any financial ratios required to be maintained by
the Borrower or Holdings pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest place by which such
ratio is expressed herein.

 

1.4               Currency. For purposes of all calculations and determinations
hereunder, and all certifications and financial statements delivered hereunder,
all amounts represented by such terms shall be

 

45

 

 

expressed in Dollars or the Dollar Equivalent thereof. The Administrative Agent
shall determine the Dollar Equivalent of any amount when required or permitted
hereby, and a determination thereof by the Administrative Agent shall be
conclusive absent manifest error. The Administrative Agent may, but shall not be
obligated to, rely on any determination by the Borrower. The Administrative
Agent may determine or re-determine the Dollar Equivalent of any amount on any
date in its reasonable discretion.

 

1.5               Limited Condition Acquisitions. Notwithstanding anything in
this Agreement or any Loan Document to the contrary, when (a)(i) calculating any
applicable ratio (other than the Minimum Consolidated Fixed Charge Coverage
Ratio and the Maximum Consolidated Net Leverage Ratio, in each case as at the
last day of any period of four consecutive trailing fiscal quarters of Holdings,
as required by Section 7.1) or the use of any basket, (ii) determining the
accuracy of the representations and warranties set forth in Section 4 hereof or
(iii) determining satisfaction of any conditions precedent, or (b) determining
compliance with any provision that requires that no Default or Event of Default
has occurred is continuing or would result therefrom (other than a Default or
Event of Default pursuant to Section 8.1(a) or (f)), in each case of (a) and (b)
in connection with a Limited Condition Acquisition, the date of determination of
such ratio and determination of such compliance will, at the option of the
Borrower (the Borrower’s election to exercise such option in connection with any
Limited Condition Acquisition, an “LCA Election”), be deemed to be the date the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”). If on a Pro Forma Basis after giving effect to such
Limited Condition Acquisition and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) calculated as if such Limited Condition Acquisition and other
transactions had occurred at the beginning of the most recently ended period of
four consecutive trailing fiscal quarters of Holdings ending prior to the LCA
Test Date for which financial statements have been delivered pursuant to Section
6.1, the Borrower could have taken such action on the relevant LCA Test Date in
compliance with the applicable requirements, then such provisions will be deemed
to have been complied with, unless an Event of Default pursuant to Section
8.1(a) or (f) will be continuing on the date such Limited Condition Acquisition
is consummated. For the avoidance of doubt, (i) if any of such ratios are
exceeded as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated Adjusted EBITDA) at or prior to the consummation of
the relevant Limited Condition Acquisition, such ratios and other provisions
will not be deemed to have been exceeded as a result of such fluctuations solely
for purposes of determining whether the Limited Condition Acquisition is
permitted hereunder and (ii) such ratios and compliance with such conditions
will not be tested at the time of consummation of such Limited Condition
Acquisition or related transactions, except that on such date an Event of
Default pursuant to Section 8.1(a) or (f) may not be continuing. If the Borrower
has made an LCA Election for any Limited Condition Acquisition, then in
connection with any subsequent calculation of any ratio or basket with respect
to any other transaction on or following the relevant LCA Test Date and prior to
the earlier of the date on which such Limited Condition Acquisition is
consummated or the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket will be calculated on a Pro
Forma Basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) both (a) have not been consummated and (b) have been
consummated until such time as the applicable Limited Condition Acquisition has
actually closed or the definitive agreement with respect thereto has been
terminated or expires. Notwithstanding the foregoing, other than in connection
with the creation of an additional tranche of Revolving Commitments in
connection with a Limited Condition Acquisition as set forth in Section 2.27(a),
the borrowing of any Revolving Loans in connection with a Limited Condition
Acquisition shall be subject to the conditions set forth in Section 5.2.

 



46

 

 

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

 

2.1           Term Commitments. Subject to the terms and conditions hereof, each
Term Lender severally agrees to make a Term Loan to the Borrower on the Closing
Date in an amount equal to the amount of the Term Commitment of such Lender. The
Term Loans may from time to time be Eurodollar Loans or ABR Loans, as determined
by the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.13.

 

2.2           Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent an irrevocable Notice of Borrowing (which must be received
by the Administrative Agent prior to 11:00 A.M. (a) three (3) Business Days
prior to the anticipated Closing Date, in the case of Eurodollar Loans, or
(b) one (1) Business Day prior to the anticipated Closing Date, in the case of
ABR Loans), requesting that the Term Lenders make the Term Loans on the Closing
Date, specifying the amount to be borrowed, the Type of Loan and, in the case of
Eurodollar Loans, specifying the length of the initial Interest Period therefor;
provided that (a) the effectiveness of such Notice of Borrowing may be
conditioned on the consummation of the Acquisition and (b) Term Loans made on
the Closing Date may only consist of ABR Loans unless the Borrower delivers a
funding indemnity letter, in form and substance reasonably acceptable to the
Administrative Agent, not less than three (3) Business Days prior to the Closing
Date. Upon receipt of such Notice of Borrowing, the Administrative Agent shall
promptly notify each Term Lender thereof. Not later than 10:00 A.M. on the
Closing Date, each Term Lender shall make available to the Administrative Agent
at the Funding Office an amount in immediately available funds equal to the Term
Loan or Term Loans to be made by such Lender. The Administrative Agent shall
credit the account of the Borrower on the books of such office of the
Administrative Agent with the amount specified in the Notice of Borrowing in
immediately available funds or, if so specified in the Notice of Borrowing, the
Administrative Agent shall wire transfer or otherwise credit all or a portion of
such amount to the accounts specified in the Notice of Borrowing.

 

2.3           Repayment of Term Loans.

 

(a)            Beginning on June 30, 2020, the Term Loans extended on the
Closing Date shall be repaid in consecutive quarterly installments on the last
day of each fiscal quarter, each of which installments shall be in an aggregate
annual amount equal to (i) for the first through fourth such fiscal quarters,
2.5%, (ii) for the fifth through sixteenth such fiscal quarters, 5.0%, and (iii)
for fiscal quarters ending thereafter, 10.0%, in each case of the original
principal amount of all Term Loans extended on the Closing Date.

 

(b)            In the event any Incremental Term Loans, Extended Term Loans or
Refinancing Term Loans are made, such Incremental Term Loans, Extended Term
Loans or Refinancing Term Loans will be repaid in such installments as may be
set forth in the applicable Incremental Joinder, Extension Amendment or
Refinancing Amendment, as applicable.

 

(c)            Notwithstanding the foregoing clauses (a) and (b):

 

(i)                 any installment payments contemplated by clause (a) or (b)
above will be reduced in the order set forth in Section 2.11 or 2.12(e), as
applicable, commencing with the next-occurring installment payment in connection
with any voluntary or mandatory prepayments of the Term Loans in accordance with
Sections 2.11 and 2.12, as applicable, or any Discounted Prepayments of the Term
Loans in accordance with Section 2.29 or assignments to Holdings, the Borrower
or any Subsidiary made pursuant to 10.6(h);

 

47

 

 

(ii)               the rate of amortization (or the amount of any installment)
with respect to any tranche of Loans may be increased (and the provisions of
Section 2.3(a) or the applicable Incremental Amendment, Extension Amendment or
Refinancing Amendment may be amended accordingly) without the consent of the
Lenders or the Administrative Agent in connection with the incurrence of any
subsequent Incremental Term Loans, Extended Term Loans or Refinancing Term Loans
that also comprise part of such tranche of Loans; and

 

(iii)             to the extent not previously paid, all Term Loans shall be due
and payable on the Term Loan Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.

 

2.4          Revolving Commitments.

 

Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s (i) Revolving Percentage of the
aggregate outstanding amount of the Swingline Loans and (ii) L/C Exposure, does
not exceed the amount of such Lender’s Revolving Commitment. In addition, (i)
the Total Revolving Extensions of Credit shall not at any time exceed the Total
Revolving Commitments in effect at such time and (ii) borrowings under the
Revolving Commitments on the Closing Date shall not exceed the Initial Revolving
Borrowing. During the Commitment Period, the Borrower may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. Revolving
Loans may from time to time be Eurodollar Loans or ABR Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.5 and 2.13. The Borrower shall repay all outstanding Revolving Loans
on the Revolving Termination Date.

 

2.5          Procedure for Revolving Borrowing. The Borrower may borrow under
the Revolving Commitments during the Commitment Period on any Business Day;
provided that the Borrower shall give the Administrative Agent an irrevocable
Notice of Borrowing (which must be received by the Administrative Agent prior to
11:00 A.M. (a) three (3) Business Days prior to the requested Borrowing Date
(which may be the anticipated Closing Date with respect to the Initial Revolving
Borrowing), in the case of Eurodollar Loans, or (b) one (1) Business Day prior
to the requested Borrowing Date (which may be the anticipated Closing Date), in
the case of ABR Loans) (provided that any such Notice of Borrowing of ABR Loans
under the Revolving Facility to finance payments under Section 3.5(a) may be
given not later than 11:00 A.M. on the date of the proposed borrowing), in each
such case specifying (i) the amount and Type of Revolving Loans to be borrowed,
(ii) the requested Borrowing Date, (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor, and (iv)  instructions for remittance of the
proceeds of the Loans to be borrowed; provided that (a) the effectiveness of a
Notice of Borrowing delivered in advance of the anticipated Closing Date may be
conditioned on the consummation of the Acquisition and (b) Revolving Loans made
on the Closing Date or any of the three (3) Business Days following the Closing
Date may only consist of ABR Loans unless the Borrower delivers a funding
indemnity letter, in form and substance reasonably acceptable to the
Administrative Agent, not less than three (3) Business Days prior to the date of
the borrowing of such Revolving Loans. Each borrowing under the Revolving
Commitments shall be in minimum amounts equal to (A) $100,000 with respect to
ABR Loans and (B) $1,000,000 with respect to Eurodollar Loans, or, in each case,
a whole multiple of $100,000 in excess thereof (or, if the then aggregate
Available Revolving Commitments are less than such required minimum amount, such
lesser amount); provided that the Swingline Lender may request, on behalf of the
Borrower, borrowings under the Revolving Commitments that are ABR Loans in other
amounts pursuant to Section 2.7. Upon receipt of any such Notice of Borrowing
from the Borrower, the Administrative Agent shall promptly notify each Revolving
Lender

 

48

 

thereof. Each Revolving Lender will make the amount of its pro rata share of
each such borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 P.M. on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting such account as is designated in writing to the
Administrative Agent by the Borrower with the amount specified in the Notice of
Borrowing in immediately available funds.

 

2.6          Swingline Commitment. Subject to the terms and conditions hereof,
the Swingline Lender agrees to make available a portion of the credit
accommodations otherwise available to the Borrower under the Revolving
Commitments from time to time during the Commitment Period by making swing line
loans (each a “Swingline Loan” and, collectively, the “Swingline Loans”) to the
Borrower; provided that (a) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed the Swingline Commitment then in
effect, (b) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available Revolving Commitments would be less
than zero or an Overadvance would exist, and (c) the Borrower shall not use the
proceeds of any Swingline Loan to refinance any then outstanding Swingline Loan.
During the Commitment Period, the Borrower may use the Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swingline Loans shall be ABR Loans only.

 

2.7          Procedure for Swingline Borrowing; Refunding of Swingline Loans.

 

(a)                Whenever the Borrower desires that the Swingline Lender make
Swingline Loans the Borrower shall give the Swingline Lender irrevocable
telephonic or electronic notice (which notice must be received by the Swingline
Lender not later than 12:00 P.M. on the proposed Borrowing Date) confirmed
promptly in writing by a Notice of Borrowing, specifying (i) the amount to be
borrowed, (ii) the requested Borrowing Date (which shall be a Business Day
during the Commitment Period), and (iii) instructions for the remittance of the
proceeds of such Loan. Each borrowing under the Swingline Commitment shall be in
an amount equal to $100,000 or a whole multiple of $100,000 in excess thereof.
Promptly thereafter, on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Borrower an
amount in immediately available funds equal to the amount of the Swingline Loan
to be made by depositing such amount in the account designated in writing to the
Administrative Agent by the Borrower. Unless a Swingline Loan is sooner
refinanced by the advance of a Revolving Loan pursuant to Section 2.7(b)
(subject to Section 2.7(c)), such Swingline Loan shall be repaid by the Borrower
no later than the earlier of (x) ten (10) Business Days after the advance of
such Swingline Loan and (y) the Revolving Termination Date.

 

(b)                The Swingline Lender, at any time and from time to time in
its sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s telephonic notice given by the Swingline Lender to the Borrower and the
Revolving Lenders no later than 12:00 P.M. and promptly confirmed in writing,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of such Swingline Loan (each a
“Refunded Swingline Loan”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M. one Business Day after the date of
such notice. The proceeds of such Revolving Loan shall immediately be made
available by the Administrative Agent to the Swingline Lender for application by
the Swingline Lender to the repayment of the Refunded Swingline Loan. The
Borrower irrevocably authorizes the Swingline Lender with notice to the Borrower
to charge the Borrower’s accounts with the Administrative Agent (up to the
amount available in each such account) immediately to pay the amount of any
Refunded Swingline Loan

 

49

 

 

to the extent amounts received from the Revolving Lenders are not sufficient to
repay in full such Refunded Swingline Loan.

 

(c)                If prior to the time that the Borrower has repaid the
Swingline Loans pursuant to Section 2.7(a) or a Revolving Loan has been made
pursuant to Section 2.7(b), one of the events described in Section 8.1(f) shall
have occurred or if for any other reason, as determined by the Swingline Lender
in its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.7(b) or on the
date requested by the Swingline Lender (with at least one (1) Business Days’
notice to the Revolving Lenders), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to (i) such
Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of the outstanding Swingline Loans that were to have been
repaid with such Revolving Loans.

 

(d)                Whenever, at any time after the Swingline Lender has received
from any Revolving Lender such Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

 

(e)                Each Revolving Lender’s obligation to make the Loans referred
to in Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

(f)                 The Swingline Lender may resign at any time by giving 30
days’ prior notice to the Administrative Agent, the Lenders and the Borrower.
Following such notice of resignation from the Swingline Lender, the Swingline
Lender may be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the Required Lenders and the successor Swingline Lender.
The Administrative Agent shall notify the Lenders of any such replacement of the
Swingline Lender. From and after the effective date of any such resignation or
replacement, (i) the successor Swingline Lender shall have all the rights and
obligations of the Swingline Lender under this Agreement with respect to
Swingline Loans to be made by it thereafter and (ii) references herein and in
the other Loan Documents to the term “Swingline Lender” shall be deemed to refer
to such successor or to any previous Swingline Lender, or to such successor and
all previous Swingline Lenders, as the context shall require. After the
resignation of the Swingline Lender hereunder, the resigning Swingline Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of the Swingline Lender under this Agreement and the other Loan
Documents with respect to only Swingline Loans made by it prior to such
resignation that have not been repaid, but shall not be required to make any
additional Swingline Loans.

 

50

 

 

2.8          Overadvances.

 

(a)                If at any time or for any reason either the aggregate amount
of the Total Revolving Extensions of Credit exceeds the amount of the Total
Revolving Commitments then in effect, (any such excess, an “Overadvance”), the
Borrower shall, if the amount of such Overadvance is (a) equal or greater than
$1,000,000, immediately pay the full amount of such Overadvance to the
Administrative Agent, on demand, or (b) less than $1,000,000, within one
(1) Business Day after the receipt of a request by the Administrative Agent
therefor, pay the full amount of such Overadvance to the Administrative Agent
for application against the Revolving Extensions of Credit in accordance with
the terms hereof.

 

(b)                [Reserved].

 

2.9          Fees.

 

(a)                Fee Letter. The Borrower agrees to pay to the Administrative
Agent the fees in the amounts and on the dates as set forth in the Fee Letter
and to perform any other obligations contained therein.

 

(b)                Commitment Fee. As additional compensation for the Revolving
Commitments, the Borrower shall pay to the Administrative Agent for the account
of the Lenders, in arrears, on the first day of each quarter prior to the
Revolving Termination Date and on the Revolving Termination Date, a fee for the
Borrower’s non-use of available funds in an amount equal to the Commitment Fee
Rate per annum multiplied by the difference between (x) the Total Revolving
Commitments (as they may be reduced from time to time) and (y) the average for
the period of the daily closing balance of the Total Revolving Extensions of
Credit (excluding in respect of Swingline Loans).

 

(c)                Fees Nonrefundable. Except as set forth in the Fee Letter,
all fees payable under this Section 2.9 shall be fully earned on the date paid
and nonrefundable.

 

2.10        Termination or Reduction of Commitments.

 

The Borrower shall have the right, without penalty or premium, upon not less
than three Business Days’ notice to the Administrative Agent, to terminate the
Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments; provided that no such termination or reduction of the
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans to be made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Available Revolving Commitments. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof, and shall reduce permanently
the Revolving Commitments then in effect; provided further, if in connection
with any such reduction or termination of the Revolving Commitments a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.21. The Borrower shall have the right, without penalty or premium,
upon not less than three Business Days’ notice to the Administrative Agent, to
terminate the L/C Commitments or, from time to time, to reduce the amount of the
L/C Commitments; provided that no such termination or reduction of L/C
Commitments shall be permitted if, after giving effect thereto, the Total L/C
Commitments shall be reduced to an amount that would result in the aggregate L/C
Exposure exceeding the Total L/C Commitments (as so reduced). Any such reduction
shall be in an amount equal to $1,000,000, or a whole multiple thereof, and
shall reduce permanently the L/C Commitments then in effect.

 

2.11        Optional Loan Prepayments. The Borrower may at any time and from
time to time prepay the Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the

 

51

 

 

Administrative Agent no later than 11:00 A.M. three (3) Business Days prior
thereto, in the case of Eurodollar Loans, and no later than 11:00 A.M. one (1)
Business Day prior thereto, in the case of ABR Loans, which notice shall specify
the date and amount of the proposed prepayment; provided that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.21; provided further that if such notice of prepayment indicates that
such prepayment is to be funded with the proceeds of a refinancing, such notice
of prepayment may be revoked if the financing is not consummated. Prepayments
made pursuant to this Section 2.11 shall be applied to the prepayment of
installments due in respect of the Term Loans in direct order of maturity
(unless otherwise directed by the Borrower), in accordance with Sections 2.3 and
2.18(b)

 

Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Loans that are ABR Loans and Swingline
Loans) accrued interest to such date on the amount prepaid. Partial prepayments
of Term Loans and Revolving Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple thereof. Partial prepayments of Swingline Loans
shall be in an aggregate principal amount of $100,000 or a whole multiple
thereof. The foregoing provisions set forth in this Section 2.11 will not apply
with respect to any Discounted Prepayment governed by Section 2.29 or to any
assignments to Holdings, the Borrower or any Subsidiary made pursuant to
10.6(h).

 

2.12        Mandatory Prepayments.

 

(a)                [Reserved].

 

(b)                If any Indebtedness shall be incurred by any Group Member
(excluding any Indebtedness incurred in accordance with Section 7.2 (other than
Credit Agreement Refinancing Indebtedness)), an amount equal to 100% of the Net
Cash Proceeds thereof shall be applied on the date of such incurrence toward the
prepayment of the Term Loans and other amounts as set forth in Section 2.12(e).

 

(c)                If on any date any Group Member shall receive Net Cash
Proceeds from any Asset Sale or Recovery Event then, unless a Reinvestment
Notice shall be delivered within three Business Days after receipt thereof, such
Net Cash Proceeds shall be applied after such third Business Day toward the
prepayment of the Loans and other amounts as set forth in Section 2.12(e);
provided that notwithstanding the foregoing, on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Loans
and other amounts as set forth in Section 2.12(e).

 

(d)                If, for any fiscal year of the Borrower commencing after the
end of the fiscal year ending December 31, 2021, there shall be Excess Cash
Flow, the Borrower shall, on the relevant Excess Cash Flow Application Date,
apply the difference of 50% of such Excess Cash Flow minus the aggregate amount
of any voluntary prepayments (including Discounted Prepayments made pursuant to
Section 2.29 and assignments to Holdings, the Borrower or any Subsidiary made
pursuant to 10.6(h), with the amount of such prepayment being equal to the
amount actually paid by the Borrower (or Holdings or any Subsidiary, as
applicable)) of the Term Loans or to the extent the Revolving Commitment is
permanently reduced by an amount equal to such payment, any voluntary
prepayments of the Revolving Loans, made during such year; provided that such
percentage shall be reduced to (i) 25% if the Consolidated Net Leverage Ratio as
of the last day of such fiscal year is less than or equal to 3.00 to 1.00 but
greater than 2.00 to 1.00 and (ii) 0% if the Consolidated Net Leverage Ratio as
of the last day of such fiscal year is less than or equal to 2.00 to 1.00. Each
such prepayment shall be made on a date (each an “Excess Cash Flow Application
Date”) occurring no later than the earliest of three Business Days after (i) the
date on which the financial statements

 

52

 

 

of Holdings referred to in Section 6.1(a), for the fiscal year with respect to
which such prepayment is made, are required to be delivered to the Lenders, and
(ii) the date such financial statements are actually delivered.

 

(e)                Amounts to be applied in connection with prepayments made
pursuant to this Section 2.12 shall be applied to the prepayment of installments
due in respect of the Term Loans in direct order of maturity for the next four
scheduled payments of Term Loans required under Section 2.3, and then ratably to
the remaining scheduled installments due in respect of the Term Loans in
accordance with Sections 2.3 and 2.18(b) (provided that any Term Lender may
decline any such prepayment (other than any prepayment made with the proceeds of
Credit Agreement Refinancing Indebtedness) (the aggregate amount of all such
prepayments declined in connection with any particular prepayment, collectively,
the “Declined Amount”), in which case the Declined Amount shall be distributed
first, to the prepayment, on a pro rata basis, of the Term Loans held by Term
Lenders that have elected to accept such Declined Amounts; second, to the extent
of any residual, if no Term Loans remain outstanding, to the prepayment of the
Revolving Loans in accordance with Section 2.15(c) (with no corresponding
permanent reduction in the Revolving Commitments); third, to the extent of any
residual, if no Term Loans or Revolving Loans remain outstanding, to the deposit
of an amount in cash (in an amount not to exceed 105% of the then existing L/C
Exposure) in a cash collateral account for the benefit of the L/C Lenders on
terms and conditions satisfactory to the Issuing Lender; and fourth, to the
extent of any residual, retained by the Borrower. Each prepayment of the Loans
under this Section 2.12 (except in the case of Revolving Loans that are ABR
Loans and Swingline Loans, in the event all Revolving Commitments have not been
terminated) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid. The Borrower shall deliver to the
Administrative Agent and each Term Lender notice of each prepayment of Term
Loans in whole or in part pursuant to this Section 2.12 not less than three (3)
Business Days prior to the date such prepayment shall be made (each, a
“Mandatory Prepayment Date”). Such notice shall set forth (i) the Mandatory
Prepayment Date, (ii) the aggregate amount of such prepayment and (iii) the
options of each Term Lender to (x) decline or accept its share of such
prepayment and (y) to accept Declined Amounts. Any Term Lender that wishes to
exercise its option to decline such prepayment or to accept Declined Amounts
shall notify the Administrative Agent by facsimile not later than one (1)
Business Day prior to the Mandatory Prepayment Date.

 

(f)                 The Borrower shall deliver to the Administrative Agent, at
the time of each prepayment required under this Section 2.12, a certificate
signed by a Responsible Officer setting forth in reasonable detail the
calculation of the amount of such prepayment or reduction.

 

(g)                No prepayment fee or other penalty or premium shall be
payable in respect of any mandatory prepayments made pursuant to this Section
2.12.

 

(h)                Notwithstanding any provisions of this Section 2.12 to the
contrary, to the extent the Borrower determines, acting in good faith, that any
repatriation or distribution (or deemed repatriation or deemed distribution for
tax purposes) to the Borrower of Net Cash Proceeds or Excess Cash Flow described
in this Section 2.12 that are attributable to any Subsidiary would reasonably be
expected to result in material adverse Tax consequences to any Group Member (as
determined by the Borrower in good faith), or would be prohibited or restricted
by applicable Requirements of Law, or applicable Operating Documents or material
agreements of such Subsidiary, the applicable Net Cash Proceeds or Excess Cash
Flow shall not be required to be so repatriated or distributed and the relevant
amounts shall not be required to be prepaid in accordance with this Section
2.12. To the extent that the relevant adverse Tax consequences, restrictions
imposed by Requirements of Law or restrictions set forth in the applicable
Operating Documents or material agreements, in each case, would no longer be
applicable at any time in the twelve (12) month period following the day that
the relevant amounts would otherwise be required to be prepaid pursuant to this
Section 2.12, the Borrower shall cause such amounts to be prepaid as and to the
extent otherwise required pursuant to this Section 2.12. The Borrower will use
commercially reasonable

 

53

 

 

efforts to avoid or mitigate any material adverse Tax consequences, restrictions
imposed by Requirements of Law and restrictions set forth in the applicable
Operating Documents or material agreements, in each case, that would otherwise
limit an obligation of the Borrower to make a mandatory prepayment in accordance
with the terms of this Section 2.12.

 

2.13        Conversion and Continuation Options.

 

(a)                The Borrower may elect from time to time to convert
Eurodollar Loans to ABR Loans by giving the Administrative Agent prior
irrevocable notice in a Notice of Conversion/Continuation of such election no
later than 11:00 A.M. on the Business Day preceding the proposed conversion
date; provided that, if any such conversion of Eurodollar Loans shall occur on a
date other than the last day of an Interest Period with respect thereto, the
Borrower shall pay any amounts owing pursuant to Section 2.21. The Borrower may
elect from time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 11:00 A.M. on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor); provided that no ABR Loan
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing. Upon receipt of any such notice, the Administrative Agent
shall promptly notify each relevant Lender thereof.

 

(b)                Any Eurodollar Loan may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
Borrower giving irrevocable notice in a Notice of Conversion/Continuation to the
Administrative Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such Loans; provided that no Eurodollar Loan may be
continued as such when any Event of Default has occurred and is continuing;
provided further that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso, such Loans shall be automatically converted
to ABR Loans on the last day of such then expiring Interest Period. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

 

2.14        Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $100,000
in excess thereof, and (b) no more than seven (7) Eurodollar Tranches shall be
outstanding at any one time.

 

2.15        Interest Rates and Payment Dates.

 

(a)                Each Eurodollar Loan shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to (i) the
Eurodollar Rate determined for such day plus (ii) the Applicable Margin for
Eurodollar Loans.

 

(b)                Each ABR Loan (including any Swingline Loan) shall bear
interest at a rate per annum equal to (i) the ABR plus (ii) the Applicable
Margin for ABR Loans.

 

(c)                During the continuance of an Event of Default, at the request
of the Required Lenders, all overdue payments of principal and interest on
outstanding Loans shall bear interest at a rate per annum equal to the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2.00% (the “Default Rate”); provided that the Default Rate
shall apply to such overdue

 

54

 

 

amounts automatically and without any Required Lender consent therefor upon the
occurrence of any Event of Default arising under Section 8.1(a) or (f).

 

(d)                Interest on the outstanding principal amount of each Loan
shall be payable in arrears on each Interest Payment Date; provided that
interest accruing pursuant to Section 2.15(c) shall be payable from time to time
on demand.

 

2.16        Computation of Interest and Fees.

 

(a)                Interest and fees payable pursuant hereto shall be calculated
on the basis of a 360-day year for the actual days elapsed, except that, with
respect to ABR Loans the rate of interest on which is calculated on the basis of
the Prime Rate, the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

 

(b)                Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.16(a).

 

2.17        Inability to Determine Interest Rate.

 

(a)            Temporary Unavailability of LIBOR. If prior to the first day of
any Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) in connection
with any request for a Eurodollar Loan or a conversion to or a continuation
thereof that, by reason of circumstances affecting the relevant market or the
Eurodollar Rate being otherwise unavailable, (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such requested Loan or conversion or continuation, as
applicable, (b) adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, or (c) the Eurodollar Rate determined
or to be determined for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (as conclusively certified by such Lenders) of
making or maintaining their affected Loans during such Interest Period, then, in
any such case (a), (b) or (c), the Administrative Agent shall promptly notify
the Borrower and the relevant Lenders thereof as soon as practicable thereafter.
Any such determination shall specify the basis for such determination and shall,
in the absence of manifest error, be conclusive and binding for all purposes.
Thereafter, until such notice has been withdrawn by the Administrative Agent,
(x) any Eurodollar Loans under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as ABR Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and (z)
any outstanding Eurodollar Loans under the relevant Facility shall be converted,
on the last day of the then-current Interest Period, to ABR Loans. Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans under the relevant Facility shall be made or continued as such, nor shall
the Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans.

 





55

 

 

(b)           Successor Eurodollar Base Rate.

 

(i)                 Benchmark Replacement. Notwithstanding anything to the
contrary herein or in any other Loan Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
Eurodollar Base Rate with a Benchmark Replacement. Any such amendment with
respect to a Benchmark Transition Event will become effective at 5:00 p.m. on
the fifth (5th) Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and the Borrower so long as the Administrative
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders accept such amendment. No
replacement of the Eurodollar Base Rate with a Benchmark Replacement pursuant to
this Section 2.17(b) will occur prior to the applicable Benchmark Transition
Start Date.

 

(ii)               Benchmark Replacement Conforming Changes. In connection with
the implementation of a Benchmark Replacement, the Administrative Agent will
have the right, in consultation with the Borrower, to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

(iii)             Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period, provided that
the failure to give such notice under this clause (iv) shall not affect the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders, in each case in consultation with the Borrower, pursuant to this
Section 2.17(b), including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.17(b).

 

(iv)              Benchmark Unavailability Period. Upon the commencement of a
Benchmark Unavailability Period, the Borrower may revoke any pending request for
a Borrowing of, conversion to or continuation of Eurodollar Loans to be made,
converted or continued during such Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to ABR Loans. During any Benchmark
Unavailability Period, (i) the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended, (ii) any request for a Borrowing of,
conversion to or continuation of Eurodollar Loans shall be ineffective and will
be deemed to have been a request for a Borrowing of or conversion to ABR Loans,
and (iii) the component of the ABR based upon the ABR Rate will not be used in
any determination of the ABR.

 

56

 

 

2.18        Pro Rata Treatment and Payments.

 

(a)                Except as set forth in any Incremental Amendment, Extension
Amendment or Refinancing Amendment, each borrowing by the Borrower from the
Lenders hereunder, each payment by the Borrower on account of any commitment fee
and any reduction of the Commitments shall be made pro rata according to the
respective Term Percentages, L/C Percentages or Revolving Percentages, as the
case may be, of the relevant Lenders.

 

(b)                Except as otherwise provided herein (including as set forth
in any Incremental Amendment, Extension Amendment or Refinancing Amendment),
each payment (including each prepayment) by the Borrower on account of principal
of and interest on the Term Loans shall be made pro rata according to the
respective outstanding principal amounts of the Term Loans then held by the Term
Lenders. Amounts prepaid on account of the Term Loans may not be reborrowed.

 

(c)                Except as otherwise provided in any Extension Amendment or
Refinancing Amendment, each payment (including each prepayment) by the Borrower
on account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders.

 

(d)                Subject to Section 2.20(a), all payments (including
prepayments) to be made by the Borrower hereunder, whether on account of
principal, interest, fees or otherwise, shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff and shall be made
prior to 11:00 A.M. on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. Any payment received by
the Administrative Agent after 11:00 A.M. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.

 

(e)                Unless the Administrative Agent shall have been notified in
writing by any Lender prior to the proposed date of any borrowing that such
Lender will not make the amount that would constitute its share of such
borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date in accordance with Section 2, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not in fact made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith, on demand, such corresponding amount with interest thereon, for each
day from and including the date on which such amount is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, a rate equal to the
greater of (A) the Federal Funds Effective Rate and (B) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by the Borrower, the
rate per annum applicable to ABR Loans under the relevant Facility. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable

 

57

 

 

borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

(f)                 Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lender, as the case may be, their respective pro rata shares of the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the Issuing Lender, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. Nothing
herein shall be deemed to limit the rights of Administrative Agent or any Lender
against the Borrower.

 

(g)                If any Lender makes available to the Administrative Agent
funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Section 2, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
extension of credit set forth in Section 5.1 or Section 5.2 are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(h)                The obligations of the Lenders hereunder to (i) make Term
Loans, (ii) make Revolving Loans, (iii) fund its participations in L/C
Disbursements in accordance with its respective L/C Percentage, (iv) fund its
respective Swingline Participation Amount of any Swingline Loan, and (v) make
payments pursuant to Section 9.7, as applicable, are several and not joint. The
failure of any Lender to make any such Loan, to fund any such participation or
to make any such payment under Section 9.7 on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan, to purchase its participation or to make its payment under
Section 9.7.

 

(i)                 Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(j)                 If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest, fees, and Overadvances then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest,
fees, and Overadvances then due to such parties, and (ii) second, toward payment
of principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

 

(k)                If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the principal of or interest on any Loan made by it, its
participation in the L/C Exposure or other obligations hereunder, as applicable
(other than pursuant to a provision hereof providing for non-pro rata
treatment), in excess of its Term Percentage, Revolving Percentage or L/C
Percentage, as applicable, of such payment on account of the Loans or

 

58

 

 

participations obtained by all of the Lenders, such Lender shall (a) notify the
Administrative Agent of the receipt of such payment, and (b) within five (5)
Business Days of such receipt purchase (for cash at face value) from the other
Term Lenders, Revolving Lenders or L/C Lenders, as applicable (through the
Administrative Agent), without recourse, such participations in the Term Loans
or Revolving Loans made by them and/or participations in the L/C Exposure held
by them, as applicable, or make such other adjustments as shall be equitable, as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of the other Lenders in accordance with their respective Term
Percentages, Revolving Percentages or L/C Percentages, as applicable; provided,
however, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest and (ii) the provisions of this paragraph shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment or sale of a
participation in any of its Loans or participations in L/C Disbursements to any
assignee or participant, other than to the Borrower or any of its Affiliates (as
to which the provisions of this paragraph shall apply). The Borrower agrees that
any Lender so purchasing a participation from another Lender pursuant to this
Section 2.18(k) may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation. No
documentation other than notices and the like referred to in this
Section 2.18(k) shall be required to implement the terms of this
Section 2.18(k). The Administrative Agent shall keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.18(k) and shall in each case notify the
Term Lenders, the Revolving Lenders or the L/C Lenders, as applicable, following
any such purchase. The provisions of this Section 2.18(k) shall not be construed
to apply to (i) any payment made by or on behalf of the Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender),
(ii) the application of Cash Collateral provided for in Section 3.10, or
(iii) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or sub-participations in any L/C
Exposure to any assignee or participant, other than an assignment to the
Borrower or any of its Affiliates (as to which the provisions of this Section
shall apply). The Borrower consents on behalf of itself and each other Loan
Party to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements with respect to an Obligation of the Borrower may
exercise against each Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of each
Loan Party in the amount of such participation. For the avoidance of doubt, no
amounts received by the Administrative Agent or any Lender from any Guarantor
that is not a Qualified ECP Guarantor shall be applied in partial or complete
satisfaction of any Excluded Swap Obligations.

 

(l)                 [Reserved].

 

(m)              Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in Section
5.2 would not be satisfied, make a Revolving Loan to the Borrower in an amount
equal to the portion of the Obligations constituting overdue interest and fees
and Swingline Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender or the Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided that after giving effect
to any such Revolving Loan, the Total Revolving Extensions of Credit will not
exceed the Total Revolving Commitments.

 



59

 

 

2.19        Illegality; Requirements of Law.

 

(a)              Illegality. If any Lender determines that any Requirement of
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for such Lender to make, maintain or fund Eurodollar Loans, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans, or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

(b)              Requirements of Law. If the adoption of or any change in any
Requirement of Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority, or the making or issuance of
any rule, guideline or directive by any Governmental Authority made subsequent
to the date hereof:

 

(i)                 shall subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and (C) Connection Income Taxes) on its Loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

(ii)               shall impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Eurodollar
Rate); or

 

(iii)             impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining Loans determined with reference to the Eurodollar Rate or of
maintaining its obligation to make such Loans, or to increase the cost to such
Lender or such other Recipient of issuing, maintaining or participating in
Letters of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum receivable or
received by such Lender or other Recipient hereunder in respect thereof (whether
of principal, interest or any other amount), then, in any such case, upon the
request of such Lender or other Recipient, the Borrower will promptly pay such
Lender or other Recipient, as the case may be, any additional amount or amounts
necessary to compensate such Lender or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered. If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

 

(c)              If any Lender determines that any change in any Requirement of
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the

 

60

 

 

Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by the Issuing Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such change in such Requirement of
Law (taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender’s or Issuing Lender’s holding
company for any such reduction suffered.

 

(d)             For purposes of this Agreement, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines, or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case (i) and (ii) be deemed to be
a change in any Requirement of Law, regardless of the date enacted, adopted or
issued.

 

(e)              A certificate as to any additional amounts payable pursuant to
paragraphs (b), (c), or (d) of this Section submitted by any Lender to the
Borrower (with a copy to the Administrative Agent), including in reasonable
detail a description of the basis for such claim and an explanation of how such
amounts were determined, shall be conclusive in the absence of manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation.
Notwithstanding anything to the contrary in this Section 2.19, the Borrower
shall not be required to compensate a Lender or Issuing Lender pursuant to this
Section 2.19 for any amounts incurred or reductions suffered more than nine
months prior to the date that such Lender or Issuing Lender, as the case may be,
notifies the Borrower of the change in the Requirement of Law giving rise to
such increased costs or reductions, and of such Lender’s or Issuing Lender’s
intention to claim compensation therefor; provided that if the circumstances
giving rise to such claim have a retroactive effect, then such nine-month period
shall be extended to include the period of such retroactive effect. The
obligations of the Borrower arising pursuant to this Section 2.19 shall survive
the Discharge of Obligations and the resignation of the Administrative Agent.

 

2.20        Taxes.

 

For purposes of this Section 2.20, the term “Lender” includes the Issuing Lender
and the term “applicable law” includes FATCA.

 

(a)              Payments Free of Taxes. Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law, and the Borrower shall, and shall cause each other Loan Party to, comply
with the requirements set forth in this Section 2.20. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings for Indemnified Tax applicable to additional sums payable under
this Section 2.20) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding for Indemnified Tax
been made.

 

61

 

 

(b)              Payment of Other Taxes. The Borrower shall, and shall cause
each other Loan Party to, timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes applicable to such Loan
Party.

 

(c)              Evidence of Payments. As soon as practicable after any payment
of Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.20, the Borrower shall, or shall cause such other Loan Party to, deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)              Indemnification by Loan Parties. The Borrower shall, and shall
cause each other Loan Party to, jointly and severally indemnify each Recipient,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20(d) (but without
duplication of any amounts compensated for by another provision of this
Agreement or any other Loan Document) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto (excluding any
amount of value added Tax which is recovered by such Recipient) (including any
recording and filing fees with respect thereto or resulting therefrom and any
interest, penalties or similar liabilities imposed by the applicable
Governmental Authority with respect to, or resulting from, any delay in paying
such Indemnified Taxes), whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability, including in
reasonable detail a description of the basis for such payment or liability and
an explanation of how the amount of such payment or liability was determined,
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(e)              Indemnification by Lenders. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.6 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.20(e).

 

(f)               Status of Lenders.

 

(i)                 Any Lender (including, solely for purposes of this Section
2.20(f), the Administrative Agent) that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In

 

62

 

 

addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.20(f)(ii)(A), (ii)(B), or (ii)(D) below) shall not be required if, in the
Lender’s reasonable judgment, such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

(A)            any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), properly
completed, valid and executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)                in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, properly completed, valid and
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
any successor form) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
properly completed, valid and executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or any successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(2)                properly completed, valid and executed originals of IRS Form
W-8ECI (or any successor form);

 

(3)                in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
properly completed, valid and executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or any successor form); or

 

(4)                to the extent a Foreign Lender is not the beneficial owner,
properly completed, valid and executed originals of IRS Form W-8IMY, accompanied
by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any
successor form), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a

 

63

 

partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

 

(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), valid executed copies of any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii)             [Reserved],

 

(iv)             Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so. Each
Foreign Lender shall promptly notify the Borrower at any time it determines that
it is no longer in a position to provide any previously delivered certificate to
the Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).

 

(g)              [Reserved].

 

(h)              Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.20
(including by the payment of additional amounts pursuant to this Section 2.20),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this
Section 2.20(h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.20(h), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 2.20(h) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund

 

64

 

 

had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i)                 Survival. Each party’s obligations under this Section 2.20
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender and the Discharge of
Obligations.

 

2.21        Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) a default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) a default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement, or (c) for any reason, the
making of a prepayment of Eurodollar Loans by the Borrower on a day that is not
the last day of an Interest Period with respect thereto. Such losses and
expenses shall be equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, reduced,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, reduce, convert or continue to the last day of such
Interest Period (or, in the case of a failure to borrow, reduce, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest or other return for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any), over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
Discharge of Obligations.

 

2.22        Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19(b),
Section 2.19(c), Section 2.20(a), Section 2.20(b), Section 2.20(c) or
Section 2.20(d) with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate a different lending office for funding or booking its
Loans affected by such event or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.19 or 2.20, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender; provided that nothing in this
Section shall affect or postpone any of the obligations of the Borrower or the
rights of any Lender pursuant to Section 2.19(b), Section 2.19(c),
Section 2.20(a), Section 2.20(b), Section 2.20(c) or Section 2.20(d). The
Borrower hereby agrees to pay all reasonable and documented costs and expenses
incurred by any Lender in connection with any such designation or assignment
made at the request of the Borrower.

 

2.23        Substitution of Lenders. Upon the receipt by the Borrower of any of
the following (or in the case of clause (a) below, if the Borrower is required
to pay any such amount, regardless of whether the Lender makes a request for
such payment), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):

 

(a)               a request from a Lender for payment of Indemnified Taxes or
additional amounts under Section 2.20 or of increased costs pursuant to Section
2.19(b) or Section 2.19(c);

 

65

 

 

(b)               a notice from the Administrative Agent under Section 10.1(b)
that one or more Minority Lenders are unwilling to agree to an amendment or
other modification approved by the Required Lenders and the Administrative
Agent; or

 

(c)               notice from the Administrative Agent that a Lender is a
Defaulting Lender or a Non-Consenting Lender;

 

then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender: (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s
Loans, Commitment and all other Obligations owing to such Affected Lender; or
(ii) designate a replacement lending institution (which shall be an Eligible
Assignee) to acquire and assume all or a ratable part of such Affected Lender’s
Loans, Commitment and all other Obligations owing to such Affected Lender (the
replacing Lender or lender in (i) or (ii) being a “Replacement Lender”);
provided, however, that the Borrower shall be liable for the payment upon demand
of all costs and other amounts arising under Section 2.21 that result from the
acquisition of any Affected Lender’s Loan and/or Commitment (or any portion
thereof) by a Lender or Replacement Lender, as the case may be, on a date other
than the last day of the applicable Interest Period with respect to any
Eurodollar Loans then outstanding. The Affected Lender replaced pursuant to this
Section 2.23 shall be required to assign and delegate, without recourse, all of
its interests, rights and obligations under this Agreement and the related Loan
Documents to one or more Replacement Lenders that so agree to acquire and assume
all or a ratable part of such Affected Lender’s Loans, Commitment and all other
Obligations owing to such Affected Lender upon payment to such Affected Lender
of an amount (in the aggregate for all Replacement Lenders) equal to 100% of the
outstanding principal of the Affected Lender’s Loans, accrued interest thereon,
accrued fees and all other Obligations payable to it hereunder and under the
other Loan Documents from such Replacement Lenders (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts, including amounts under Section 2.21 hereof). Any
such designation of a Replacement Lender shall be effected in accordance with,
and subject to the terms and conditions of, the assignment provisions contained
in Section 10.6 (with the assignment fee to be paid by the Borrower in such
instance); provided that, if such Affected Lender does not comply with Section
10.6 within ten Business Days after the Borrower’s request, compliance with
Section 10.6 shall not be required to effect such assignment, and, if such
Replacement Lender is not already a Lender hereunder or an Affiliate of a Lender
or an Approved Fund, shall be subject to the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed). Notwithstanding the foregoing, with respect to any assignment pursuant
to this Section 2.23, (a) in the case of any such assignment resulting from a
claim for compensation under Section 2.19 or payments required to be made
pursuant to Section 2.20, such assignment shall result in a reduction in such
compensation or payments thereafter; (b) such assignment shall not conflict with
applicable law and (c) in the case of any assignment resulting from a Lender
being a (i) Minority Lender referred to in clause (b) of this Section 2.23 or
(ii) a Non-Consenting Lender referred to in clause (c) of this Section 2.23, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent. Notwithstanding the foregoing, an Affected Lender shall not be required
to make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Affected Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

2.24        Defaulting Lenders.

 

(a)               Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

66

 

 

(i)            Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.1 and in the definition of
Required Lenders.

 

(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a Deposit Account and
released pro rata to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement, and (y) be held
as Cash Collateral for the future funding obligations of such Defaulting Lender
of any participation in any future Letter of Credit; sixth, to the payment of
any amounts owing to any L/C Lender, Issuing Lender or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any L/C
Lender, Issuing Lender or Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default has occurred and
is continuing, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans or L/C
Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans or L/C Advances were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Advances owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in L/C Advances and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to Section
2.24(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.24(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)          Certain Fees.

 

(A)              No Defaulting Lender shall be entitled to receive any fee
pursuant to Section 2.9(b) for any period during which such Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender).

 

(B)              Each Defaulting Lender shall be limited in its right to receive
letter of credit fees as provided in Section 3.3(d).

 

(C)              With respect to any letter of credit fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-

 

67

 

 

Defaulting Lender that portion of any such letter of credit fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing
Lender the amount of any such letter of credit fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such letter of credit fee.

 

(iv)          Reallocation of Pro Rata Share to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.7(c), the Revolving Percentage of each
Non-Defaulting Lender of any such Letter of Credit and the Revolving Percentage
of each Non-Defaulting Lender of any such Swingline Loan, as the case may be,
shall be computed without giving effect to the applicable Commitment of such
Defaulting Lender; provided that, (A) each such reallocation shall be given
effect only if, at the date of such reallocation, no Event of Default has
occurred and is continuing; and (B) the aggregate obligations of each
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Commitment of such Non-Defaulting Lender minus (2) such Non-Defaulting
Lender’s Revolving Percentage of the Total Revolving Extensions of Credit.
Subject to Section 10.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)           Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 3.10.

 

(b)              Defaulting Lender Cure. If the Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Lender agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), such Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held on a pro rata basis by the
Lenders in accordance with their respective Revolving Percentages, L/C
Percentages, and Term Percentages, as applicable (without giving effect to
Section 2.24(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided further that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender having been a Defaulting Lender.

 

(c)              New Swingline Loans/Letters of Credit. So long as any Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan, and (ii) the Issuing Lender shall
not be required to issue, extend, renew or increase any Letter of Credit unless
it is satisfied that it will have no Fronting Exposure in respect of Letters of
Credit after giving effect thereto.

 

68

 

 

(d)              Termination of Defaulting Lender. The Borrower may terminate
the unused amount of the Revolving Commitment of any Revolving Lender that is a
Defaulting Lender upon not less than ten Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 2.24(a)(ii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) on the date of such termination, no Event of
Default shall have occurred and be continuing, and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Lender, the Swingline Lender or any other
Lender may have against such Defaulting Lender.

 

2.25        Joint and Several Liability. To the extent that any Loan Party
shall, under this Agreement and the other Loan Documents as a joint and several
obligor, repay any of the Obligations made to another Loan Party hereunder or
other Obligations incurred directly and primarily by any other Loan Party (an
“Accommodation Payment”), then the Loan Party making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each other Loan Party that is a joint and several obligor in respect of the
Obligations in an amount, for each of such other Loan Party, equal to a fraction
of such Accommodation Payment, the numerator of which fraction is such other
Loan Party’s Allocable Amount and the denominator of which is the sum of the
Allocable Amounts of all of the Loan Parties. As of any date of determination,
the “Allocable Amount” of each Loan Party shall be equal to the maximum amount
of liability for Accommodation Payments which could be asserted against such
Loan Party hereunder without (a) rendering such Loan Party “insolvent” within
the meaning of Section 101(31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Loan Party with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Loan Party
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.

 

2.26        Notes. If so requested by any Lender by written notice to the
Borrower (with a copy to the Administrative Agent), the Borrower shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

 

2.27        Incremental Facility.

 

(a)                At any time after the Closing Date during the Commitment
Period (in the case of a Revolving Commitment Increase) or any time after the
Closing Date and prior to the Term Loan Maturity Date (in the case of an
Incremental Term Facility), the Borrower may request (but subject, in each case,
to the conditions set forth in clause (b) below) (x) the Revolving Commitments
be increased (or, solely in connection with a Limited Condition Acquisition, a
separate tranche of Revolving Commitments may be created) by an amount not to
exceed the Available Incremental Amount (each such increase, a “Revolving
Commitment Increase”) and/or (y) the Lenders establish an incremental term loan
facility (which may be an increase to the Term Facility) under this Agreement in
an aggregate principal amount not to exceed the Available Incremental Amount
(each such facility, an “Incremental Term Facility” and, together with any
Revolving Commitment Increase, the “Incremental Facilities”). No Lender shall be
obligated to participate in an Incremental Facility. Any Incremental Facility
shall be in an amount of at least $10,000,000 (or, if the Available Incremental
Amount is less than $10,000,000, such remaining Available Incremental Amount)
and integral multiples of $1,000,000 in excess thereof. Additionally, for the
avoidance of doubt, it is understood and agreed that in no event shall the
aggregate amount of Incremental Facilities exceed the Available Incremental
Amount during the term of the Agreement. If the Borrower incurs indebtedness
under an Incremental Facility under the Fixed Incremental Amount prong of the
Available Incremental Amount on the same date that it incurs indebtedness under
the Ratio Incremental

 

69

 

 

Amount prong of the Available Incremental Amount and/or that it incurs Revolving
Loans, then the Consolidated Net Leverage Ratio will be calculated with respect
to such incurrence under the Ratio Incremental Amount without regard to any
incurrence of indebtedness under the Fixed Incremental Amount or any incurrence
of Revolving Loans. Unless the Borrower elects otherwise, each Incremental
Facility will be deemed incurred first under the Ratio Incremental Amount to the
extent permitted, with the balance incurred under the Fixed Incremental Amount.
The Borrower may, in its sole discretion, at the time of incurrence of any
Incremental Facility, or at any later time, divide, classify or reclassify, any
Incremental Facility incurred as Fixed Incremental Amount as an Incremental
Facility incurred as Ratio Incremental Amount.

 

(b)            Each of the following shall be conditions precedent to the
effectiveness of any Incremental Facility:

 

(i)                 the Borrower shall have delivered an irrevocable written
request to the Administrative Agent for such Incremental Facility at least ten
(10) Business Days prior to the requested effective date of such Incremental
Facility (or such shorter period as agreed to by the Administrative Agent), and
promptly after receipt thereof, the Administrative Agent shall invite each
Lender to provide the Incremental Facility ratably in accordance with its
Aggregate Exposure Percentage of each requested Incremental Facility (it being
agreed that no Lender shall be obligated to provide an Incremental Facility and
that any Lender may elect to participate in such Incremental Facility in an
amount that is less than its Aggregate Exposure Percentage of such requested
Incremental Facility or more than its Aggregate Exposure Percentage of such
requested Incremental Facility if other Lenders have elected not to participate
in any applicable requested Incremental Facility in accordance with their
Aggregate Exposure Percentages) and to the extent five (5) Business Days after
receipt of invitation, sufficient Lenders do not agree to provide the
Incremental Facility on terms acceptable to the Borrower, then the Borrower may
invite any prospective lender that satisfies the criteria of being an “Eligible
Assignee” to become a Lender in connection with the proposed Incremental
Facility;

 

(ii)               each Lender agreeing to participate in any such Incremental
Facility, the Borrower and the Administrative Agent have signed an Incremental
Joinder (any Incremental Joinder may, with the consent of the Administrative
Agent, the Borrower and the Lenders agreeing to such Incremental Facility,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate to effectuate the provisions of this Section 2.27) and
the Borrower shall have executed any Notes requested by any Lender in connection
with the incurrence of the Incremental Facility. Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, an Incremental Joinder
reasonably satisfactory to the Administrative Agent, and the amendments to this
Agreement effected thereby, shall not require the consent of any Lender other
than the Lender(s) agreeing to fund such Incremental Facility;

 

(iii)             subject to the provisions of Section 1.5 to the extent an LCA
Election has been made with respect to any Permitted Acquisition corresponding
to the incurrence of such Incremental Facility, each of the conditions precedent
set forth in Section 5.2(a) and (e) are satisfied; provided that, to the extent
agreed to by the Lenders providing any such Incremental Facility, the condition
set forth in Section 5.2(a) may be satisfied with (x) the accuracy of customary
“specified representations” and “acquisition agreement representations” and (y)
such other limitations or exceptions to representations and warranties as may be
agreed by the lenders providing such Incremental Facility); provided further
that the condition set forth in Section 5.2(e) may be satisfied, if agreed by
the lenders providing such Incremental Facility, so long as no Default or Event
of Default pursuant to Section 8.1(a) or (f) has occurred or is continuing;

 

70

 

 

(iv)              after giving pro forma effect to such Incremental Facility and
the use of proceeds thereof, subject to the provisions of Section 1.5 to the
extent an LCA Election has been made with respect to any Permitted Acquisition
corresponding to the incurrence of such Incremental Facility, the Borrower shall
be in compliance with the then applicable financial covenants set forth in
Section 7.1 hereof as of the end of the most recently ended quarter for which
financial statements are required to be delivered prior to the incurrence of
such Incremental Facility (without netting the proceeds of such Incremental
Facility from the calculation of the Consolidated Net Leverage Ratio and in the
case of a Revolving Commitment Increase, assuming the Revolving Facility was
fully drawn); provided that the Consolidated Net Leverage Ratio shall not be
greater than 0.25x less than the covenant set forth in Section 7.1(b) for such
period, and the Borrower shall have delivered to the Administrative Agent a
certificate in form and substance reasonably satisfactory to the Administrative
Agent evidencing compliance with the requirements of this clause (iv) and clause
(iii) above;

 

(v)               upon the incurrence of any Revolving Commitment Increase in
accordance with this Section 2.27, all outstanding Loans, participations
hereunder in Letters of Credit and participation hereunder in Swingline Loans
held by each Lender shall be reallocated among the Lenders (including any newly
added Lenders) in accordance with the Lenders’ respective revised Revolving
Percentages and L/C Percentages, pursuant to procedures reasonably determined by
the Administrative Agent;

 

(vi)              any such Revolving Commitment Increase or increase to the Term
Facility shall be on the same terms (including pricing and maturity date) as,
and shall be pursuant to the same documentation applicable to, the Revolving
Facility or Term Facility then in effect. as applicable;

 

(vii)            any Incremental Term Loan Facility providing for a separate
tranche of Term Loans may provide for the ability to participate (A) on a pro
rata basis or less than pro rata basis (but not on a greater than pro rata
basis) in any voluntary prepayments of the Term Loans and (B) on a pro rata
basis or less than pro rata basis (but not on a greater than pro rata basis) in
any mandatory prepayments of the Term Loans, and, in any case, (A) no
Incremental Term Loan shall have a final maturity date earlier than the Term
Loan Maturity Date (but may be later), and (B) the amortization schedule of any
Incremental Term Loan shall not have a weighted average life to maturity shorter
than the remaining weighted average life to maturity of the Term Loans made on
the Closing Date;

 

(viii)           any Incremental Term Loan and Revolving Commitment Increase
shall rank pari passu or junior in right of security in respect of the
Collateral. No Incremental Facility will be guaranteed by any Person other than
a Guarantor hereunder and shall not be secured by any property or assets other
than the Collateral;

 

(ix)              the all-in yield (based on the interest rate and original
issue discount and upfront fees, if any, but excluding other amounts, including
arrangement, commitment, structuring and underwriting fees) applicable to any
Incremental Term Loan shall not be more than 0.50% per annum higher than the
corresponding all-in yield with respect to the then-existing Term Loans
(measured based on the all-in yield with respect to the Term Loans made on the
Closing Date) unless the Applicable Margin with respect to the then-existing
Term Loans is increased by an amount equal to the difference between the all-in
yield with respect to such Incremental Facility and the all-in yield applicable
to the then-existing Term Loans minus 0.50%; and

 

(x)                the Borrower shall have paid all fees and expenses in
connection with the exercise of the applicable Incremental Facility.

 

(c)            Upon the effectiveness of any Incremental Facility, (i) in the
case of a Revolving Commitment Increase, (x) all references in this Agreement
and any other Loan Document to the Revolving

 

71

 

 

Commitments shall be deemed, unless the context otherwise requires, to include
such Revolving Commitment Increase advanced pursuant to this Section 2.27 and
(y) all references in this Agreement and any other Loan Document to the
Revolving Commitment shall be deemed, unless the context otherwise requires, to
include the commitment to advance an amount equal to such Revolving Commitment
Increase pursuant to this Section 2.27 and (ii) in the case of an Incremental
Term Facility, all references in this Agreement and any other Loan Document to
the Loans and/or Lenders shall be deemed, unless the context otherwise requires,
to include the term loans incurred pursuant to such Incremental Term Facility
and the lenders thereunder.

 

(d)            The Incremental Facilities established pursuant to this Section
2.27 shall be entitled to all the benefits afforded by this Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from any guarantees and the security interests created by the Loan
Documents, other than in the case of an Incremental Term Facility that is
secured on a junior basis in respect of the Collateral. The Loan Parties shall
take any actions reasonably required by Administrative Agent to ensure and
demonstrate that the Liens and security interests granted under the Loan
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such Incremental Facility, which actions may
include reaffirming Liens and entering into supplements, amendments,
restatements or replacements of the Security Documents and executing and
delivering all documents, instruments and legal opinions in connection therewith
reasonably requested by the Administrative Agent.

 

(e)            Any documentation with respect to any Incremental Term Facility
which differ from those with respect to the Term Loans made on the Closing Date
(except to the extent permitted hereunder) shall reflect terms and conditions at
the time of issuance thereof as determined by the Borrower and the
Administrative Agent or otherwise be reasonably acceptable to the Administrative
Agent (it being understood that terms differing from those with respect to the
Term Loans made on the Closing Date are acceptable if (1) the Lenders under the
Term Loan Facility also receive the benefits of each term or (2) are applicable
only after the Term Loan Maturity Date).

 

2.28        Credit Agreement Refinancing Indebtedness.

 

(a)                Refinancing Loans. At any time after the Closing Date, the
Borrower may obtain (i) from any Lender or any prospective lender Credit
Agreement Refinancing Indebtedness in the form of Refinancing Loans or
Refinancing Commitments, in each case pursuant to a Refinancing Amendment or
(ii) from any bank, other financial institution or institutional investor that
agrees to provide any portion of any Credit Agreement Refinancing Indebtedness
in any other form, such other Credit Agreement Refinancing Indebtedness, in each
case to refinance (and to reduce on a dollar-for-dollar or greater basis) all or
any portion of the Loans then outstanding under this Agreement.

 

(b)                Refinancing Amendments. The effectiveness of any Refinancing
Amendment will be subject only to the satisfaction on the date thereof of such
of the conditions set forth in Sections 5.1 and 5.2 as may be requested by the
providers of applicable Refinancing Loans. The Administrative Agent will
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement will be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Refinancing Loans incurred pursuant thereto (including any amendments
necessary to treat the Term Loans or Revolving Loans subject thereto as
Refinancing Term Loans or Refinancing Revolving Loans, respectively).

 

(c)                Required Consents. Any Refinancing Amendment may, without the
consent of any Person other than the Administrative Agent (which consent shall
not be unreasonably withheld,

 

72

 

 

conditioned or delayed), the Borrower and the Persons providing the applicable
Refinancing Loans, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.28. This Section 2.28 supersedes any provisions in Section 10.1 to the
contrary.

 

(d)                Other Credit Agreement Refinancing Indebtedness. Credit
Agreement Refinancing Indebtedness incurred pursuant to clause (ii) of the
definition thereof will be subject to terms and conditions as agreed by the
providers of the applicable loans.

 

(e)                Providers of Refinancing Loans. Refinancing Loans may be
provided by any existing Lender (it being understood that no existing Lender
will have an obligation to make all or any portion of any Refinancing Loan) or
by other Persons on terms permitted by this Section 2.28; provided that the
Administrative Agent, each Issuing Bank and the Swing Line Lender will have
consented (in each case, such consent not to be unreasonably withheld,
conditioned or delayed) to any such Person’s providing Refinancing Loans or
Refinancing Commitments if such consent would be required under Section 10.6(b)
for an assignment of Loans or Commitments to such Person.

 

2.29        Discounted Prepayments.

 

(a)                Generally. Notwithstanding anything in any Loan Document to
the contrary, so long as (i) no Default or Event of Default has occurred and is
continuing on both the date a Discounted Prepayment Notice (as defined below) is
delivered to the Administrative Agent and the Lenders and the date a Discounted
Prepayment (as defined below) is made (both before and after giving effect
thereto), and (ii) no proceeds of Revolving Loans or Swing Line Loans are used
to make any such Discounted Prepayment, the Borrower (in such capacity, the
“Discounted Prepayment Offeror”) will be permitted to (x) offer to make
voluntary prepayments of the Term Loans from internally generated funds (a
“Discounted Prepayment”) on one or more occasions pursuant to the provisions of
this Section 2.29, and (y) make such Discounted Prepayment on one or more
occasions pursuant to the provisions of this Section 2.29 (it being understood
that no Lender will have an obligation to accept a Discounted Prepayment).

 

(b)                Procedures. In connection with any Discounted Prepayment, the
Discounted Prepayment Offeror will notify the Administrative Agent in writing
(the “Discounted Prepayment Notice”) that the Discounted Prepayment Offeror
desires to prepay the Term Loans on a Business Day, in a maximum aggregate
amount (which amount will be not less than $1,000,000 and whole increments of
$100,000 in excess thereof) (the “Discounted Prepayment Amount”) at a discount
to par (which will be expressed as a range of percentages of par of the
principal amount of the Term Loans) specified by the Discounted Prepayment
Offeror with respect to each Discounted Prepayment (the “Discount Price Range”);
provided that (i) such notice will be received by the Administrative Agent and
Lenders no earlier than 15 Business Days and no later than 5 Business Days prior
to the proposed date by which Lenders are required to respond to the Discounted
Prepayment Notice if they desire to participate (the “Discounted Prepayment
Response Date”) and (ii) the offer in any such notice will be made to all
Lenders holding Term Loans (it being understood that different Discount Price
Ranges may be offered with respect to different tranches of Term Loans and, in
such event, each such offer will be treated as a separate offer pursuant to the
terms of this Section 2.29). The Administrative Agent will promptly provide each
Lender of the applicable tranche(s) a copy of such Discounted Prepayment Notice.
In connection with a Discounted Prepayment, each Lender holding the Term Loans
of the applicable tranche(s) will be entitled to specify to the Administrative
Agent a discount to par (which will be expressed as a price equal to a
percentage of par of the principal amount of the Term Loans held by such Lender,
the “Acceptable Discount Price”) within the Discount Price Range for a principal
amount (subject to rounding requirements specified by the Administrative Agent)
of the Term Loans of the applicable tranche held by such Lender at which such
Lender is willing to accept such Discounted Prepayment. Each response by a
Lender to a Discounted Prepayment Notice (x) will be due no

 

73

 

 

later than 5:00 p.m. on the Discounted Prepayment Response Date, (y) to the
extent not timely received by the Administrative Agent will be disregarded and
such Lender will be deemed to have declined the Discounted Prepayment offer and
(z) to the extent timely received by the Administrative Agent will be
irrevocable. The Administrative Agent will provide the Discounted Prepayment
Offeror with a summary of all tenders by Lenders in response to the Discounted
Prepayment Notice and, based on the Acceptable Discount Prices and principal
amounts of the Term Loans of the applicable tranches specified by Lenders, the
Administrative Agent, in consultation with the Discounted Prepayment Offeror,
will determine the applicable discount price (the “Applicable Discount Price”)
for the applicable Discounted Prepayment of all Loans to be prepaid in such
Discounted Prepayment, which will be the lower of (i) the lowest Acceptable
Discount Price at which the Discounted Prepayment Offeror can complete the
Discounted Prepayment for 100% of the Discounted Prepayment Amount and (ii) if
the Lenders’ response is such that the Discounted Prepayment could not be
completed for 100% of the Discounted Prepayment Amount, the highest Acceptable
Discount Price specified by the Lenders that is within the Discount Price Range
specified by the Discounted Prepayment Offeror. The Discounted Prepayment
Offeror will have the right, by written notice to the Administrative Agent, to
revoke in full (but not in part) its offer to make a Discounted Prepayment and
rescind any Discounted Prepayment Notice therefor at its discretion at any time
on or prior to the applicable Discounted Prepayment Response Date (and if such
offer is revoked or notice rescinded, any failure by the Discounted Prepayment
Offeror to make a prepayment to a Lender, as applicable, pursuant to this
Section will not constitute a Default or Event of Default under Section 8.1 or
otherwise).

 

(c)                Prepayments; Application. The Discounted Prepayment Offeror
will prepay the Term Loans of the applicable tranche(s) (or the respective
portion thereof) accepted by Lenders at the Acceptable Discount Prices specified
by each such Lender that are equal to or less than (expressed as a percentage of
par of the principal amount of Term Loans) the Applicable Discount Price
(“Qualifying Term Loans”) at the Applicable Discount Price; provided that if the
aggregate proceeds required to prepay Qualifying Term Loans (disregarding any
interest payable under this Section 2.29) would exceed the Discounted Prepayment
Amount for such Discounted Prepayment, the Discounted Prepayment Offeror will
prepay such Qualifying Term Loans at the Applicable Discount Price ratably based
on the respective principal amounts of such Qualifying Term Loans (subject to
rounding requirements specified by the Administrative Agent). The portion of the
Term Loans prepaid by the Discounted Prepayment Offeror pursuant to this Section
2.29 will be accompanied by payment of accrued and unpaid interest on the par
principal amount so prepaid to, but not including, the date of prepayment. The
par principal amount of the Term Loans prepaid pursuant to this Section 2.29
will be applied to reduce the remaining installments of Term Loans pro rata
against all such scheduled installments (including, for the avoidance of doubt,
the amount of scheduled installments owing to Lenders not prepaid pursuant to
this Section 2.29). The Administrative Agent will notify the Discounted
Prepayment Offeror and the Lenders that received the applicable Discounted
Prepayment Notice of the results of the offer promptly after completion of the
determinations referred to above, and the Discounted Prepayment Offeror will
make the Discounted Prepayment no later than 3 Business Days after receipt of
such notice. The par principal amount of the Term Loans prepaid pursuant to this
Section 2.29 will be deemed immediately cancelled upon payment of the applicable
Discounted Prepayment.

 

(d)                Lender Consent. The Lenders hereby consent to the
transactions described in this Section 2.29 and waive (i) the requirements of
Section 2.18 or any other requirement to the extent it would require that the
Discounted Prepayment be made in respect of the Lenders’ Pro Rata Share of the
Term Loans or with respect to all tranches of Term Loans, and (ii) the
requirements of any provision of this Agreement or any other Loan Document that
might otherwise result in a Default or Event of Default as a result of a
Discounted Prepayment.

 

(e)                Miscellaneous. Each Discounted Prepayment will be consummated
pursuant to procedures (including as to timing, rounding and minimum amounts,
type and Interest Periods of accepted

 

74

 

 

Term Loans, conditions for terminating a Discounted Prepayment or rescinding an
acceptance of prepayment, forms of other notices (including notices of offer and
acceptance) by the Discounted Prepayment Offeror and Lenders and determination
of Applicable Discount Price) established by the Administrative Agent acting in
its reasonable discretion in consultation with the Discounted Prepayment
Offeror. The making of a Discounted Prepayment will be deemed to be a
representation and warranty by the Borrower that all conditions precedent to
such Discounted Prepayment set forth in this Section 2.29 were satisfied in all
respects.

 

SECTION 3
LETTERS OF CREDIT

 

3.1           L/C Commitment.

 

(a)                Subject to the terms and conditions hereof, the Issuing
Lender agrees to issue letters of credit (“Letters of Credit”) for the account
of the Borrower (or, with the consent of the applicable Issuing Lender, any
Group Member) on any Business Day during the Letter of Credit Availability
Period in such form as may reasonably be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Exposure would exceed the Total L/C Commitments at such time or the Available
Revolving Commitments would be less than zero at such time, or (ii) an
Overadvance would exist at such time. Except as otherwise agreed by the Issuing
Lender and the Administrative Agent in their sole discretion, each Letter of
Credit shall expire no later than the earlier of (x) the first anniversary of
its date of issuance and (y) the Letter of Credit Maturity Date, provided that
(i) any Letter of Credit may provide for the renewal thereof for additional
one-year periods (which, except as otherwise agreed by the Issuing Lender and
the Administrative Agent in their sole discretion, shall in no event extend
beyond the date referred to in clause (y) above) and (ii) in the event that the
Issuing Lender and the Administrative Agent agree to issue a Letter of Credit
with an expiration date that is after the Letter of Credit Maturity Date, such
Letter of Credit shall be required to be Cash Collateralized on or prior to the
Letter of Credit Maturity Date in an amount equal to 105% of the L/C Exposure
attributable to such Letter of Credit in accordance with Section 3.10. Each
Letter of Credit shall be denominated in Dollars, or, in the sole discretion of
the Issuing Lender with respect to any particular Letter of Credit, an
alternative foreign currency. For purposes of this Agreement, the stated amount
of any Letter of Credit issued in an alternative currency shall be converted
into Dollars from time to time by the Issuing Lender and upon any drawing under
such Letter of Credit. 

 

(b)            The Issuing Lender shall not at any time be obligated to issue
any Letter of Credit if:

 

(i)                 such issuance would conflict with, or cause the Issuing
Lender or any L/C Lender to exceed any limits imposed by any applicable
Requirement of Law;

 

(ii)               any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Issuing
Lender from issuing, amending or reinstating such Letter of Credit, or any law,
rule or regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;

 

75

 

 

(iii)             subject to the provisions of Section 1.5 to the extent an LCA
Election has been made with respect to any acquisition corresponding to the
issuance of such Letter of Credit, the Issuing Lender has received written
notice from any Lender, the Administrative Agent or the Borrower, at least one
(1) Business Day prior to the requested date of issuance, amendment, renewal or
reinstatement of such Letter of Credit, that one or more of the applicable
conditions contained in Section 5.2 shall not then be satisfied (which notice
shall contain a description of any such condition asserted not to be satisfied);

 

(iv)              any requested Letter of Credit is not in form and substance
reasonably acceptable to the Issuing Lender, or the issuance, amendment or
renewal of a Letter of Credit shall violate any applicable laws or regulations
or any applicable policies of the Issuing Lender;

 

(v)              such Letter of Credit contains any provisions providing for
automatic reinstatement of the stated amount after any drawing thereunder;

 

(vi)              except as otherwise agreed by the Administrative Agent and the
Issuing Lender, such Letter of Credit is in an initial face amount less than
$25,000; or

 

(vii)            any Lender is at that time a Defaulting Lender, unless the
Issuing Lender has entered into arrangements, including the delivery of Cash
Collateral pursuant to Section 3.10, satisfactory to the Issuing Lender (in its
sole discretion) with the Borrower or such Defaulting Lender to eliminate the
Issuing Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.24(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

3.2          Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit for the
account of the Borrower (or with the consent of the applicable Issuing Lender,
any other Group Member) by delivering to the Issuing Lender at its address for
notices specified herein an Application therefor, completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may request. Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three (3)
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

 

3.3          Fees and Other Charges.

 

(a)                The Borrower agrees to pay, (i) with respect to each
outstanding Letter of Credit (including each Existing Letter of Credit), upon
the issuance or renewal thereof, a fronting fee of 0.125% of the amount
available to be drawn under each such Letter of Credit to the Issuing Lender for
its own account (a “Letter of Credit Fronting Fee”), and (ii) with respect to
each outstanding Letter of Credit (including each Existing Letter of Credit) a
letter of credit fee equal to the Applicable Margin for Revolving Loans that are
Eurodollar Loans per annum multiplied by the daily amount available to be drawn
under each such Letter of Credit to the Administrative Agent for the ratable
account of the L/C Lenders (determined in accordance with their respective L/C
Percentages) (a “Letter of Credit Fee”), payable

 

76

 

 

quarterly in arrears on the last Business Day of each quarter of each year and
on the Letter of Credit Maturity Date (each, an “L/C Fee Payment Date”) after
the issuance date of such Letter of Credit, and (iii) the Issuing Lender’s
standard and reasonable fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder (the fees
in this clause (iii), collectively, the “Issuing Lender Fees”). All Letter of
Credit Fees shall be computed on the basis of the actual number of days elapsed
in a year of 360 days.

 

(b)                In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are reasonably incurred or charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.

 

(c)                The Borrower shall furnish to the Issuing Lender and the
Administrative Agent such other documents and information pertaining to any
requested Letter of Credit issuance, amendment or renewal, including any
L/C-Related Documents, as the Issuing Lender or the Administrative Agent may
reasonably require. This Agreement shall control in the event of any conflict
with any L/C-Related Document (other than any Letter of Credit).

 

(d)                Any letter of credit fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to Section 3.10 shall be payable, to the maximum extent
permitted by applicable law, to the other L/C Lenders in accordance with the
upward adjustments in their respective L/C Percentages allocable to such Letter
of Credit pursuant to Section 2.23(a)(iv), with the balance of such fee, if any,
payable to the Issuing Lender for its own account unless the Borrower has Cash
Collateralized such Letter of Credit pursuant to Section 3.10(a).

 

(e)                All fees payable under this Section 3.3 shall be fully earned
on the date paid and nonrefundable.

 

3.4               L/C Participations; Existing Letters of Credit.

 

(a)                L/C Participations. The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Lender, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Lender irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the Borrower
pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Lender’s L/C Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed. Each L/C Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

 

77

 

 

(b)                Existing Letters of Credit. On and after the Closing Date,
the Existing Letters of Credit shall be deemed for all purposes, including for
purposes of the fees to be collected pursuant to Sections 3.3(a)(ii) and 3.3(b),
reimbursement of costs and expenses to the extent provided herein and for
purposes of being secured by the Collateral, a Letter of Credit outstanding
under this Agreement and entitled to the benefits of this Agreement and the
other Loan Documents, and shall be governed by the applications and agreements
pertaining thereto and by this Agreement (which shall control in the event of a
conflict).

 

3.5          Reimbursement.

 

(a)                If the Issuing Lender shall make any L/C Disbursement in
respect of a Letter of Credit, the Issuing Lender shall notify the Borrower and
the Administrative Agent thereof and the Borrower shall pay or cause to be paid
to the Issuing Lender an amount equal to the entire amount of such L/C
Disbursement not later than (i) the immediately following Business Day if the
Issuing Lender issues such notice before 11:00 A.M. on the date of such notice
or (ii) on the second following Business Day if the Issuing Lender issues such
notice on or after 11:00 A.M. on the date of such L/C Disbursement. Each such
payment shall be made to the Issuing Lender at its address for notices referred
to herein in Dollars and in immediately available funds; provided that the
Borrower may request that such payment be financed with a Revolving Loan or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligations to make such payment shall be discharged and replaced by
the resulting Revolving Loan or Swingline Loan.

 

(b)                If the Issuing Lender shall not have received from the
Borrower the payment that it is required to make pursuant to Section 3.5(a) with
respect to a Letter of Credit within the time specified in such Section, the
Issuing Lender will promptly notify the Administrative Agent of the L/C
Disbursement and the Administrative Agent will promptly notify each L/C Lender
of such L/C Disbursement and its L/C Percentage thereof, and each L/C Lender
shall pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Lender’s L/C Percentage of
such L/C Disbursement (and the Administrative Agent may apply Cash Collateral
provided for this purpose); upon such payment pursuant to this paragraph to
reimburse the Issuing Lender for any L/C Disbursement, the Borrower shall be
required to reimburse the L/C Lenders for such payments (including interest
accrued thereon from the date of such payment until the date of such
reimbursement at the rate applicable to Revolving Loans that are ABR Loans plus
2% per annum) on demand; provided that if at the time of and after giving effect
to such payment by the L/C Lenders, the conditions to borrowings and Revolving
Loan Conversions set forth in Section 5.2 are satisfied, the Borrower may, by
written notice to the Administrative Agent certifying that such conditions are
satisfied and that all interest owing under this paragraph has been paid,
request that such payments by the L/C Lenders be converted into Revolving Loans
(a “Revolving Loan Conversion”), in which case, if such conditions are in fact
satisfied, the L/C Lenders shall be deemed to have extended, and the Borrower
shall be deemed to have accepted, a Revolving Loan in the aggregate principal
amount of such payment without further action on the part of any party; any
amount so paid pursuant to this paragraph shall, on and after the payment date
thereof, be deemed to be Revolving Loans for all purposes hereunder; provided
that the Issuing Lender, at its option, may effectuate a Revolving Loan
Conversion regardless of whether the conditions to borrowings and Revolving Loan
Conversions set forth in Section 5.2 are satisfied.

 

3.6          Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
obligations hereunder shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, or any dispute
between or among the Borrower and any beneficiary of any Letter of Credit or any
other party to which such Letter

 

78

 

 

of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

 

In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees of one
external counsel) that the Issuing Lender may incur or be subject to as a
consequence, direct or indirect, of (A) the issuance of any Letter of Credit, or
(B) the failure of Issuing Lender or of any L/C Lender to honor a demand for
payment under any Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Governmental Authority, in each case other than to the extent solely as a result
of the gross negligence or willful misconduct of Issuing Lender or such L/C
Lender (as finally determined by a court of competent jurisdiction).

 

3.7          Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

3.8          Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

 

3.9          Interim Interest. If the Issuing Lender shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless either the Borrower
shall have reimbursed such L/C Disbursement in full within the time period
specified in Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C
Disbursement in full on such date as provided in Section 3.5(b), in each case
the unpaid amount thereof shall bear interest for the account of the Issuing
Lender, for each day from and including the date of such L/C Disbursement to but
excluding the date of payment by the Borrower, at the rate per annum that would
apply to such amount if such amount were a Revolving Loan that is an ABR Loan;
provided that the provisions of Section 2.15(c) shall be applicable to any such
amounts not paid when due.

 

3.10        Cash Collateral.

 

(a)                Certain Credit Support Events. Upon the request of the
Administrative Agent or the Issuing Lender (i) if the Issuing Lender has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Advance by all the L/C Lenders that is not reimbursed by
the Borrower or converted into a Revolving Loan or Swingline Loan pursuant to
Section 3.5(b), or (ii) if, as of the Letter of Credit Maturity Date, any L/C
Exposure for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then effective L/C Exposure in an amount
equal to 105% of such L/C Exposure.

 

79

 

 

At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent), the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% of
the Fronting Exposure relating to the Letters of Credit (after giving effect to
Section 2.24(a)(iv) and any Cash Collateral provided by such Defaulting Lender).

 

(b)                Grant of Security Interest. All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
non-interest bearing deposit accounts with the Administrative Agent. The
Borrower, and to the extent provided by any Lender or Defaulting Lender, such
Lender or Defaulting Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided, or
that the total amount of such Cash Collateral is less than 105% of the L/C
Exposure, Fronting Exposure and other Obligations secured thereby, the Borrower
or the relevant Lender or Defaulting Lender, as applicable, will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by such Defaulting Lender).

 

(c)                Application. Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under any of this
Section 3.10, Section 2.24 or otherwise in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Exposure, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(d)                Termination of Requirement. Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure in respect of
Letters of Credit or other Obligations shall no longer be required to be held as
Cash Collateral pursuant to this Section 3.10 following (i) the elimination of
the applicable Fronting Exposure and other Obligations giving rise thereto
(including by the termination of the Defaulting Lender status of the applicable
Lender), or (ii) a determination by the Administrative Agent and the Issuing
Lender that there exists excess Cash Collateral; provided, however, (A) that
Cash Collateral furnished by or on behalf of a Loan Party shall not be released
during the continuance of an Event of Default, and (B) that, subject to Section
2.24, the Person providing such Cash Collateral and the Issuing Lender may agree
that such Cash Collateral shall not be released but instead shall be held to
support future anticipated Fronting Exposure or other obligations, and provided
further, that to the extent that such Cash Collateral was provided by the
Borrower or any other Loan Party, such Cash Collateral shall remain subject to
any security interest and Lien granted pursuant to the Loan Documents.

 

3.11        Additional Issuing Lenders. The Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement.
Any Lender who shall so agree to be designated as an issuing bank pursuant to
this paragraph shall be deemed to be an “Issuing Lender” (in addition to being a
Lender) in respect of Letters of Credit issued or to be issued by such Lender,
and, with respect to such Letters of Credit.

 

3.12        Resignation of the Issuing Lender. The Issuing Lender may resign at
any time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower. Subject to the next succeeding paragraph,
upon the acceptance of any appointment as the Issuing Lender hereunder

 

80

 

 

by a Lender that shall agree to serve as successor Issuing Lender, such
successor shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Lender and the retiring Issuing Lender shall
be discharged from its obligations to issue additional Letters of Credit
hereunder without affecting its rights and obligations with respect to Letters
of Credit previously issued by it. At the time such resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 3.3. The acceptance of any appointment as the Issuing Lender hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous Issuing Lender
under this Agreement and the other Loan Documents (other than with respect to
the rights of the retiring Issuing Lender with respect to Letters of Credit
issued by such retiring Issuing Lender) and (ii) references herein and in the
other Loan Documents to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the resignation of
the Issuing Lender hereunder, the retiring Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement and the other Loan Documents with respect to Letters
of Credit issued by it prior to such resignation, but shall not be required to
issue additional Letters of Credit or to extend, renew or increase any existing
Letter of Credit.

 

3.13        Applicability of UCP and ISP. Unless otherwise expressly agreed by
the Issuing Lender and the Borrower, when a Letter of Credit is issued and
subject to applicable laws, the Letters of Credit shall be governed by and
subject to (a) with respect to standby Letters of Credit, the rules of the ISP,
and (b) with respect to commercial Letters of Credit, the rules of the Uniform
Customs and Practice for Documentary Credits, as published in its most recent
version by the International Chamber of Commerce on the date any commercial
Letter of Credit is issued.

 

SECTION 4
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue the Letters of Credit, Holdings and Borrower
hereby represent and warrant to the Administrative Agent and each Lender, as to
themselves and each of their respective Subsidiaries (and for the avoidance of
doubt such representations and warranties shall be made on and as of the Closing
Date, but, other than as set forth in Section 5.1(d), the accuracy of such
representations and warranties shall not constitute a condition to the
effectiveness of this Agreement and the obligation of each Lender to make the
Initial Credit Extension), that:

 

4.1          Financial Condition.

 

(a)                [Reserved].

 

(b)                The audited consolidated balance sheets of Holdings and its
Subsidiaries as of December 31, 2018 and the related consolidated statements of
income and of cash flows for the fiscal year ended on such date, present fairly
in all material respects the consolidated financial condition of Holdings and
its Subsidiaries as at such date, and the consolidated results of its operations
and its consolidated cash flows for the fiscal year then ended. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). No Group Member has, as of the Closing Date, any
material Guarantee Obligations, contingent liabilities, or any long-term leases
or unusual forward or long-term commitments, including any interest rate or
foreign currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from December 31, 2018 to and

 

81

 

including the date hereof, there has been no Disposition by any Group Member of
any material part of the business or property of the Group Members, taken as a
whole.

 

4.2          No Change. Since December 31, 2018, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

4.3          Existence; Compliance with Law. Each Group Member (a) other than
any Immaterial Subsidiary that is not a Loan Party, is duly organized or
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect and (d) is in material compliance with all Requirements of Law
except in such instances in which (i) such Requirement of Law is being contested
in good faith by appropriate proceedings diligently conducted and the
prosecution of such contest would not reasonably be expected to result in a
Material Adverse Effect, or (ii) the failure to comply therewith, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

4.4          Power, Authorization; Enforceable Obligations. (a) Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder; (b) each Loan Party has taken all
necessary organizational or corporate action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement; (c) no material Governmental Approval or consent
or authorization of, filing with, notice to or other act by or in respect of,
any other Person is required in connection with the extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except (i)
Governmental Approvals, consents, authorizations, filings and notices that have
been obtained or made and are in full force and effect, (ii) the filings
referred to in Section 4.19 and any other filings from time to time required
under the Guarantee and Collateral Agreement, and (iii) routine Tax filings; (d)
each Loan Document has been duly executed and delivered on behalf of each Loan
Party party thereto; (e) this Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

4.5          No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
material Requirement of Law (except as set forth on Schedule 4.5), its Operating
Documents or any material Contractual Obligation of any Group Member and will
not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any Contractual Obligation (other than the Liens created by the Security
Documents). No Group Member has violated any Requirement of Law or violated or
failed to comply with any Contractual Obligation or any provision of an
Operating Document applicable to Holdings or any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect. The violations of
Requirements of Law referenced on Schedule 4.5 shall not have a material adverse
effect on any rights of the Lenders or the Administrative Agent pursuant to the
Loan Documents.

 

4.6          Litigation. (a) No litigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
and the Borrower, threatened by or against any

 

82

 

 

Group Member or against any of their respective properties or revenues, and (b)
to the knowledge of the Group Members, no investigation concerning any Group
Member is pending or threatened, in each case of (a) and (b), (i) with respect
to any of the Loan Documents or any of the transactions contemplated hereby or
thereby, or (ii) that could reasonably be expected to have a Material Adverse
Effect.

 

4.7          No Default. No Group Member is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing, nor shall either result from the making of a
requested credit extension under this Agreement.

 

4.8          Ownership of Property; Liens; Investments. Each Group Member has
title in fee simple to, or a valid leasehold interest in, all of its real
property, and good title to, or a valid leasehold interest in, all of its other
property, in each case, except as could not, in the aggregate, reasonably be
expected to result in a Material Adverse Effect, and none of such property is
subject to any Lien except as permitted by Section 7.3. No Loan Party owns any
Investment except as permitted by Section 7.8. Section 10 of the Collateral
Information Certificate sets forth a complete and accurate list of all real
property owned by each Loan Party as of the Closing Date, if any. Section 11 of
the Collateral Information Certificate sets forth a complete and accurate list
of all leases of real property under which any Loan Party is the lessee as of
the Closing Date.

 

4.9          Intellectual Property. Each Group Member owns, or is licensed to
use, to the knowledge of such Group Member, all material Intellectual Property
necessary for the conduct of its business as currently conducted. Except as
listed on Schedule 4.9, no claim has been asserted and is pending by any Person
challenging or questioning any Group Member’s use of any Intellectual Property
or the validity of any Group Member’s Intellectual Property, nor does Holdings
or the Borrower know of any valid basis for any such claim, unless such claim
could not reasonably be expected to have a Material Adverse Effect. The use of
Intellectual Property by each Group Member, and the conduct of such Group
Member’s business, as currently conducted, does not infringe on or otherwise
violate the rights of any Person, unless such infringement or violation could
not reasonably be expected to have a Material Adverse Effect, and there are no
claims pending or, to the knowledge of Holdings and the Borrower, threatened to
such effect, unless such claim could not reasonably be expected to have a
Material Adverse Effect.

 

4.10        Taxes. Each Group Member has filed or caused to be filed all
material income and all other material state and other material tax returns that
are required to be filed by it and has paid all material taxes shown to be due
and payable by it on said returns or on any assessments made against it or any
of its property and all other material taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority that are due and payable
(other than any taxes, fees or charges the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); no material tax Lien has been filed on any
property of a Loan Party that is still in effect (other than Liens permitted by
Section 7.3(a)), and, to the knowledge of Holdings and the Borrower, no claim is
being asserted by any Governmental Authority, with respect to any such tax, fee
or other charge that is not being contested in good faith and by appropriate
proceedings.

 

4.11        Federal Regulations. The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
“buying’ or “carrying” “margin stock” (within the respective meanings of each of
the quoted terms under Regulation U as now and from time to time hereafter in
effect) or extending credit for the purpose of purchasing or carrying margin
stock. No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for buying or carrying any such margin stock or for
extending credit to others for the purpose of purchasing or carrying margin
stock in violation of Regulations T, U or X of the Board. If any margin stock
directly or indirectly constitutes

 

83

 

 

Collateral securing the Obligations, if requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.

 

4.12        Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of Holdings
and the Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act
of 1938, as amended, or any other applicable Requirement of Law dealing with
such matters; and (c) all payments due from any Group Member on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant Group Member.

 

4.13        ERISA.

 

Except as, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect:

 

(a)                Each Loan Party and, to each Loan Party’s knowledge, each of
its respective ERISA Affiliates are in compliance in all material respects with
all applicable provisions and requirements of ERISA with respect to each Pension
Plan, and have performed all their obligations in all material respects under
each Pension Plan;

 

(b)                no ERISA Event has occurred or is reasonably expected to
occur;

 

(c)                each Loan Party and, to each Loan Party’s knowledge, each of
its respective ERISA Affiliates has met all applicable requirements under the
ERISA Funding Rules with respect to each Pension Plan;

 

(d)               as of the most recent valuation date for any Pension Plan, the
amount of outstanding benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), does not exceed $5,000,000;

 

(e)                all liabilities under each Pension Plan are (i) funded to at
least the minimum level required by law, (ii) insured with a reputable insurance
company; (iii) provided for or recognized in the financial statements most
recently delivered to the Administrative Agent and the Lenders pursuant hereto
or (iv) estimated in the formal notes to the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto; and

 

(f)                 (i) no Loan Party is nor will any such Loan Party be a
“plan” within the meaning of Section 4975(e) of the Code; (ii) the respective
assets of the Loan Parties do not and will not constitute “plan assets” within
the meaning of the United States Department of Labor Regulations set forth in 29
C.F.R. §2510.3-101, as modified by ERISA 3(42); (iii) no Loan Party is nor will
any such Loan Party be a “governmental plan” within the meaning of Section 3(32)
of ERISA; and (iv) transactions by or with any Loan Party are not and will not
be subject to state statutes applicable to such Loan Party regulating
investments of fiduciaries with respect to governmental plans.

 

4.14        Investment Company Act; Other Regulations. (a) No Loan Party is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended and (b)
except as set forth on Schedule 4.5, no Loan Party is subject to

 

84

 

 

regulation under any Requirement of Law (other than Regulation X of the Board)
that limits its ability to incur Indebtedness or which may otherwise render all
or any portion of the Obligations unenforceable.

 

4.15        Subsidiaries.

 

(a)                Except as disclosed to the Administrative Agent by Holdings
in writing from time to time after the Closing Date, (a) Schedule 4.15 sets
forth the name and jurisdiction of organization or incorporation of each
Subsidiary of Holdings and, as to each such Subsidiary, the percentage of each
class of Capital Stock owned by any Group Member, and (b) except as set forth on
Schedule 4.15, there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of Holdings or any Subsidiary, except as may be created by
the Loan Documents (other than non-consensual Liens permitted by Section 7.3).

 

(b)                No Immaterial Subsidiary (a) holds assets representing more
than 1.0% of Holdings’ consolidated total assets (excluding Investments in
Subsidiaries and intercompany receivables that would be eliminated in
consolidated financial statements, and goodwill) (determined in accordance with
GAAP), (b) has generated more than 1.0% of Holdings’ consolidated total revenues
(excluding any intercompany revenue that would be eliminated in consolidated
financial statements) determined in accordance with GAAP for the four fiscal
quarter period ending on the last day of the most recent period for which
financial statements have been delivered after the Closing Date pursuant to
Section 6.1(c); provided that all Subsidiaries that are individually Immaterial
Subsidiaries do not have aggregate consolidated total assets (excluding
Investments in Subsidiaries and intercompany receivables that would be
eliminated in consolidated financial statements, and goodwill) that would
represent 2.5% or more of Holdings’ consolidated total assets nor have generated
2.5% or more of Holdings’ consolidated total revenues (excluding any
intercompany revenue that would be eliminated in consolidated financial
statements) for such four fiscal quarter period, in each case determined in
accordance with GAAP, or (c) owns any material Intellectual Property.

 

4.16        Use of Proceeds. The proceeds of the (a) Term Loans funded on the
Closing Date and any Initial Revolving Borrowings shall be used on the Closing
Date to (i) consummate the Acquisition and the other Closing Date Transactions,
(ii) repay the Acquired Business Existing Debt and Indebtedness under the
Existing Credit Agreement and (iii) pay the Closing Date Transaction Costs; and
(b) Revolving Loans funded after the Closing Date shall be used for general
corporate purposes and other purposes not prohibited hereunder.

 

4.17        Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

 

(a)                To the knowledge of Holdings, the facilities and properties
owned, leased or operated by any Group Member (the “Properties”) do not contain,
and, to the knowledge of Holdings and the Borrower, have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or have constituted a violation of, or
could reasonably be expected to give rise to liability under, any Environmental
Law;

 

(b)                no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor does Holdings or the Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened;

 

85

 

 

(c)                no Group Member has transported or disposed of Materials of
Environmental Concern from the Properties in violation of, or in a manner or to
a location that could reasonably be expected to give rise to liability under,
any Environmental Law, nor has any Group Member generated, treated, stored or
disposed of Materials of Environmental Concern at, on or under any of the
Properties in violation of, or in a manner that could reasonably be expected to
give rise to liability under, any applicable Environmental Law;

 

(d)                no judicial proceeding or governmental or administrative
action is pending or, to the knowledge of Holdings and the Borrower, threatened,
under any Environmental Law to which any Group Member is or, to the knowledge of
Holdings and the Borrower, will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

 

(e)                there has been no release or threat of release of Materials
of Environmental Concern at or from the Properties arising from or related to
the operations of any Group Member or otherwise in connection with the Business,
in violation of or in amounts or in a manner that could reasonably be expected
to give rise to liability under Environmental Laws;

 

(f)                 the Properties and all operations of the Group Members at
the Properties are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws, and, to the knowledge of
Holdings and the Borrower, there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

 

(g)                no Group Member has assumed any liability of any other Person
under Environmental Laws.

 

4.18        Accuracy of Information, etc. No statement or information (other
than projections and other forward looking information and information of a
general economic or industry nature) contained in this Agreement, any other Loan
Document or any other document, certificate or statement furnished by or on
behalf of any Loan Party to the Administrative Agent or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading in any material respect.
The projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of Holdings and the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan Documents
or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

 

4.19        Security Documents.

 

(a)                On the Closing Date, the Security Documents are effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement that are securities
represented by stock certificates or otherwise

 

86

 

 

constituting certificated securities within the meaning of Section 8-102(a)(15)
of the New York UCC or the corresponding code or statute of any other applicable
jurisdiction (“Certificated Securities”), to the extent certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral described in the Security Documents, to the
extent a lien thereon may be perfected by the filing of appropriate UCC-1
financing statements against each such Loan Party with the secretary of state of
the state of incorporation or formation of each such Loan Party and appropriate
filings with the U.S. Patent and Trademark Office and the U.S. Copyright Office,
upon such filings, the Administrative Agent, for the benefit of the Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except Liens permitted by Section 7.3).
As of the Closing Date, none of the Loan Parties that is a limited liability
company or partnership has any Capital Stock that is a Certificated Security.

 

(b)                Each of the Mortgages, if any, delivered after the Closing
Date will be, upon execution, effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed in the offices for the applicable jurisdictions in
which the Mortgaged Properties are located, each such Mortgage shall constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person (except for Liens
permitted by Section 7.3).

 

4.20        Solvency; Voidable Transaction. (a) The Borrower is, and the Loan
Parties are, when taken as a whole, and immediately after giving effect to the
incurrence of all Indebtedness, Obligations and obligations being incurred in
connection herewith, Solvent; and (b) no transfer of property is being made by
any Loan Party and no obligation is being incurred by any Loan Party in
connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of such Loan Party.

 

4.21        Regulation H. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has not been made available under the National Flood Insurance Act of
1968.

 

4.22        [Reserved].

 

4.23        [Reserved].

 

4.24        Insurance. All insurance maintained by the Loan Parties is in full
force and effect, all premiums thereon have been duly paid (which, for the
avoidance of doubt, includes premiums paid on a periodic basis), no Loan Party
has received notice of violation or cancellation thereof, and there exists no
default under any requirement of such insurance. Each Loan Party maintains
insurance with financially sound and reputable insurance companies on its
property in at least such amounts and against at least such risks as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

 

4.25        No Casualty. No Loan Party has received any notice of, nor does any
Loan Party have any knowledge of, the occurrence or pendency or contemplation of
any Casualty Event affecting all or any material portion of its property.

 

4.26        [Reserved].

 

87

 

 

4.27        [Reserved].

 

4.28        OFAC. Neither Holdings, the Borrower, nor any of their respective
Subsidiaries, nor, to the knowledge of Holdings and each Group Member, any
director, officer, employee, agent (in its capacity as agent for any Group
Member), Controlled Affiliate of Holdings or representative (in its capacity as
representative for any Group Member) thereof, is an individual or an entity that
is, or is owned or controlled by an individual or entity that is (a) currently
the subject of any Sanctions, or (b) located, organized or resident in a
Designated Jurisdiction.

 

4.29        Anti-Corruption Laws; Patriot Act.

 

(a)                Each of Holdings, the Borrower and their respective
Subsidiaries have conducted their businesses in all material respects in
compliance with applicable anti-corruption laws (including the Anti-Corruption
Law (as amended) of the Cayman Islands) and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws. No Loan or Letter of Credit, use of the proceeds of any Loan or Letter of
Credit or other transactions contemplated hereby will violate applicable
anti-corruption laws or applicable Sanctions. No part of the proceeds of the
Loans or the Letters or Credit will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of applicable anti-corruption laws.

 

(b)                Neither the making of the Loans hereunder nor the use of the
proceeds thereof will violate the any regulations passed under the Patriot Act
or will violate the Trading with the Enemy Act, the International Emergency
Economic Powers Act, or any regulations passed thereunder, including the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V) or any enabling legislation or executive order relating
thereto or successor statute thereto (together with Sanctions, “Anti-Terrorism
Laws”). Each Loan Party and each of its Subsidiaries are in compliance in all
material respects with applicable Anti-Terrorism Laws.

 

SECTION 5
CONDITIONS PRECEDENT

 

5.1          Conditions to Initial Extension of Credit. The effectiveness of
this Agreement and the obligation of each Lender to make its initial extension
of credit hereunder (including the Initial Revolving Borrowing) (the “Initial
Credit Extension”) shall be subject to the satisfaction (or waiver by the
Lenders), prior to or concurrently with the making of such extension of credit
on the Closing Date, of the following conditions precedent:

 

(a)                Loan Documents. The Administrative Agent shall have received
each of the following, each of which shall be in form and substance satisfactory
to the Administrative Agent:

 

(i)               this Agreement, executed and delivered by the Administrative
Agent, Holdings, the Borrower, each Guarantor and each Lender;

 

(ii)              the Collateral Information Certificate, executed by a
Responsible Officer of the Borrower;

 

(iii)             if required by any Term Lender, a Term Loan Note executed by
the Borrower in favor of such Term Lender;

 

88

 

 

(iv)             if required by any Revolving Lender, a Revolving Loan Note
executed by the Borrower in favor of such Revolving Lender;

 

(v)              if required by the Swingline Lender, the Swingline Loan Note
executed by the Borrower in favor of such Swingline Lender;

 

(vi)             the Guaranty and Collateral Agreement, executed and delivered
by the Borrower and each Guarantor; and

 

(vii)            each applicable Intellectual Property Security Agreement,
executed by the applicable Grantor related thereto;

 

(viii)           a Notice of Borrowing, executed by the Borrower.

 

(b)                [Reserved].

 

(c)                Financial Statements; Projections. To the extent delivered to
the Borrower pursuant to the Acquisition Agreement, the Administrative Agent
shall have received (a) the audited consolidated balance sheet of the Acquired
Business and the related audited condensed consolidated statements of
comprehensive income (loss) and cash flows of the Acquired Business, for the
fiscal year ended December 31, 2018, and (ii) the unaudited condensed
consolidated balance sheet of the Acquired Business as of the fiscal quarter
ended December 31, 2019, and the related unaudited condensed consolidated
statements of comprehensive income (loss) and cash flows of the Acquired
Business for such fiscal quarter, and (b) a pro forma condensed balance sheet as
of December 31, 2019, and the related pro forma combined statement of operations
of the Borrower and its Subsidiaries for the twelve month period ended as of
such balance sheet date, in each case giving effect to the Closing Date
Transactions as if they had occurred on such date (in the case of such pro forma
balance sheet) or at the beginning of such period (in the case of such pro forma
statement of operations).

 

(d)                Specified Representations and Acquisition Agreement
Representations. Each of the Specified Representations and the Acquisition
Agreement Representations will be accurate in all material respects (or, in the
case of any representation and warranty that is qualified as to “materiality”,
“material adverse effect” or similar language, will be accurate in all
respects); provided, that to the extent any Specified Representation with
respect to the Acquired Business is qualified by or subject to a “material
adverse effect”, “material adverse change” or similar term or qualification, the
definition thereof shall be the definition of “Company Material Adverse Effect”
as defined in the Acquisition Agreement as in effect on November 14, 2019.

 

(e)                Secretary’s or Managing Member’s Certificates; Certified
Operating Documents; Good Standing Certificates. The Administrative Agent shall
have received (i) a certificate of each Loan Party, dated the Closing Date and
executed by the Secretary, Managing Member or equivalent officer or other
Responsible Officer of such Loan Party, substantially in the form of Exhibit C,
attaching (A) the Operating Documents of such Loan Party, (B) the relevant board
resolutions, shareholder resolutions (if required) or written consents of such
Loan Party adopted by such Loan Party for the purposes of authorizing such Loan
Party to enter into and perform the Loan Documents to which such Loan Party is
party and (C) the names, titles, incumbency and signature specimens of those
representatives of such Loan Party who have been authorized by such resolutions
and/or written consents to execute Loan Documents on behalf of such Loan Party
and (ii) a good standing certificate for each Loan Party from its respective
jurisdiction of organization or incorporation.

 

89

 

 

(f)                 Responsible Officer’s Certificate. The Administrative Agent
shall have received a certificate signed by a Responsible Officer of the
Borrower, dated as of the Closing Date and in form and substance reasonably
satisfactory to it, certifying that the conditions specified in Sections 5.2(a)
and (e), and to the conditions specified in Sections 5.1(d), (h) and (q) have
been satisfied.

 

(g)                Patriot Act, etc. The Administrative Agent shall have
received, no less than three Business Days prior to the Closing Date, (i) all
documentation and other information requested to comply with applicable “know
your customer” and anti-money-laundering rules and regulations, including the
Patriot Act, and a properly completed and signed IRS Form W-8 or W-9, as
applicable, for each Loan Party (or its tax owner, in the case of a Loan Party
that is a disregarded entity for U.S. federal income tax purposes) and (ii) to
the extent the Borrower qualifies as a “legal entity customer” under 31 C.F.R. §
1010.230 (the “Beneficial Ownership Regulation”), a certificate regarding
beneficial ownership as required by the Beneficial Ownership Regulation with
respect to the Borrower which certification shall be substantially similar in
form and substance to the form of Certification Regarding Beneficial Owners of
Legal Entity Customers published jointly, in May 2018, by the Loan Syndications
and Trading Association and Securities Industry and Financial Markets
Association, in each case, to the extent requested from the Borrower, at least
ten Business Days prior to the Closing Date.

 

(h)                Consummation of Acquisition. The Acquisition will have been
consummated substantially concurrently with the Initial Credit Extension on the
Closing Date in accordance with the Acquisition Agreement as in effect on the
date thereof without any waiver, amendment or modification thereof, in each
case, that is materially adverse to the Lenders in their capacity as such unless
consented to by the Lenders (such consent not to be unreasonably withheld or
delayed).

 

(i)                 Insurance. Except as set forth in Section 5.3, the
Administrative Agent shall have received insurance certificates satisfying the
requirement of Section 6.6(b) hereof and Section 5.2(b) of the Guarantee and
Collateral Agreement, in form and substance satisfactory to the Administrative
Agent.

 

(j)                 Existing Credit Facilities, Etc. (A) All obligations (other
than contingent indemnification obligations) of the Group Members in respect of
the Existing Credit Agreement shall, substantially contemporaneously with the
funding of certain Loan proceeds on the Closing Date have been paid in full, and
(B) the Administrative Agent shall have received an executed copy of a payoff
letter in form and substance reasonably satisfactory to the Administrative Agent
with respect to the Acquired Business Existing Debt to the extent required by
the Acquisition Agreement.

 

(k)                Collateral Matters.

 

(i)                 Filings, Registrations, Recordings, Agreements, Etc. Except
as expressly set forth in Section 5.3, each document (including any UCC
financing statements and Intellectual Property Security Agreements) required by
the Security Documents or under applicable law to be filed, registered or
recorded to create in favor of the Agent (for the benefit of the Secured
Parties), a perfected Lien on the Collateral described therein, prior and
superior in right and priority to any Lien in the Collateral held by any other
Person (other than with respect to Liens expressly permitted by Section 7.3),
shall have been executed and delivered to the Administrative Agent or, as
applicable, be in proper form for filing, registration or recordation, or
satisfactory arrangements shall have been made or agreed for such execution,
delivery, filing or registration.

 

(ii)               In connection with the pledge of the Capital Stock of the
Borrower, each Guarantor and each Subsidiary thereof, and the pledge of
Indebtedness owing to the Loan Parties, in each case to the extent required
under the Security Documents, Holdings, the Borrower and each applicable
Guarantor Subsidiary will deliver, or cause to be delivered, to the
Administrative Agent, to the extent

 

90

 

 

required under the Security Documents and received from the Acquired Business,
an original stock certificate or other instruments representing such pledged
Capital Stock or Indebtedness, together with customary blank stock or other
equity transfer powers and instruments of transfer and irrevocable powers duly
executed in blank.

 

(iii)             Satisfaction of Requirements under Security Documents. The
Administrative Agent shall have received all documents, notices or other items
required to be delivered as of the Closing Date under each Security Document.

 

provided that, to the extent any liens on the Collateral have not attached or
are not perfected on the Closing Date (other than to the extent that a lien on
such Collateral may be perfected by (A) the filing of a financing statement
under the Uniform Commercial Code or (B) the delivery of certificated securities
representing Capital Stock of the Borrower and its respective direct
wholly-owned material domestic Subsidiaries) after the Borrower’s use of
commercially reasonable efforts to do so, such attachment or perfection will not
constitute a condition precedent to the Initial Credit Extension on the Closing
Date, but will be required in accordance with Section 5.3.

 

(l)                 [Reserved].

 

(m)              Fees. The Lenders and the Administrative Agent shall have
received all fees required to be paid on the Closing Date (including pursuant to
the Fee Letter), and all reasonable and documented fees and expenses for which
invoices have been presented (including the reasonable and documented fees and
expenses of legal counsel to the Administrative Agent to the extent invoiced in
reasonable detail at least two Business Days prior to the Closing Date (except
as otherwise reasonably agreed by the Borrower).

 

(n)                Legal Opinions. The Administrative Agent shall have received
the executed legal opinions of Latham & Watkins LLP, counsel to the Loan
Parties, and Feinberg Hanson LLP, Massachusetts counsel to the Loan Parties in
form and substance reasonably satisfactory to the Administrative Agent. Such
legal opinions shall cover such matters incident to the transactions
contemplated by this Agreement and the other Loan Documents as the
Administrative Agent may reasonably require.

 

(o)                [Reserved].

 

(p)                Solvency Certificate. The Administrative Agent shall have
received a Solvency Certificate from the chief financial officer or other
officer with equivalent duties of the Borrower.

 

(q)                Company Material Adverse Effect. No Company Material Adverse
Effect (as defined in the Acquisition Agreement as in effect on November 14,
2019) on the Acquired Business shall have occurred since November 14, 2019 that
would result in a failure of a condition to the Borrower’s (or its Affiliates’)
obligation to consummate the Acquisition pursuant to the terms of the
Acquisition Agreement or that gives the Borrower (or its Affiliates) the right
(taking into account any applicable cure provisions) to terminate its (or its
Affiliates’) obligations under the Acquisition Agreement.

 

(r)                 [Reserved].

 

(s)                 [Reserved].

 

(t)                 [Reserved].

 

91

 

 

For purposes of determining compliance with the conditions specified in this
Section 5.1, (i) each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage or Term Percentage, as the case may be,
of such requested extension of credit and (ii) the Closing Date Transactions and
the other transactions occurring (or to occur) on the Closing Date in accordance
with, and as expressly set forth in, the funds flow memorandum delivered to (and
approved by) the Administrative Agent shall be deemed to occur and have occurred
substantially simultaneously with the Initial Credit Extension.

 

5.2          Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(not including the Initial Credit Extension, and as otherwise may be limited in
respect of certain conditions precedent as set forth in Section 1.5 with respect
to any extension of credit in connection with a Limited Condition Acquisition)
is subject to the satisfaction (or waiver by the Required Lenders) of the
following conditions precedent:

 

(a)                Representations and Warranties. Each of the representations
and warranties made by each Loan Party in or pursuant to any Loan Document (i)
that is qualified by materiality shall be true and correct in all respects, and
(ii) that is not qualified by materiality, shall be true and correct in all
material respects, in each case, on and as of such date as if made on and as of
such date, except to the extent any such representation and warranty expressly
relates to an earlier date, in which case such representation and warranty shall
have been true and correct in all material respects as of such earlier date (or
all respects to the extent such representation and warranty is qualified by
materiality).

 

(b)                [Reserved].

 

(c)                Availability. With respect to any requests for any Revolving
Extensions of Credit, after giving effect to such Revolving Extension of Credit,
the availability and borrowing limitations specified in Section 2.4 shall be
complied with.

 

(d)                Notices of Borrowing. The Administrative Agent shall have
received a Notice of Borrowing in connection with any such request for extension
of credit.

 

(e)                No Default. No Default or Event of Default shall have
occurred and be continuing as of or on such date or after giving effect to the
extensions of credit requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and each Revolving Loan Conversion shall constitute a representation
and warranty by the Borrower as of the date of such extension of credit or
Revolving Loan Conversion, as applicable, that the conditions contained in this
Section 5.2 have been satisfied.

 

5.3          Post-Closing Conditions Subsequent. The Borrower shall satisfy each
of the conditions subsequent to the Closing Date specified in on Schedule 5.3 to
the reasonable satisfaction of the Administrative Agent, in each case by no
later than the date specified therein for such condition (or such later date as
the Administrative Agent shall agree in its sole discretion).

 



 

92

 

 

SECTION 6

AFFIRMATIVE COVENANTS

 

Holdings and the Borrower hereby agree that, at all times prior to the Discharge
of Obligations, each of Holdings and the Borrower shall, and, where applicable,
shall cause each of its Subsidiaries to:

 

6.1          Financial Statements. Furnish to the Administrative Agent for
distribution to each Lender:

 

(a)                commencing with the fiscal year ending December 31, 2019, as
soon as available, but in any event within 90 days after the end of each fiscal
year of Holdings, a copy of the audited consolidated balance sheet of Holdings
and its consolidated Subsidiaries and Unrestricted Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income and
of cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous year, reported on without a “going concern” or
like qualification or exception (other than as a result of (i) the upcoming
maturity of the Obligations and (ii) an anticipated, but not actual, breach of
the financial covenants set forth in Section 7.1), or qualification arising out
of the scope of the audit, by Deloitte & Touche LLP or other independent
certified public accountants of nationally recognized standing and reasonably
acceptable to the Administrative Agent;

 

(b)                [Reserved];

 

(c)                commencing with the fiscal quarter ending March 31, 2020, as
soon as available, but in any event not later than 45 days after the end of each
of the first three fiscal quarters occurring during each fiscal year of
Holdings, the unaudited consolidated balance sheet of Holdings and its
Subsidiaries and Unrestricted Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer of Holdings as being fairly stated in
all material respects (subject to normal year-end audit adjustments); and

 

(d)                Notwithstanding anything to the contrary in this Section 6.1,
if Holdings has any Unrestricted Subsidiaries as of the date on which the
financial statements for any fiscal period are required to be delivered pursuant
to Section 6.1(a) or 6.1(c), then Holdings will include, together with delivery
of such financial statements, consolidating information (which may be unaudited)
that shows in reasonable detail in accordance with GAAP the breakdown of assets
and liabilities, and revenues and expenses, between Holdings and the
Subsidiaries, on the one hand, and the Unrestricted Subsidiaries, on the other
hand, as of the dates and for the periods covered by such financial statements.

 

All such financial statements shall be prepared in accordance with GAAP applied
(except (i) in the case of interim financial statements, for year-end
adjustments and the absence of footnotes, or (ii) as approved by such
accountants or officer, as the case may be, and disclosed in reasonable detail
therein) consistently throughout the periods reflected therein and with prior
periods.

 

Additionally, documents required to be delivered pursuant to this Section 6.1
and Section 6.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so, shall
be deemed to have been delivered on the date on which Holdings posts such
documents, or provides a link thereto, either: (i) on Holdings’ website on the
Internet at the website address:
http://investors.ribboncommunications.com/sec.cfm; or (ii) when such documents
are posted electronically on Holdings’ behalf on an internet or intranet website
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent),

 

93

 

 

if any; provided that: (A) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon request to the Borrower
to deliver such paper copies until written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (B) the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents. The Administrative Agent shall have
no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The obligations referred to in Sections 6.1(a) and 6.1(c) may be satisfied by
(A) furnishing the financial statements of Holdings for the applicable fiscal
year or fiscal quarter or (B) the public filing by Holdings of a Form 10-K or
Form 10-Q, as applicable, filed with the SEC (or any successor thereto).

 

Any financial statements required to be delivered pursuant to Sections 6.1(a) or
6.1(c) will not be required to contain purchase accounting adjustments relating
to the Closing Date Transactions, the Post-Closing Transfer, the incurrence of
Post-Closing Intercompany Indebtedness or any other any transaction(s) permitted
hereunder (including Permitted Acquisitions and other Investments permitted by
Section 7.8).

 

6.2          Certificates; Reports; Other Information. Furnish to the
Administrative Agent, for distribution to each Lender (or, in the case of clause
(k), to the relevant Lender) within the time periods set forth below (or such
later date as the Administrative Agent may agree in its sole discretion):

 

(a)                [reserved];

 

(b)                concurrently with the delivery of any financial statements
pursuant to Section 6.1, a Compliance Certificate (x) containing all information
and calculations necessary for determining compliance by each Loan Party with
the provisions of Section 7.1 of this Agreement referred to therein as of the
last day of the quarter or fiscal year of Holdings, as the case may be, and (y)
to the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan Party
and a list of any registered material Intellectual Property issued to or
acquired by any Loan Party since the date of the most recent report delivered
pursuant to this clause (y) (or, in the case of the first such report so
delivered, since the Closing Date);

 

(c)                no later than 45 days after the end of each fiscal year of
Holdings, consolidated projections and a model for the following fiscal year set
forth on a quarterly basis in a form (and containing detail) consistent with the
projections and model delivered to the Administrative Agent and distributed to
the Lenders prior to the Closing Date (the “Projections”), which Projections
shall in each case be accompanied by a certificate of a Responsible Officer of
Holdings stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect;

 

(d)                promptly, and in any event within five (5) Business Days
after receipt thereof by any Loan Party or any Subsidiary thereof, copies of
each notice received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof (other than routine comment letters
from the staff of the SEC relating to any Group Members’ filings with the SEC or
information that would violate confidentiality obligations to a Governmental
Authority);

 

(e)                within five (5) Business Days after the same are sent,
without duplication for any information already provided to the Administrative
Agent, copies of each annual report, proxy or financial

 

94

 

 

statement or other material report that Holdings or the Borrower sends to the
holders of any class of their respective Indebtedness with a principal amount in
excess of $5,000,000 or public equity securities and, within five (5) Business
Days after the same are filed, copies of all annual, regular, periodic and
special reports and registration statements which Holdings or the Borrower may
file with the SEC under Section 13 or 15(d) of the Exchange Act, or with any
national securities exchange, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(f)                 within five (5) Business Days after the same are sent or
received, copies of all correspondence, reports, documents and other filings
with any Governmental Authority regarding compliance with or maintenance of
material Governmental Approvals or material Requirements of Law, in each case
that could reasonably be expected to have a Material Adverse Effect on any of
the Governmental Approvals on the operations of the Group Members;

 

(g)                [reserved];

 

(h)                [reserved];

 

(i)                 promptly after renewal thereof, but in no event less
frequently than once every twelve months, a report of a reputable insurance
broker (which may be in the form of customary insurance certificates) with
respect to the insurance coverage required to be maintained pursuant to Section
6.6; and

 

(j)                 [reserved];

 

(k)                promptly such additional financial and other information the
Administrative Agent or any Lender may from time to time reasonably request,
including, without limitation, any certification or other evidence confirming
the Borrower’s compliance with the terms of this Agreement.

 

6.3          [Reserved].

 

6.4          Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent (after giving effect to any
extensions granted or grace periods in effect), as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

 

6.5          Maintenance of Existence; Compliance. (a)(i) Preserve, renew and
keep in full force and effect its organizational existence (other than in the
reasonable discretion of Holdings with respect to Subsidiaries that are
Immaterial Subsidiaries that are not Loan Parties) and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other rights,
privileges and franchises necessary or desirable in the normal conduct of its
business or necessary for the performance by such Person of its Obligations
under any Loan Document, except, in each case, as otherwise permitted by
Section 7.4 or Section 7.5 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) comply with all Contractual Obligations (including with
respect to leasehold interests of the Borrower) and Requirements of Law except,
in each case, to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(c) comply with all Governmental Approvals, and any term, condition, rule,
filing or fee obligation, or other requirement related thereto, except, in each
case, to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect. Without limiting the generality of the
foregoing, the Borrower shall, and shall cause each of its ERISA Affiliates to,
except as could not reasonably be expected to have a Material Adverse Effect:
(1) maintain each Pension Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code or other federal or state law;

 

95

 

(2) cause each Pension Plan to maintain its qualified status in all material
respects under Section 401(a) of the Code; (3) not become a party to any
Multiemployer Plan if doing so could reasonably be expected to result in a
material liability to any Loan Party or its ERISA Affiliates; (4) ensure that
all liabilities under each Pension Plan are either (w) funded to at least the
minimum level required by law or, if higher, to the level required by the terms
governing such Pension Plan; (x) insured with a reputable insurance company; or
(y) provided for or recognized in the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto; or (z)
estimated in the formal notes to the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto; and
(5) ensure that the contributions or premium payments to or in respect of each
Pension Plan are and continue to be promptly paid at no less than the rates
required under the rules of such Pension Plan and in accordance with the most
recent actuarial advice received in relation to such Pension Plan and applicable
law.

 

6.6          Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.

 

6.7          Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) at
reasonable times on five Business Days’ prior written notice to the Borrower
(provided that no notice is required if an Event of Default has occurred and is
continuing), permit representatives and independent contractors of the
Administrative Agent and any Lender to visit and inspect any of its properties,
perform field examinations and audits, and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers, directors and employees of
the Group Members and with their independent certified public accountants;
provided that such inspections, field examinations and audits shall not be
undertaken more frequently once every twelve (12) months (in the Administrative
Agent’s discretion), unless an Event of Default has occurred and is continuing,
in which case such inspections, field examinations and audits shall occur as
often as the Administrative Agent shall reasonably determine. The foregoing
inspections, field examinations and audits shall be at the Borrower’s expense,
and the charge therefor shall be $1,000 per person per day (or such higher
amount as shall represent the Administrative Agent’s then-current standard
charge for the same), plus reasonable out-of-pocket expenses.

 

6.8          Notices. Give prompt written notice to each of the Administrative
Agent and each Lender of:

 

(a)                the occurrence of any Default or Event of Default;

 

(b)                any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) it becoming aware of any litigation,
investigation or proceeding that may exist at any time between any Group Member
and any Governmental Authority, that in either case, would reasonably be
expected to have a Material Adverse Effect;

 

(c)                any litigation or proceeding affecting any Group Member
(i) in which the amount involved is $15,000,000 or more and not covered by
insurance, (ii) in which injunctive or similar relief is sought against any
Group Member or (iii) which relates to any Loan Document;

 

96

 

 

(d)                (i) promptly after the Borrower has knowledge or becomes
aware of the occurrence of any of the following ERISA Events affecting the
Borrower or any ERISA Affiliate (but in no event more than ten days after such
event), the occurrence of any of the following ERISA Events, and shall provide
the Administrative Agent with a copy of any notice with respect to such event
that may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any ERISA Affiliate
with respect to such event, in each case except as could not reasonably be
expected to result in a Material Adverse Effect: (A) an ERISA Event, (B) the
adoption of any new Pension Plan by the Borrower or any ERISA Affiliate, (C) the
adoption of any amendment to a Pension Plan, if such amendment will result in a
material increase in benefits or unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), or (D) the commencement of contributions by the
Borrower or any ERISA Affiliate to any Plan that is subject to Title IV of ERISA
or Section 412 of the Code;

 

(ii)               (A) promptly after the giving, sending or filing thereof, or
the receipt thereof, except as could not reasonably be expected to result in a
Material Adverse Effect, copies of (1) all notices received by the Borrower or
any ERISA Affiliate from a Multiemployer Plan sponsor concerning an ERISA Event,
and (2) copies of such other documents or governmental reports or filings
relating to any Plan as the Administrative Agent shall reasonably request; and
(B), without limiting the generality of the foregoing, such certifications or
other evidence of compliance with the provisions of Sections 4.13 and 7.9 as any
Lender (through the Administrative Agent) may from time to time reasonably
request;

 

(e)                any changes to the beneficial ownership information set forth
in the materials delivered to the Administrative Agent prior to the Closing Date
pursuant to Section 5.1(g)(ii). The Loan Parties understand and acknowledge that
the Secured Parties rely on such true, accurate and up-to-date beneficial
ownership information to meet their regulatory obligations to obtain, verify and
record information about the beneficial owners of their legal entity customers;
and

 

(f)                 [reserved];

 

(g)                [reserved];

 

(h)                any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of Holdings setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.

 

6.9          Environmental Laws.

 

(a)                Comply in all material respects with, and ensure compliance
in all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply in all material respects
with and maintain, and ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all material licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.

 

(b)                Conduct and complete all material investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.

 

6.10       [Reserved].

 

97

 

 

6.11       [Reserved].

 

6.12       Additional Collateral, Etc.

 

(a)                With respect to any property (to the extent included in the
definition of Collateral) acquired after the Closing Date by any Loan Party
(other than (x) any property described in paragraph (b), (c) or (d) below,
(y) any property subject to a Lien expressly permitted by Section 7.3(g), and
(z) any other Excluded Assets (as defined in the Guarantee and Collateral
Agreement)) as to which the Administrative Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, promptly (and in any event within 30
days (or such later date as the Administrative Agent may agree in its sole
discretion)) (i) execute and deliver to the Administrative Agent such amendments
to the Guarantee and Collateral Agreement, other applicable Security Documents
or such other documents as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in such property as credit support for the Obligations and
(ii) take all actions as may be reasonably necessary or advisable in the opinion
of the Administrative Agent to grant to the Administrative Agent, for the
benefit of the Secured Parties as credit support for the Obligations, a
perfected first priority (except as permitted by Section 7.3) security interest
and Lien in such property, including, but not limited to, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Administrative Agent.

 

(b)                With respect to any fee interest in any real property having
a book value (together with improvements thereof) of at least $5,000,000
acquired after the Closing Date by any Loan Party (other than any such real
property subject to a Lien expressly permitted by Section 7.3(g)), promptly (and
in any event within 60 days (or such longer period as the Administrative Agent
may agree in its sole discretion), to the extent requested by the Administrative
Agent, (i) execute and deliver a first priority Mortgage, in favor of the
Administrative Agent, for the benefit of the Secured Parties as credit support
for the Obligations, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate, and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent. The parties acknowledge that there are no Mortgages or Mortgaged
Properties as of the Closing Date. In the event that after the Closing Date the
Loan Parties are required by the terms of this Section 6.12(b) to execute and
delivery any Mortgage in respect of any Mortgaged Property, the Loan Parties
covenant and agree to comply with the mortgage requirements of each of the
Lenders. In furtherance of the foregoing, the Administrative Agent shall not
enter into any Mortgage in respect of any real property acquired by the Borrower
or any other Loan Party after the Closing Date until (1) the date that occurs 30
days after the Administrative Agent has delivered to the Lenders (which may be
delivered electronically) the following documents in respect of such real
property: (i) a completed flood hazard determination from a third party vendor;
(ii) if such real property is located in a “special flood hazard area”, (A) a
notification to the applicable Loan Party of that fact and (if applicable)
notification to the applicable Loan Party  that flood insurance coverage is not
available and (B) evidence of the receipt by the applicable Loan Party of such
notice; and (iii) if such notice is required to be provided to the applicable
Loan Party and flood insurance is available in the community in which such real
property is located, evidence of required flood insurance and (2) the
Administrative Agent shall have received written confirmation from the
Designated Lender that flood insurance due diligence and flood insurance
compliance has been completed by the Designated Lender (such written
confirmation not to be unreasonably conditioned, withheld or delayed). Each of
the Loan Parties acknowledges and agrees that,

 

98

 

 

if there are any Mortgaged Properties, any increase, extension or renewal of any
of the Commitments or Loans, but excluding (i) any continuation or conversion of
borrowings, (ii) the making of any Loans or (iii) the issuance, renewal or
extension of Letters of Credit) shall be subject to (and conditioned upon): (1)
the prior delivery of all flood hazard determination certifications,
acknowledgements and evidence of flood insurance and other flood-related
documentation with respect to such Mortgaged Properties as required by all
applicable flood insurance laws and as otherwise reasonably required by the
Administrative Agent and (2) the Administrative Agent shall have received
written confirmation from the Designated Lender, flood insurance due diligence
and flood insurance compliance has been completed by the Designated Lender (such
written confirmation not to be unreasonably withheld, conditioned or delayed),
(ii) each of the Loan Parties covenants that with respect to each Mortgaged
Property that is located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a “special flood hazard area”
with respect to which flood insurance has been made available under applicable
flood insurance laws, the applicable Loan Party (A) has obtained and will
maintain, with financially sound and reputable insurance companies (except to
the extent that any insurance company insuring the Mortgaged Property of the
Loan Party ceases to be financially sound and reputable, in which case, the
applicable Loan Party shall promptly replace such insurance company with a
financially sound and reputable insurance company), such flood insurance in such
reasonable total amount as the Administrative Agent and the Designated Lender
may from time to time reasonably require, and otherwise sufficient to comply
with all applicable rules and regulations promulgated pursuant to the flood
insurance laws and (B) promptly upon request of the Administrative Agent or the
Designated Lender, will deliver to the Administrative Agent or the Designated
Lender, as applicable, evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent and the Designated Lender,
including, without limitation, evidence of annual renewals of such insurance. As
used herein, “Designated Lender” shall mean each of Citizens and Bank of
America, N.A., for so long as each such Person is a Lender.

 

(c)                With respect to any Excluded Subsidiary that ceases to
qualify as an Excluded Subsidiary, or any new direct or indirect Subsidiary
(other than any Excluded Subsidiary) created or acquired after the Closing Date
by any Loan Party (including pursuant to a Permitted Acquisition), promptly, and
in any event within 30 Business Days (or such longer period as the
Administrative Agent may agree in its sole discretion) (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement or other applicable Security Document as the Administrative Agent may
reasonably deem necessary or advisable to grant to the Administrative Agent, for
the benefit of the Secured Parties as credit support for the Obligations, a
perfected first priority security interest in the Capital Stock (to the extent
not constituting Excluded Assets (as defined in the Guarantee and Collateral
Agreement)) of such Subsidiary that is owned directly by such Loan Party, (ii)
deliver to the Administrative Agent such documents and instruments as may be
required to grant, perfect, protect and ensure the priority of such security
interest, including but not limited to, the certificates (if any) representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (iii) cause
such Subsidiary (A) to become a party to the Guarantee and Collateral Agreement
or other applicable Security Documents, (B) to take such actions as are
reasonably necessary or advisable in the opinion of the Administrative Agent to
grant to the Administrative Agent for the benefit of the Secured Parties a
perfected first priority security interest as credit support for the Obligations
in the Collateral described in the Guarantee and Collateral Agreement or other
applicable Security Document, with respect to such Subsidiary, including, but
not limited to, the filing of Uniform Commercial Code financing statements in
such jurisdictions as may be required by the Guarantee and Collateral Agreement,
other applicable Security Document or by law or as may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary attaching the information required in Section
5.2(e) with respect to such Subsidiary, and (iv) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent; it being agreed that if such Subsidiary is formed by a Division, the
foregoing requirements shall be required

 

99

 

 

to be satisfied following the formation of such Subsidiary within the time
periods set forth in this Section 6.12(c).

 

(d)                With respect to any new Foreign Subsidiary or Foreign
Subsidiary Holding Company (other than an Immaterial Subsidiary) created or
acquired after the Closing Date by any Loan Party, promptly, and in any event
within 30 Business Days (or such longer period as the Administrative Agent may
agree in its sole discretion) (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement or other
applicable Security Documents, as the Administrative Agent may reasonably deem
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock (to the extent not constituting Excluded Assets (as defined in the
Guarantee and Collateral Agreement)) of such new Foreign Subsidiary or Foreign
Subsidiary Holding Company that is owned directly by any such Loan Party
(provided that in no event shall more than 65% of the total outstanding voting
Capital Stock (including any “stock entitled to vote” within the meaning of U.S.
Treasury Regulation Section 1.956-2(c)) of any such new Foreign Subsidiary or
Foreign Subsidiary Holding Company be required to be so pledged), (ii) deliver
to the Administrative Agent the certificates (if any) representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Loan Party, and take such other action
(including, as applicable, the delivery of any foreign law pledge documents
reasonably requested by the Administrative Agent) as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein, and (iii) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent. For the avoidance of doubt, notwithstanding anything to the contrary set
forth herein, in no event will (i) any Excluded Asset (as defined in the
Guarantee and Collateral Agreement) be required to be pledged or made Collateral
pursuant to the Security Documents or (ii) the Borrower or any Subsidiary be
required to execute any document, instrument or agreement, complete any filing
or take any other action (A) with respect to the perfection of the
Administrative Agent’s security interest in any jurisdiction outside of the
United States with respect to any assets located outside the United States
(including any registration of intellectual property in any non-U.S.
jurisdiction), (B) in connection with the negotiation of or entry into any
security agreement or pledge agreement governed under the laws of any non-U.S.
jurisdiction, or (C) required by the laws of any non-U.S. jurisdiction to create
or perfect any security interest or otherwise, in each case for purposes of this
clause (ii), other than the delivery of certificates of stock with stock powers
otherwise required to be pledged.

 

6.13        Designation of Subsidiaries and Unrestricted Subsidiaries. The
Borrower may designate any Subsidiary as an Unrestricted Subsidiary or
re-designate any Unrestricted Subsidiary as a Subsidiary, in each case, so long
at the time of giving effect to such designation or re-designation, (a) Holdings
and its Subsidiaries shall be in compliance on a Pro Forma Basis with each of
the covenants set forth in Section 7.1 (provided that the Consolidated Net
Leverage Ratio shall not be greater than 0.25x less than the covenant set forth
in Section 7.1(b) for such period), (b) no Default or Event of Default will
exist at such time or will immediately result therefrom, (c) at the time of such
designation, (i) the Consolidated Adjusted EBITDA of the newly-designated
Unrestricted Subsidiary, when combined with the aggregate Consolidated Adjusted
EBITDA of all Unrestricted Subsidiaries existing at such time, shall not exceed
8.0% of the Consolidated Adjusted EBITDA of Holdings and its Subsidiaries
(excluding Unrestricted Subsidiaries) for the four fiscal quarter period ending
on the last day of the most recent period for which financial statements have
been delivered pursuant to Section 6.1(c) and (ii) the aggregate value of the
assets owned by the newly-designated Unrestricted Subsidiary, when combined with
the assets owned by all Unrestricted Subsidiaries existing at such time, shall
not exceed 8.0% of the aggregate value of the assets owned by Holdings and its
Subsidiaries (excluding Unrestricted Subsidiaries) for the four fiscal quarter
period ending on the last day of the most recent period for which financial
statements have been delivered pursuant to Section 6.1(c).

 

100

 

 

6.14        Use of Proceeds. Use the proceeds of each credit extension only for
the purposes specified in Section 4.16.

 

6.15        [Reserved].

 

6.16        Anti-Corruption Laws. Conduct its business in compliance in all
material respects with all applicable anti-corruption laws of the type described
in Section 4.29 and maintain policies and procedures designed to promote and
achieve compliance with such laws.

 

6.17        Further Assurances. Execute any further instruments and take such
further action as the Administrative Agent reasonably deems necessary to
perfect, protect, ensure the priority of or continue the Administrative Agent’s
Lien on the Collateral or to effect the purposes of this Agreement.

 

SECTION 7
NEGATIVE COVENANTS

 

Holdings and the Borrower hereby agree that, at all times prior to the Discharge
of Obligations, neither Holdings nor the Borrower shall, nor shall Holdings or
the Borrower permit any of their respective Subsidiaries, to, directly or
indirectly:

 

7.1          Financial Condition Covenants.

 

(a)                Minimum Consolidated Fixed Charge Coverage Ratio. Commencing
with the last day of the first full fiscal quarter of Holdings ending after the
Closing Date, permit the Consolidated Fixed Charge Coverage Ratio, as at the
last day of any period of four consecutive trailing fiscal quarters of Holdings,
to be less than 1.25:1.00.

 

(b)                Maximum Consolidated Net Leverage Ratio. Permit the
Consolidated Net Leverage Ratio, as at the last day of any period of four
consecutive trailing fiscal quarters of Holdings to be greater than the ratio
set forth below opposite such period:

 

Four Fiscal Quarter Period Ending Maximum Consolidated Net Leverage Ratio June
30, 2020 through June 30, 2021 4.00:1.00 September 30, 2021 through December 31,
2021 3.50:1.00 March 31, 2022 through December 31, 2022 3.25:1.00 March 31, 2023
and each fiscal quarter ending thereafter 3.00:1.00

 

(c)                Notwithstanding the foregoing, and subject to the provisions
of Section 1.5 to the extent an LCA Election has been made with respect to such
Permitted Acquisition, on not more than two occasions during the term of this
Agreement, if a Permitted Acquisition, the total consideration for which is in
excess of $50,000,000 occurs during any fiscal quarter (or, in the case of any
test hereunder calculated on a Pro Forma Basis, subsequent to the last day of
such period and on or prior to the date of such test), the Borrower may elect to
increase the applicable Consolidated Net Leverage Ratio covenant level by up to
0.50:1.00 for the purposes of determining compliance with this Section 7.1(b) as
of the last day of each of the four fiscal quarters following such Permitted
Acquisition (or, in the case of any test hereunder calculated

 

101

 

 

on a Pro Forma Basis, as of the last day of the fiscal quarter used in
calculating such test) (an “Increased Leverage Threshold Period”); provided,
further, that Borrower shall not be permitted to elect an Increased Leverage
Threshold Period if, (i) at the end of either of the two fiscal quarters
preceding the consummation of such Permitted Acquisition, an Increased Leverage
Threshold Period was then in effect or (ii) the Maximum Consolidated Net
Leverage Ratio during such Increased Leverage Threshold Period would exceed
4.00:1.00.

 

(d)                Notwithstanding anything to the contrary in Section 7.1, in
the event the Borrower fails to comply with Section 7.1(a) and/or Section 7.1(b)
as of the last day of any period of four consecutive trailing fiscal quarters of
Holdings, any cash equity contribution to the Borrower after the beginning of
the applicable fiscal quarter and on or prior to the day that is ten Business
Days after the day on which financial statements are required to be delivered
for such fiscal quarter (the “Equity Cure Expiration Date”) will, at the
irrevocable election of the Borrower, be included in the calculation of
Consolidated Adjusted EBITDA solely for the purposes of determining compliance
with Section 7.1(a) and/or Section 7.1(b) as of such date and as of any
subsequent date that includes such fiscal quarter in the applicable period of
four consecutive trailing fiscal quarters for purposes of determining compliance
with Section 7.1(a) and/or Section 7.1(b) (any such equity contribution so
included in the calculation of Consolidated Adjusted EBITDA, a “Specified Equity
Contribution”); provided that (i) if the Borrower has failed to comply with
Section 7.1(a) and/or Section 7.1(b) as of the last day of any period of four
consecutive trailing fiscal quarters of Holdings, no Lender will be required to
fund any Revolving Loan during the ten Business Day period commencing on the day
on which financial statements are required to be delivered for such fiscal
quarter and ending on the Equity Cure Expiration Date, (ii) in each consecutive
four fiscal quarter period there will be at least two fiscal quarters in which
no Specified Equity Contribution is made (and no Specified Equity Contribution
may be made in consecutive Fiscal Quarters), (iii) there will be no more than
five Specified Equity Contributions made in the aggregate after the Closing
Date, (iv) the amount of any Specified Equity Contribution will be no greater
than the amount required to cause the Borrower to be in compliance with the
Financial Covenant, (v) all Specified Equity Contributions will be disregarded
in the calculation of Consolidated Adjusted EBITDA for all purposes (other than
compliance with Section 7.1(a) and Section 7.1(b) (including for subsequent
fiscal quarters that include such fiscal quarter in the applicable period of
four consecutive trailing fiscal quarters)), including calculating basket levels
and other items governed by reference to Consolidated Adjusted EBITDA, (vi) the
proceeds to the Borrower of any Specified Equity Contribution will not be given
pro forma effect in any cash netting under any ratio, or be deemed applied to
reduce any debt, for the fiscal quarter with respect to which such Specified
Equity Contribution is made (but to the extent the Borrower and the Subsidiaries
have such cash proceeds in the form of Unrestricted Cash at any date subsequent
to such fiscal quarter, or apply such cash proceeds to repay Indebtedness, then
such cash proceeds or use thereof shall be recognized in any such subsequent
fiscal quarter) and (vii) the Borrower will not be required to repay the Loans
with the proceeds of any Specified Equity Contribution; provided that the
Borrower will not be prevented from making a voluntary prepayment of the Loans
pursuant to Section 2.11 with the proceeds of any Specified Equity Contribution.

 

7.2          Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

 

(a)                Indebtedness of any Loan Party pursuant to any Loan Document
and any Cash Management Agreement;

 

(b)                (i) Indebtedness of any Loan Party owing to any other Loan
Party, (ii) Indebtedness of any Group Member (which is not a Loan Party) owing
to any other Group Member (which is not a Loan Party), (iii) Indebtedness of any
Group Member that is not a Loan Party owing to any Loan Party to the extent
constituting an Investment permitted by Section 7.8(f)(iii), and (iv)
Indebtedness of any Loan Party owing to any Group Member that is not a Loan
Party that is Subordinated Indebtedness;

 

102

 

(c)                Guarantee Obligations (i) of any Loan Party of the
Indebtedness of any other Loan Party; (ii) of any Group Member (which is not a
Loan Party) of the Indebtedness of any other Group Member, provided that, in any
case (i) or (ii), the Indebtedness so guaranteed is otherwise permitted by the
terms hereof;

 

(d)                Indebtedness outstanding on the date hereof and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(which do not shorten the maturity thereof or increase the principal amount
thereof);

 

(e)                Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $10,000,000 at any one time outstanding and any
refinancings, refundings, renewals or extensions thereof (which do not shorten
the maturity thereof or increase the principal amount thereof);

 

(f)                 Surety Indebtedness and any other Indebtedness in respect of
letters of credit, banker’s acceptances or similar arrangements, provided that
(i) the aggregate amount of any such Indebtedness outstanding at any time shall
not exceed $12,500,000 and (ii) the aggregate amount of any such Indebtedness
outstanding at any time that is secured shall not exceed $5,000,000;

 

(g)                (i) Permitted Ratio Debt and (ii) Credit Agreement
Refinancing Indebtedness;

 

(h)                Indebtedness of Holdings and its Subsidiaries in an aggregate
principal amount, for all such Indebtedness taken together, not to exceed
$37,500,000 at any one time outstanding;

 

(i)                 obligations (contingent or otherwise) of any Group Member
existing or arising under any Specified Swap Agreement or any other Swap
Agreement, provided that, in each case, such obligations are (or were) entered
into by such Person in accordance with Section 7.13 and not for purposes of
speculation;

 

(j)                 Indebtedness of a Person (other than a Group Member)
existing at the time such Person is merged with or into the Borrower or a
Subsidiary or becomes a Subsidiary in an aggregate principal amount not to
exceed $17,500,000 at any one time outstanding, provided that (i) such
Indebtedness was not, in any case, incurred by such other Person in connection
with, or in contemplation of, such merger or acquisition, (ii) such merger or
acquisition constitutes a Permitted Acquisition, and (iii) with respect to any
such Person who becomes a Subsidiary, (A) such Subsidiary is the only obligor in
respect of such Indebtedness, and (B) to the extent such Indebtedness is
permitted to be secured hereunder, only the assets of such Subsidiary secure
such Indebtedness;

 

(k)                Indebtedness in the form of purchase price adjustments,
earn-outs, deferred compensation, or other arrangements representing acquisition
consideration or deferred payments of a similar nature incurred in connection
with any Permitted Acquisition or other Investments permitted by Section 7.8
(collectively, “Deferred Payment Obligations”);

 

(l)                 Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(m)              Indebtedness of any Group Member, if any, arising in connection
with the factoring of Accounts in connection with programs in effect on the
Closing Date and set forth on Schedule 7.2(m) or otherwise notified to the
Administrative Agent with delivery of the next-occurring Compliance Certificate
required to be delivered pursuant to Section 6.2(b) (or, otherwise with the
consent of the Administrative Agent, in which case no such notification with
delivery of the next-occurring Compliance

 

103

 

 

Certificate shall be required); provided that such Indebtedness is recourse
solely to the Accounts being factored and non-recourse to any Group Member;

 

(n)                Indebtedness to the extent constituting Investments permitted
under Section 7.8(d) and (e);

 

(o)                Indebtedness created or arising in connection with the
consummation of the Closing Date Transactions;

 

(p)                Post-Closing Intercompany Indebtedness in an aggregate
principal amount outstanding not to exceed $50,000,000; and

 

(q)                Indebtedness consisting of credit facilities incurred by
Non-Loan Parties for working capital purposes in an aggregate principal amount
not to exceed $10,000,000.

 

For purposes of determining compliance with this Section 7.2, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories set forth above, the Borrower may, in its sole discretion,
at the time of incurrence, divide, classify or reclassify, or at any later time
divide, classify or reclassify, such item of Indebtedness (or any portion
thereof) in any manner that complies with this covenant on the date such
Indebtedness is incurred or such later time, as applicable; provided that all
Indebtedness created pursuant to the Loan Documents will be deemed to have been
incurred in reliance on the exception in Section 7.2(a) above, and will not be
permitted to be reclassified pursuant to this paragraph.

 

7.3          Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:

 

(a)                Liens for Taxes not yet due and payable or that are being
contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the applicable
Group Member in conformity with GAAP;

 

(b)                carriers’, warehousemen’s, landlord’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than 30 days or that are
being contested in good faith by appropriate proceedings;

 

(c)                pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

 

(d)                deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, appeal bonds,
performance bonds and other obligations of a like nature (but specifically
excluding Indebtedness described in Section 7.2(f)) incurred in the ordinary
course of business (other than for indebtedness or any Liens arising under
ERISA);

 

(e)                easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Group Members as a whole;

 

(f)                 Liens in existence on the date hereof listed on Schedule
7.3(f) and any Liens granted as a replacement or substitute therefor; provided
that (i) no such Lien is spread to cover any additional property after the
Closing Date, (ii) the amount of Indebtedness secured or benefitted thereby is

 

104

 

 

not increased, (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured
thereby is permitted by Section 7.2(d);

 

(g)                Liens securing Indebtedness incurred pursuant to
Section 7.2(e) to finance the acquisition, improvement or construction of fixed
or capital assets, or any refinancings thereof; provided that (i) such Liens
shall be created substantially simultaneously with the acquisition of such fixed
or capital assets, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, and (iii) the amount of
Indebtedness secured thereby is not increased;

 

(h)                Liens created pursuant to the Security Documents;

 

(i)                 any interest or title of a lessor or sublessor or licensor
or sublicensor under any lease or license entered into by a Group Member in the
ordinary course of its business and covering only the assets so leased or
licensed;

 

(j)                 judgment, attachment, order or decree Liens that do not
constitute a Default or an Event of Default under Section 8.1(h) of this
Agreement;

 

(k)                bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash, Cash Equivalents, securities, commodities
and other funds on deposit in one or more accounts maintained by a Group Member,
in each case arising in the ordinary course of business in favor of banks, other
depositary institutions, securities or commodities intermediaries or brokerages
with which such accounts are maintained securing amounts owing to such banks or
financial institutions with respect to cash management and operating account
management (including but not limited to any security interest or right to
set-off arising under articles 24 or 25 respectively of the general terms and
conditions (algemene voorwaarden) of any member of the Dutch Bankers’
Association (Nederlandse Vereniging van Banken)) or are arising under
Section 4-208 or 4-210 of the UCC on items in the course of collection;

 

(l)                 (i) cash deposits and liens on cash and Cash Equivalents
pledged to secure Indebtedness permitted under Section 7.2(f)(ii), (ii) Liens
securing reimbursement obligations with respect to letters of credit permitted
by Section 7.2(f)(ii) that encumber documents and other property relating to
such letters of credit, (iii) Liens securing Obligations under any Specified
Swap Agreements permitted by Section 7.2(i), and (iv) Liens securing obligations
under any other Swap Agreements permitted by Section 7.2(i) not to exceed
$22,500,000 notional amount at any time outstanding;

 

(m)              Liens on property of a Person existing at the time such Person
is acquired by, merged into or consolidated with a Group Member or becomes a
Subsidiary of a Group Member or acquired by a Group Member; provided that
(i) such Liens were not created in contemplation of such acquisition, merger,
consolidation or Investment, (ii) such Liens do not extend to any assets other
than those of such Person, and (iii) the applicable Indebtedness secured by such
Lien is permitted under Section 7.2(j);

 

(n)                the replacement, extension or renewal of any Lien permitted
by clause (m) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Indebtedness secured thereby;

 

(o)                the filing of UCC financing statements solely as
precautionary measures in connection with operating leases or consignment of
goods;

 

(p)                Liens on insurance policies or the proceeds thereof granted
in the ordinary course of business to secure the financing of insurance premiums
with respect to such insurance policies;

 

105

 

 

(q)                Liens granted by a Group Member that is not a Loan Party in
favor of any Loan Party;

 

(r)                 Liens constituting deposits to secure real property lease
obligations as a lessee incurred by any Loan Party in the ordinary course of
business;

 

(s)                 (i) non-exclusive licenses of Intellectual Property granted
by or in favor of any Group Member in the ordinary course of business or
otherwise not interfering in any material respect with the ordinary course of
business and (ii) exclusive licensing of Intellectual Property so long as the
revenue attributable to the products (whether or not manufactured, sold or
distributed by a Group Member) incorporating such Intellectual Property do not
in the aggregate exceed 7.5% of total revenue of the Group Members in any year;

 

(t)                 Liens to secure Indebtedness permitted under Section 7.2(m),
provided that such Liens, if any, are limited to the Accounts being factored;

 

(u)                other Liens so long the aggregate outstanding principal
amount of the obligations secured thereby does not exceed (as to all Group
Members) $20,000,000 at any one time;

 

(v)                Liens in connection with any Intellectual Property escrow
agreement in the ordinary course of business;

 

(w)              Liens on assets of Non-Loan Parties securing Indebtedness of
Non-Loan Parties permitted to be incurred under Section 7.2; and

 

(x)                Liens securing Permitted Ratio Debt, and/or Credit Agreement
Refinancing Indebtedness.

 

For purposes of determining compliance with this Section 7.3, in the event that
any Lien (or any portion thereof) meets the criteria of more than one of the
categories set forth above, the Borrower may, in its sole discretion, at the
time of incurrence, divide, classify or reclassify, or at any later time divide,
classify or reclassify, such Lien (or any portion thereof) in any manner that
complies with this covenant on the date such Lien is incurred or such later
time, as applicable; provided that all Liens created pursuant to the Loan
Documents on the Closing Date will be deemed to have been incurred in reliance
on the exception in Section 7.3(h) above and shall not be permitted to be
reclassified pursuant to this paragraph.

 

7.4          Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except:

 

(a)                (i) any Group Member that is not a Loan Party may be merged,
amalgamated or consolidated with or into (A) any Loan Party (provided that a
Loan Party shall be the continuing or surviving Person, or the continuing or
surviving Person shall become a Loan Party substantially contemporaneous with
such merger, amalgamation or consolidation) or (B) any Group Member that is not
a Loan Party, and (ii) any Loan Party (other than Holdings) may be merged,
amalgamated or consolidated with or into with any other Loan Party (provided
that if such merger, amalgamation or consolidation involves the Borrower, the
Borrower shall be the continuing or surviving Person);

 

(b)                (i) any Group Member that is not a Loan Party may Dispose of
any or all of its assets (at any time upon voluntary liquidation, dissolution or
otherwise) (A) to any other Group Member or (B) pursuant to a Disposition
permitted by Section 7.5; and (ii) any Loan Party (other than Holdings) may

 

106

 

 

Dispose of any or all of its assets (at any time upon voluntary liquidation,
dissolution or otherwise) (A) to any other Loan Party or (B) pursuant to a
Disposition permitted by Section 7.5;

 

(c)                any Investment expressly permitted by Section 7.8 may be
structured as a merger, consolidation or amalgamation;

 

(d)                the Closing Date Transactions and the Post-Closing Transfer
may be consummated; and

 

(e)                any transaction undertaken in good faith to improve the tax
efficiency of the Group Members may be undertaken so long as such transaction
will not have any adverse effect (other than de minimis adverse effects) on the
Secured Parties.

 

7.5          Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary of Holdings,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:

 

(a)                Dispositions of obsolete or worn out property in the ordinary
course of business;

 

(b)                Dispositions of Inventory in the ordinary course of business;

 

(c)                Dispositions permitted by Sections 7.4(b)(i)(A),
7.4(b)(ii)(A), and Section 7.6;

 

(d)                the sale or issuance of the Capital Stock of any Group Member
(i) to any Loan Party, or (ii) in connection with any transaction that does not
result in a Change of Control;

 

(e)                the use or transfer of money, cash or Cash Equivalents in a
manner that is not prohibited by the terms of this Agreement or the other Loan
Documents;

 

(f)                 (i) the non-exclusive licensing of Intellectual Property in
the ordinary course of business, and (ii) exclusive licensing of Intellectual
Property so long as the revenue attributable to the products (whether or not
manufactured, sold or distributed by a Group Member) incorporating such
Intellectual Property do not in the aggregate exceed 7.5% of total revenue of
the Group Members in any year;

 

(g)                Dispositions of property subject to a Casualty Event;

 

(h)                leases or subleases of Real Property;

 

(i)                 the sale or discount without recourse of accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof (other than factoring or early pay discount arrangements);

 

(j)                 any abandonment, cancellation, non-renewal or discontinuance
of use or maintenance of Intellectual Property (or rights relating thereto) of
any Group Member that the Borrower determines in good faith is desirable in the
conduct of its business and not materially disadvantageous to the interests of
the Lenders;

 

(k)                Dispositions of Accounts in connection with factoring
arrangements, early pay discount arrangements or similar arrangements existing
on the Closing Date (or otherwise with the consent of the Administrative Agent
or permitted pursuant to Section 7.2(m));

 

107

 

 

(l)                 Dispositions of property by any Loan Party to any other Loan
Party;

 

(m)              Dispositions of other property having a fair market value not
to exceed $5,000,000 in the aggregate for any fiscal year of Holdings;

 

(n)                Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(o)                Dispositions of assets acquired in a Permitted Acquisition
that the Borrower determines will not be used or useful in the business of the
Borrower and its Subsidiaries;

 

(p)                issuance or sale of Capital Stock of an Unrestricted
Subsidiary, the sale of Indebtedness of an Unrestricted Subsidiary owing to any
Loan Party or any of its Subsidiaries, or the sale of other securities of an
Unrestricted Subsidiary;

 

(q)                to the extent constituting Dispositions, transactions
described in Section 7.8(p); and

 

(r)                 Dispositions in an aggregate principal amount not to exceed
$10,000,000 per fiscal year (with unused amounts carried forward to the
immediately succeeding fiscal year); provided that:

 

(i)                 the consideration received for such assets is in an amount
at least equal to the fair market value thereof (determined in good faith by the
Borrower),

 

(ii)               no less than 75% of which will paid in cash or Cash
Equivalents;

 

(iii)             the Borrower and the Subsidiaries may not sell all or
substantially all of their assets, taken as a whole, to any Person in reliance
on this clause (q); and

 

(iv)              the Net Cash Proceeds thereof are applied as required by
Section 2.12(c);

 

provided, however, that (i) any Disposition made pursuant to this Section 7.5(r)
shall be made for fair market value unless otherwise permitted pursuant to
Section 7.11; provided further, that nothing in this Section 7.5 shall prevent
the consummation of the Closing Date Transactions or the Post-Closing Transfer.

 

7.6          Restricted Payments. Make any payment with respect to any Deferred
Payment Obligation, make any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Subordinated Indebtedness, declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that, so long as no Event of
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

(a)                (i) any Subsidiary may make Restricted Payments to any Loan
Party, and (ii) any Subsidiary that is not a Loan Party may make Restricted
Payments to any other Group Member or to any other holder of its Capital Stock
on a pro rata basis or a basis more favorable to the Loan Parties;

 

108

 

(b)                each Loan Party may (i) purchase Capital Stock or Capital
Stock options from present or former directors, officers or employees of any
Group Member, including, without limitation, upon the death, disability or
termination of employment of such director, officer or employee; provided that
the aggregate amount of payments made under this clause (i) shall not exceed
$2,500,000 during any fiscal year Holdings with unused amounts in any fiscal
year being carried over to subsequent fiscal years, (ii) declare and make
dividend payments or other distributions payable solely in the common stock or
other common Capital Stock of Holdings; and (iii) make Restricted Payments to
pay employee taxes in connection with its employee Retirement Savings Plan,
company stock plan or equity plan;

 

(c)                the Borrower or any other Subsidiary of Holdings may make
Restricted Payments to Holdings to permit Holdings to facilitate intercompany
transfers of funds between Group Members to the extent such payments are
permitted under Section 7.11;

 

(d)                any Subsidiary of Holdings may make Restricted Payments to
permit Holdings to pay any Taxes that are due and payable by Holdings;

 

(e)                each Group Member may purchase, redeem or otherwise acquire
Capital Stock issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Capital
Stock; provided that any such issuance is otherwise permitted hereunder
(including by Section 7.5(d));

 

(f)                 each Group Member may make (i) repurchases of Capital Stock
deemed to occur upon exercise of stock options or warrants if such repurchased
Capital Stock represents a portion of the exercise price of such options or
warrants, and (ii) repurchases of Capital Stock deemed to occur upon the
withholding of a portion of the Capital Stock granted or awarded to a current or
former officer, director, employee or consultant to pay for the taxes payable by
such Person upon such grant or award (or upon vesting thereof);

 

(g)                Holdings and its Subsidiaries may make Restricted Payments
not otherwise permitted by one of the foregoing clauses of this Section 7.6;
provided that the aggregate amount of all such Restricted Payments made pursuant
to this clause (g) shall not exceed $2,500,000;

 

(h)                the Group Members may make payments in respect of
Subordinated Indebtedness solely to the extent permitted by Section 7.22;

 

(i)                 Holdings and its Subsidiaries may make payments in respect
of Deferred Payment Obligations consisting of purchase price adjustments in
connection with a Permitted Acquisition;

 

(j)                 the Group Members may make payments in respect of other
Deferred Payment Obligations and the earn-out obligations described on Schedule
7.2(d) (if any) so long as immediately before and immediately after giving
effect to any payment, Holdings and its Subsidiaries shall be in compliance on a
Pro Forma Basis with each of the covenants set forth in Section 7.1 (provided
that the Consolidated Net Leverage Ratio shall not be greater than 0.25x less
than the covenant set forth in Section 7.1(b) for such period);

 

(k)                the Group Members may repurchase Capital Stock of Holdings
pursuant to a board-approved share repurchase plan for aggregate consideration
not to exceed $100,000,000 so long as immediately before and immediately after
giving effect to any such repurchase, Holdings and its Subsidiaries shall be in
compliance on a Pro Forma Basis with each of the covenants set forth in Section
7.1; and

 

109

 

 

(l)                 the Group members may make Restricted Payments in an
aggregate amount not to exceed the Available Amount as in effect immediately
before such Restricted Payment; provided that (i) no Event of Default has
occurred and is continuing or would result therefrom and (ii) if the Restricted
Payments are being made in reliance on the Starter Basket, then on a Pro Forma
Basis, the Consolidated Net Leverage Ratio at the time of making such Restricted
Payment shall be less than or equal to 2.00:1.00; and

 

(m)              the Closing Date Transactions and the Post-Closing Transfer may
be consummated.

 

The amount set forth in Section 7.6(g) (without duplication) may, in lieu of
Restricted Payments, be utilized by the Borrower or any Subsidiary to make or
hold any Investments, without regard to Section 7.8.

 

7.7          [Reserved].

 

7.8          Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 

(a)                extensions of trade credit in the ordinary course of
business;

 

(b)                Investments in cash and Cash Equivalents;

 

(c)                (i) Guarantee Obligations permitted by Section 7.2 and (ii)
Investments listed on Schedule 7.8 and any refinancings, refundings, renewals or
extensions thereof which do not increase the principal amount thereof;

 

(d)                loans and advances to employees, officers and directors of
any Group Member in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for all Group
Members not to exceed $5,000,000 at any one time outstanding;

 

(e)                solely to the extent funded entirely with the proceeds of a
substantially contemporaneous equity investment in Holdings (which may be
subsequently contributed directly or indirectly to the applicable Group Member
making such Investment) or Capital Stock of Holdings that is not Disqualified
Stock, Investments in joint ventures or a minority interest in the Capital Stock
of any Person (other than an Affiliate of the Borrower), in the same or similar
business to that of the Group Members, in an aggregate amount not to exceed at
any time outstanding $30,000,000;

 

(f)                 intercompany Investments by (i) any Loan Party in any other
Loan Party, (ii) any Group Member that is not a Loan Party in any other Group
Member, or (iii) any Loan Party in any Group Member that is not a Loan Party to
the extent (with respect to this clause (iii), either (A) such Investments
exists on the Closing Date or (B) such Investments are made after the Closing
Date and (v) no Default or Event of Default exists or would result therefrom,
(w) after giving effect to such Investment, Liquidity is at least $50,000,000,
(x) immediately after giving effect to such Investment, Holdings and its
Subsidiaries shall be in compliance on a Pro Forma Basis with each of the
covenants set forth in Section 7.1 (provided that the Consolidated Net Leverage
Ratio shall not be greater than 0.25x less than the covenant set forth in
Section 7.1(b) for such period), (y) such Investments pursuant to this clause
(iii) do not exceed $50,000,000 at any time outstanding (this clause (iii), the
“Non-Loan Party Dedicated Investments Basket”) and (z)

 

110

 

 



 

 

such Investments pursuant to this clause (iii), when aggregated with Investments
made pursuant to Section 7.8(j), do not exceed the Non-Loan Party Investments
Cap;

 

(g)           Investments in the ordinary course of business consisting of
endorsements of negotiable instruments for collection or deposit;

 

(h)           Investments received in settlement of amounts due to any Group
Member effected in the ordinary course of business or owing to such Group Member
as a result of Insolvency Proceedings involving an account debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;

 

(i)            Investments held by any Person as of the date such Person is
acquired in connection with a Permitted Acquisition, provided that (A) such
Investments were not made, in any case, by such Person in connection with, or in
contemplation of, such Permitted Acquisition, and (B) with respect to any such
Person which becomes a Subsidiary as a result of such Permitted Acquisition,
such Subsidiary remains the only holder of such Investment;

 

(j)            in addition to Investments otherwise expressly permitted by this
Section, so long as no Default or Event of Defaults exists or would result
therefrom, Investments by the Group Members the aggregate outstanding amount of
all of which Investments (valued at cost) does not exceed $50,000,000; provided
that the sum of Investments by Loan Parties in Group Members that are not Loan
Parties made pursuant to (A) the Non-Loan Party Dedicated Investments Basket and
(B) this clause (j), shall not exceed $100,000,000 (the “Non-Loan Party
Investments Cap”); provided further that, for the avoidance of doubt, such
Non-Loan Party Investments Cap shall not apply to (w) Investments by Group
Members that are not Loan Parties in other Group Members that are not Loan
Parties, (x) Permitted Acquisitions, (y) Investments made pursuant to Section
7.8(p) and (z) Investments made pursuant to Section 7.8(r);

 

(k)           deposits made to secure the performance of leases, licenses or
contracts in the ordinary course of business, and other deposits made in
connection with the incurrence of Liens permitted under Section 7.3;

 

(l)            the licensing or contribution of Intellectual Property pursuant
to joint marketing arrangements with other Persons in the ordinary course of
business;

 

(m)          promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.5, to the extent not
exceeding the limits specified therein with respect to the receipt of non-cash
consideration in connection with such Dispositions;

 

(n)           purchases or other acquisitions by any Group Member of the Capital
Stock in a Person that, upon the consummation thereof, will be a Subsidiary
(including as a result of a merger or consolidation) or all or substantially all
of the assets of, or assets constituting one or more business units of, any
Person (each, a “Permitted Acquisition”); provided that, with respect to each
such purchase or other acquisition:

 

(i)              the newly-created or acquired Subsidiary (or assets acquired in
connection with such asset sale) shall be (x) in the same or a related line of
business as that conducted by the Borrower on the date hereof, or (y) in a
business that is ancillary to and in furtherance of the line of business as that
conducted by the Group Members on the date hereof;

 

(ii)             all transactions related to such purchase or acquisition shall
be consummated in all material respects in accordance with all Requirements of
Law;

 

111

 

 

(iii)            no Loan Party shall, as a result of or in connection with any
such purchase or acquisition, assume or incur any direct or contingent
liabilities (whether relating to environmental, tax, litigation or other
matters) that, as of the date of such purchase or acquisition, could reasonably
be expected to result in the existence or incurrence of a Material Adverse
Effect;

 

(iv)            the Borrower shall give the Administrative Agent at least ten
(10) Business Days’ (or such lesser amount as the Administrative Agent may agree
in its sole discretion) prior written notice of any such purchase or
acquisition;

 

(v)             the Borrower shall provide to the Administrative Agent as soon
as available but in any event not later than five (5) Business Days (or such
later date as the Administrative Agent may agree in its sole discretion) after
the execution thereof, a copy of any executed purchase agreement or similar
agreement with respect to any such purchase or acquisition;

 

(vi)            any such newly-created or acquired Subsidiary, or the Loan Party
that is the acquirer of assets in connection with an asset acquisition, shall
comply with the requirements of Section 6.12, except to the extent compliance
with Section 6.12 is prohibited by pre-existing Contractual Obligations or
Requirements of Law binding on such Subsidiary or its properties;

 

(vii)           [Reserved];

 

(viii)          subject to the provisions of Section 1.5 to the extent an LCA
Election has been made with respect to such Permitted Acquisition, (x)
immediately before and immediately after giving effect to any such purchase or
other acquisition, no Default or Event of Default shall have occurred and be
continuing and (y) immediately after giving effect to such purchase or other
acquisition, Holdings and its Subsidiaries shall be in compliance with each of
the covenants set forth in Section 7.1 (provided that the Consolidated Net
Leverage Ratio shall not be greater than 0.25x less than the covenant set forth
in Section 7.1(b) for such period), based upon financial statements available
pursuant to the applicable underlying acquisition agreement and delivered to the
Administrative Agent which give effect, on a Pro Forma Basis reasonably
satisfactory to the Administrative Agent, to such acquisition or other purchase;

 

(ix)             subject to the provisions of Section 1.5 to the extent an LCA
Election has been made with respect to such Permitted Acquisition, the Borrower
shall not, based upon the knowledge of the Borrower as of the date any such
acquisition or other purchase is consummated, reasonably expect such acquisition
or other purchase to result in a Default or an Event of Default under Section
8.1(c), at any time during the term of this Agreement, as a result of a breach
of any of the financial covenants set forth in Section 7.1 and if the aggregate
amount of the cash consideration (including Deferred Payment Obligations) paid
by the Group Members in connection with any particular acquisition or purchase
exceeds $100,000,000, the Borrower shall have delivered to the Administrative
Agent updated Projections which give effect, on a Pro Forma Basis, to such
acquisition or purchase;

 

(x)              no Indebtedness is assumed or incurred in connection with any
such purchase or acquisition other than Indebtedness permitted by the terms of
Section 7.2(j);

 

(xi)             such purchase or acquisition shall not constitute an Unfriendly
Acquisition;

 

(xii)            the aggregate amount of the cash consideration (including
Deferred Payment Obligations) paid by all Group Members in connection with
Permitted Acquisitions of Persons that do not become Loan Parties (or of assets
which do not become directly owned by Loan Parties) consummated from and after
the Closing Date shall not exceed $45,000,000 (the “Non-Loan Party

 

112

 

 

Permitted Acquisitions Cap”); provided that for the avoidance of doubt,
Permitted Acquisitions that reduce available capacity under the Non-Loan Party
Permitted Acquisitions Cap will not also reduce available capacity under the
Non-Loan Party Investments Cap; provided further that the Non-Loan Party
Permitted Acquisitions Cap will not apply to Permitted Acquisitions funded
entirely with equity capital (other than the proceeds of any Specified Equity
Contribution);

 

(xiii)          [Reserved];

 

(xiv)          the Borrower shall have delivered to the Administrative Agent, at
least five Business Days prior to the date on which any such purchase or other
acquisition is consummated (or such later date as is agreed by the
Administrative Agent in its sole discretion), a certificate of a Responsible
Officer of Holdings, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and

 

(xv)           the assets being acquired or the target whose stock is being
acquired did not have pro forma Consolidated Adjusted EBITDA that is negative
during the consecutive 12 month period, for which financial statements are
available pursuant to the applicable acquisition agreement, most recently
concluded prior to the date such acquisition or other purchase is consummated;

 

(o)           Investments made in connection with the Closing Date Transactions;

 

(p)           intercompany cost-plus or transfer pricing transactions in
connection with the ongoing business operations of Subsidiaries of Holdings,
consistent with past practices;

 

(q)           Investments consisting of Restricted Payments permitted under
Section 7.6(g);

 

(r)            Investments, so long as (A) no Event of Default will have
occurred and be continuing or would result therefrom and (B) after giving effect
to such Investment, (x) Liquidity is at least $50,000,000 and (y) the
Consolidated Net Leverage Ratio, on a Pro Forma Basis, does not exceed 2.00:1.00
(the “Ratio Investments Basket”);

 

(s)           Investments made in connection with the Post-Closing Transfer;

 

(t)            Investments giving rise to Post-Closing Intercompany
Indebtedness; and

 

(u)           Investments in an aggregate amount not to exceed the Available
Amount as in effect immediately before such Investment; provided that no (i)
Event of Default has occurred and is continuing or would result therefrom and
(ii) Investments made in reliance on the Starter Basket may not be made in any
Group Member that is not a Loan Party pursuant to this Section 7.8(u).

 

For purposes of determining compliance with this Section 7.8, in the event that
any Investment (or any portion thereof) meets the criteria of more than one of
the categories set forth above, the Borrower may, in its sole discretion, at the
time such Investment is made, divide, classify or reclassify, or at any later
time divide, classify or reclassify, such Investment (or any portion thereof) in
any manner that complies with this covenant on the date such Investment is made
or such later time, as applicable.

 

7.9          ERISA. Neither Holdings nor the Borrower shall, nor shall Holdings
or the Borrower permit any of its respective ERISA Affiliates to: (a) permit to
exist any ERISA Event, or any other event or condition, which presents the risk
of a material liability to any of their respective ERISA Affiliates, (b) enter
into any new Pension Plan or modify any existing Pension Plan so as to increase
its obligations

 

113

 

 

thereunder which could result in any material liability to any such Person or
any of its respective ERISA Affiliates, or (c) permit the present value of all
nonforfeitable accrued benefits under any Pension Plan (using the actuarial
assumptions utilized by the PBGC upon termination of a Pension Plan) materially
to exceed the fair market value of Pension Plan assets allocable to such
benefits, all determined as of the most recent valuation date for each such
Pension Plan.

 

7.10        [Reserved].

 

7.11        Transactions with Affiliates. Enter into any transaction (other than
the transactions contemplated by the Principal Stockholders Agreement, a
transaction scheduled on Schedule 7.11, a transaction permitted under Section
7.2, 7.4, 7.6 or 7.8, or any agreement for the sharing of Taxes in the ordinary
course of business or otherwise reasonable and customary for similar
businesses), including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than transactions solely between Group Members
that are not Loan Parties, transactions solely between Group Members that are
Loan Parties and Dispositions permitted by Section 7.5 where the vendor
thereunder is a Group Member that is not a Loan Party and the purchaser
thereunder is a Group Member that is a Loan Party so long as the purchase price
therefore does not exceed fair market value (as reasonably determined by the
Borrower in good faith)) unless such transaction is (a)(i) the Post-Closing
Transfer or any component portion thereof, (ii) the Closing Date Transactions or
any component portion thereof (including any transaction giving rise to
Specified Closing Date Intercompany Indebtedness) or (iii) transactions giving
rise to Post-Closing Intercompany Indebtedness, or (b)(i) otherwise permitted
under this Agreement, (ii) in the ordinary course of business of the relevant
Group Member, and (iii) upon fair and reasonable terms no less favorable to the
relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.

 

7.12        Sale Leaseback Transactions. Enter into any Sale Leaseback
Transaction unless (a) the Disposition of the applicable property subject to
such Sale Leaseback Transaction is permitted under Section 7.5 and (b) any Liens
in the property of any Loan Party incurred in connection with any such Sale
Leaseback Transaction are permitted under Section 7.3.

 

7.13        Swap Agreements. Enter into any Swap Agreement, except Swap
Agreements which are entered into by a Group Member to (a) hedge or mitigate
risks to which such Group Member has actual exposure (other than those in
respect of Capital Stock), or (b) effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of such Group Member.

 

7.14        Accounting Changes. Make any change in its (a) accounting policies
or reporting practices, except as required by GAAP or permitted by GAAP and
recommended by the auditors of Holdings, or (b) fiscal year.

 

7.15        Negative Pledge Clauses(f). Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its Obligations
under the Loan Documents to which it is a party, other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), and (c) customary restrictions on the assignment of leases,
licenses and other agreements, (d) any agreement in effect at the time any
Subsidiary becomes a Subsidiary of Holdings, so long as such agreement was not
entered into solely in contemplation of such Person becoming a Subsidiary or, in
any such case, that is set forth in any agreement evidencing any amendments,
restatements, supplements, modifications, extensions, renewals and replacements
of the foregoing, so long as such amendment, restatement,

 

114

 

 

supplement, modification, extension, renewal or replacement applies only to such
Subsidiary and does not otherwise expand in any material respect the scope of
any restriction or condition contained therein, (e) any restriction pursuant to
any document, agreement or instrument governing or relating to any Lien
permitted under Section 7.2(i), Sections 7.3(c), (d), (f), (g), (i), (l), (m),
(n), (r), (s), (t) and (v), or any agreement or option to Dispose any asset of
any Group Member, the Disposition of which is permitted by any other provision
of this Agreements (in each case, provided that any such restriction relates
only to the assets or property subject to such Lien or being Disposed), (f) any
restriction set forth on Schedule 7.16(f) and (g) restrictions set forth in any
document governing Permitted Ratio Debt or Credit Agreement Refinancing
Indebtedness, in each case, so long as such restrictions contemplated by this
clause (g) do not restrict or otherwise impair the rights of the Administrative
Agent, the Lenders or any other Secured Party under this Agreement or any other
Loan Document.

 

7.16        Clauses Restricting Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of Holdings to (a) make Restricted Payments in respect
of any Capital Stock of such Subsidiary held by, or to pay any Indebtedness owed
to, any other Group Member, (b) make loans or advances to, or other Investments
in, any other Group Member, or (c) transfer any of its assets to any other Group
Member, except for such encumbrances or restrictions existing under or by reason
of (i) any restrictions existing under the Loan Documents, (ii) any restrictions
with respect to a Subsidiary imposed pursuant to an agreement that has been
entered into in connection with a Disposition permitted hereby of all or
substantially all of the Capital Stock or assets of such Subsidiary, (iii)
customary restrictions on the assignment of leases, licenses and other
agreements, (iv) restrictions of the nature referred to in clause (c) above
under agreements governing purchase money liens or Capital Lease Obligations
otherwise permitted hereby which restrictions are only effective against the
assets financed thereby, (v) any agreement in effect at the time any Subsidiary
becomes a Subsidiary of Holdings, so long as such agreement applies only to such
Subsidiary, was not entered into solely in contemplation of such Person becoming
a Subsidiary or in each case that is set forth in any agreement evidencing any
amendments, restatements, supplements, modifications, extensions, renewals and
replacements of the foregoing, so long as such amendment, restatement,
supplement, modification, extension, renewal or replacement does not expand in
any material respect the scope of any restriction or condition contained
therein, (vi) any restriction pursuant to any document, agreement or instrument
governing or relating to any Lien permitted under Section 7.2(i),
Section 7.3(c), (d), (f), (g), (i), (l) (m), (n), (r), (s), (t) and (v)
(provided that any such restriction relates only to the assets or property
subject to such Lien or being Disposed), or (vii) any restriction set forth on
Schedule 7.17(vii).

 

7.17        Lines of Business. Enter into any business, either directly or
through any Subsidiary or pursuant to an acquisition, except as permitted by
Section 7.8 (n)(i) and those businesses in which Holdings and its Subsidiaries
are engaged on the date of this Agreement or that are reasonably related,
ancillary or incidental thereto.

 

7.18        [Reserved].

 

7.19        [Reserved].

 

7.20        Amendments to Organizational Agreements and Material Contracts.
(a) Amend or permit any amendments to any Loan Party’s organizational documents
if such amendment would be adverse to Administrative Agent or the Lenders in any
material respect; or (b) amend or permit any amendments to, or terminate or
waive any provision of, any material Contractual Obligation if such amendment,
termination or waiver could reasonably be expected to have a Material Adverse
Effect.

 

7.21        Use of Proceeds. Use the proceeds of any Loan or extension of credit
hereunder, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (a) to purchase or carry margin

 

115

 

 

stock (within the meaning of Regulation U of the Board) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose, in each case in violation of,
or for a purpose which violates, or would be inconsistent with, Regulation T, U
or X of the Board; (b) to finance an Unfriendly Acquisition; (c) to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, Issuing Lender, Swingline Lender, or
otherwise) of Sanctions (or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity
in violation of the foregoing); (d) for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or
other similar legislation in other jurisdictions applicable to the Group Members
or (e) to fund any activities or business with any individual or entity in or
involving Cuba or Iran (regardless of whether such individual or entity is the
subject of Sanctions).

 

7.22        Subordinated Indebtedness.

 

(a)           Amendments. Amend, modify, supplement, waive compliance with, or
consent to noncompliance with, any Subordinated Debt Document, unless the
amendment, modification, supplement, waiver or consent is in compliance with the
subordination provisions therein and any subordination agreement with respect
thereto in favor of the Administrative Agent and the Lenders.

 

(b)           Payments. Make any voluntary or optional payment, prepayment or
repayment on, redemption, exchange or acquisition for value of, or any sinking
fund or any other payment with respect to, any Subordinated Indebtedness, except
as permitted by the subordination provisions in the applicable Subordinated Debt
Documents and any subordination agreement with respect thereto in favor of the
Administrative Agent and the Lenders.

 

7.23        Anti-Terrorism Laws. Conduct, deal in or engage in or permit any
Affiliate or agent (in such agent’s capacity as agent of a Group Member) of any
Loan Party within its control to conduct, deal in or engage in any of the
following activities: (a) conduct any business or engage in any transaction or
dealing with any person blocked pursuant to Executive Order No. 13224 (a
“Blocked Person”), including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person; (b) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224; or (c) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or the Patriot Act.

 

SECTION 8
EVENTS OF DEFAULT

 

8.1          Events of Default. The occurrence of any of the following shall
constitute an Event of Default:

 

(a)           the Borrower shall fail to pay any amount of principal of any Loan
when due in accordance with the terms hereof; or the Borrower shall fail to pay
any amount of interest on any Loan, or any other amount payable hereunder or
under any other Loan Document, within three (3) Business Days after any such
interest or other amount becomes due in accordance with the terms hereof; or

 

(b)           any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or pursuant to this Agreement or any such other Loan Document (i) if

 

116

 

 

qualified by materiality, shall be incorrect or misleading when made or deemed
made, or (ii) if not qualified by materiality, shall be incorrect or misleading
in any material respect when made or deemed made; or

 

(c)           (i) any Loan Party shall default in the observance or performance
of any agreement contained in, Section 5.3, Section 6.1, Section 6.2, clause
(i) or (ii) of Section 6.5(a), Section 6.6(b), Section 6.8(a), Section 6.16 or
Section 7 of this Agreement or (ii) an “Event of Default” under and as defined
in any Security Document shall have occurred and be continuing; or

 

(d)           any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
applicable to it (other than as provided in paragraphs (a) through (c) of this
Section), and such default shall continue unremedied for a period of 30 days
thereafter; or

 

(e)           (i) any Group Member shall (A) default in making any payment of
any principal of any Indebtedness (including any Guarantee Obligation, but
excluding the Loans) on the scheduled or original due date with respect thereto;
(B) default in making any payment of any interest, fees, costs or expenses on
any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; (C) default
in making any payment or delivery under any such Indebtedness constituting a
Swap Agreement beyond the period of grace, if any, provided in such Swap
Agreement; or (D) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause (1) or to permit the holder or beneficiary of, or, in
the case of any such Indebtedness constituting a Swap Agreement, counterparty
under, such Indebtedness (or a trustee or agent on behalf of such holder,
beneficiary, or counterparty) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable or
(in the case of any such Indebtedness constituting a Swap Agreement) to be
terminated, or (2) with the giving of notice if required, any Group Member to
purchase, redeem, mandatorily prepay or make an offer to purchase, redeem or
mandatorily prepay such Indebtedness prior to its stated maturity; provided
that, unless such Indebtedness constitutes a Specified Swap Agreement, a
default, event or condition described in clauses (i)(A), (B), (C), or (D) of
this Section 8.1(e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in any of clauses (i)(A), (B), (C), or (D) of this Section 8.1(e) shall have
occurred with respect to Indebtedness, the outstanding principal amount (and, in
the case of Swap Agreements, the Swap Termination Value) of which, individually
or in the aggregate for all such Indebtedness, exceeds $15,000,000; or (ii) any
default or event of default (however designated) shall occur with respect to any
Subordinated Indebtedness of any Group Member; or

 

(f)            (i) any Group Member shall commence any case, proceeding or other
action (a) under any Debtor Relief Law seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition, administration, examinership or other relief with
respect to it or its debts, or (b) seeking appointment of a receiver, trustee,
custodian, conservator, examiner, administrator, or other similar official for
it or for all or any substantial part of its assets, or any Group Member shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against any Group Member any case, proceeding, or other procedure,
step or action of a nature referred to in clause (i) above that (x) results in
the entry of an order for relief or any such adjudication or appointment or (y)
remains undismissed, undischarged or unbonded for a period of 60 days (provided
that, during such 60 day period, no Loan shall be advanced or Letters of Credit
issued hereunder); or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry

 

117

 

 

of an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 30 days from the entry thereof (provided
that, during such 30 day period, no Loan shall be advanced or Letters of Credit
issued hereunder); or (iv) any Group Member shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) any Group Member
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

 

(g)           there shall occur one or more ERISA Events which individually or
in the aggregate results in or otherwise is associated with liability of any
Loan Party or any ERISA Affiliate thereof in excess of $15,000,000 during the
term of this Agreement; or there exists an amount of unfunded benefit
liabilities (as defined in Section 4001(a)(18) of ERISA), individually or in the
aggregate for all Pension Plans (excluding for purposes of such computation any
Pension Plans with respect to which assets exceed benefit liabilities) which
exceeds $15,000,000; or

 

(h)           there is entered against any Group Member (i) one or more final
judgments or orders for the payment of money involving in the aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has not denied or contested coverage) of $15,000,000 or more,
or (ii) one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) all such judgments or decrees shall not have
been vacated, discharged, stayed or bonded pending appeal within 45 days from
the entry thereof; or

 

(i)            any of the Security Documents or any financing statements (other
than immaterial commercial tort claim filings), material fixture filings,
Patent, Trademark and Copyright filings, assignments, acknowledgements and other
similar filings, documents and assignments made or delivered pursuant to the
Security Documents shall cease, for any reason, to be in full force and effect
(other than pursuant to the terms thereof), or any Loan Party shall so assert,
or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

 

(j)            any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business; or

 

(k)           the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party shall so assert; or

 

(l)            a Change of Control shall occur; or

 

(m)          any of the Governmental Approvals shall have been (i) revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term, or (ii) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of the Governmental Approvals or that could
result in the Governmental Authority taking any of the actions described in
clause (i) above, and such decision or such revocation, rescission, suspension,
modification or nonrenewal described in the preceding clauses (i) and (ii) has,
or could reasonably be expected to have, a Material Adverse Effect; or

 

(n)           any Loan Document not otherwise referenced in Section 8.1(i) or
(k), at any time after its execution and delivery and for any reason other than
as expressly permitted hereunder or thereunder or the Discharge of Obligations,
ceases to be in full force and effect; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that

 

118

 

 

it has any or any further liability or obligation under any Loan Document to
which it is a party, or purports to revoke, terminate or rescind any such Loan
Document.

 

8.2          Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           if such event is an Event of Default specified in clause (i) or
(ii) of paragraph (f) of Section 8.1 with respect to the Borrower, the
Commitments shall immediately terminate automatically and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall automatically immediately become due and payable,
and

 

(b)           if such event is any other Event of Default, any of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments, the Term Commitments, the Swingline Commitments and the L/C
Commitments to be terminated forthwith, whereupon the Revolving Commitments, the
Term Commitments, the Swingline Commitments and the L/C Commitments shall
immediately terminate; (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable; (iii) any Cash Management Bank may
terminate any Cash Management Agreement then outstanding and declare all
Obligations then owing by any Loan Party under any such Cash Management
Agreements then outstanding to be due and payable forthwith, whereupon the same
shall immediately become due and payable; and (iv) the Administrative Agent may
exercise on behalf of itself, any Cash Management Bank, the Lenders and the
Issuing Lender all rights and remedies available to it, any such Cash Management
Bank, the Lenders and the Issuing Lender under the Loan Documents.

 

(c)           With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this clause (b), the Borrower shall Cash Collateralize an amount
equal to 105% of the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts so Cash Collateralized shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other Obligations of
the Borrower hereunder and under the other Loan Documents in accordance with
Section 8.3.

 

(d)           In addition, (x) the Borrower shall also cash collateralize the
full amount of any Swingline Loans then outstanding, and (y) to the extent
elected by any applicable Cash Management Bank, the Borrower shall also cash
collateralize the amount of any Obligations in respect of Cash Management
Services then outstanding, which cash collateralized amounts shall be applied by
the Administrative Agent to the payment of all such outstanding Cash Management
Services, and any unused portion thereof remaining after all such Cash
Management Services shall have been fully paid and satisfied in full shall be
applied by the Administrative Agent to repay other Obligations of the Loan
Parties hereunder and under the other Loan Documents in accordance with the
terms of Section 8.3.

 

(e)           After all such Letters of Credit and Cash Management Agreements
shall have been terminated, expired or fully drawn upon, as applicable, and all
amounts drawn under any such Letters of Credit shall have been reimbursed in
full and all other Obligations of the Borrower and the other Loan Parties
(including any such Obligations arising in connection with Cash Management
Services) shall have been paid in full, the balance, if any, of the funds having
been so cash collateralized shall be returned to the

 

119

 

 

Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

 

8.3          Application of Funds. After the exercise of remedies provided for
in Section 8.2, any amounts received by the Administrative Agent on account of
the Obligations shall be applied by the Administrative Agent in the following
order:

 

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.19,
2.20 and 2.21 (including interest thereon)) payable to the Administrative Agent,
in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender ((including any
Letter of Credit Fronting Fees and Issuing Lender Fees), and the reasonable
documented out-of-pocket fees, charges and disbursements of counsel to the
respective Lenders and the Issuing Lender, and amounts payable under Sections
2.19, 2.20 and 2.21), in each case, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to the extent that the Swingline Lender has advanced any Swingline Loans
that have not been refunded by each Lender’s Swingline Participation Amount,
payment to the Swingline Lender of that portion of the Obligations constituting
the unpaid principal of and interest upon the Swingline Loans advanced by the
Swingline Lender;

 

Fourth, to the payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans and L/C Disbursements
which have not yet been converted into Revolving Loans, in each case, ratably
among the Lenders in proportion to the respective amounts described in this
clause Fourth payable to them;

 

Fifth, to payment of that portion of the Obligations constituting (i) unpaid
principal of the Loans and L/C Disbursements which have not yet been converted
into Revolving Loans, (ii) obligations in respect of Specified Swap Agreements
and (iii) obligations in respect of Cash Management Services, ratably among the
Lenders, Qualified Counterparties and Cash Management Banks in proportion to the
respective amounts described in this clause Fifth payable to them;

 

Sixth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;

 

Seventh, to the payment of all other Obligations of the Loan Parties that are
then due and payable to the Administrative Agent and the other Secured Parties
on such date, in each case, ratably among them in proportion to the respective
aggregate amounts of all such Obligations described in this clause Seventh
payable to them;

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been cash
collateralized in accordance with the terms hereof), to the Loan Parties or as
otherwise required by Law.

 

120

 

 

Subject to Sections 2.24(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Sixth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

 

Notwithstanding the foregoing, no Excluded Swap Obligation of any Guarantor
shall be paid with amounts received from such Guarantor or from any Collateral
in which such Guarantor has granted to the Administrative Agent a Lien (for the
benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement; provided, however, that each party to this Agreement hereby
acknowledges and agrees that appropriate adjustments shall be made by the
Administrative Agent (which adjustments shall be controlling in the absence of
manifest error) with respect to payments received from other Loan Parties to
preserve the allocation of such payments to the satisfaction of the Obligations
in the order otherwise contemplated in this Section 8.3.

 

SECTION 9
THE ADMINISTRATIVE AGENT

 

9.1          Appointment and Authority.

 

(a)           Each of the Lenders hereby irrevocably appoints Citizens to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.

 

(b)           The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders, the Issuing Lender, and the Swingline Lender,
and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or obligations, except those expressly set forth herein and in
the other Loan Documents, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

(c)           The Administrative Agent shall also act as the collateral agent
under the Loan Documents, and each of the Lenders (in their respective
capacities as a Lender and, as applicable, Qualified Counterparty and provider
of Cash Management Services) hereby irrevocably (i) authorizes the
Administrative Agent to enter into all other Loan Documents, as applicable,
including the Guarantee and Collateral Agreement and any customary subordination
agreements , and (ii) appoints and authorizes the Administrative Agent to act as
the agent of the Secured Parties for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. The Administrative Agent, as collateral agent and
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9

 

121

 

 

and Section 10 (including Section 9.7, as though such co-agents, sub-agents and
attorneys-in-fact were the collateral agent under the Loan Documents) as if set
forth in full herein with respect thereto. Without limiting the generality of
the foregoing, the Administrative Agent is further authorized on behalf of all
the Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time to take any action, or permit the any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent to take
any action, with respect to any Collateral or the Loan Documents which may be
necessary to perfect and maintain perfected the Liens upon any Collateral
granted pursuant to any Loan Document.

 

9.2          Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

 

9.3          Exculpatory Provisions. The Administrative Agent shall have no
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder and thereunder shall be administrative
in nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:

 

(a)           be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;

 

(b)           have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)           except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and the Administrative Agent shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by any Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

 

122

 

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.4          Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or such
other number or percentage of Lenders as shall be provided for herein or in the
other Loan Documents) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or such other
number or percentage of Lenders as shall be provided for herein or in the other
Loan Documents), and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Loans.

 

9.5          Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice in writing from a Lender,
Holdings or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action or refrain from taking such action with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

9.6          Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents,

 

123

 

 

attorneys in fact or Affiliates has made any representations or warranties to it
and that no act by the Administrative Agent hereafter taken, including any
review of the affairs of a Group Member or any Affiliate of a Group Member,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender or any of their Related Parties, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of, and investigation into, the business, operations, property, financial and
other condition and creditworthiness of the Group Members and their Affiliates
and made its own credit analysis and decision to make its Loans hereunder and
enter into this Agreement. Each Lender also agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under or based upon this
Agreement, the other Loan Documents or any related agreement or any document
furnished hereunder or thereunder, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Group Members and their
Affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Group Member or any Affiliate of a Group Member that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or affiliates.

 

9.7          Indemnification. Each of the Lenders agrees to indemnify each of
the Administrative Agent, the Issuing Lender and the Swingline Lender and each
of its Related Parties in its capacity as such (to the extent not reimbursed by
Holdings, the Borrower or any other Loan Party and without limiting the
obligation of Holdings, the Borrower, or any other Loan Party to do so)
according to its Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, in accordance with its Aggregate Exposure
Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent or such other Person in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent or such other Person under or in connection
with any of the foregoing and any other amounts not reimbursed by Holdings, the
Borrower or such other Loan Party; provided that no Lender shall be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted primarily from the Administrative Agent’s or such other
Person’s gross negligence or willful misconduct, and that with respect to such
unpaid amounts owed to any Issuing Lender or Swingline Lender solely in its
capacity as such, only the Revolving Lenders shall be required to pay such
unpaid amounts, such payment to be made severally among them based on such
Revolving Lenders’ Revolving Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought). The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

 

9.8          Agent in Its Individual Capacity. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as

 

124

 

 

the Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Borrower, Holdings or any Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

 

9.9          Successor Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent with an office in the United States and, so long as no
Event of Default has occurred and is continuing, that is reasonably acceptable
to the Borrower. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that in no event
shall any such successor Administrative Agent be a Defaulting Lender. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of Section 9 and
Section 10.5 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as the
Administrative Agent.

 

125

 

 

9.10        Collateral and Guaranty Matters.

 

(a)           The Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion,

 

(i)              to release any Lien on any Collateral or other property granted
to or held by the Administrative Agent under any Loan Document (i) upon the
Discharge of Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements have been made in accordance with this
Agreement or otherwise reasonably satisfactory to the Administrative Agent and
the applicable Issuing Lender), (ii) that is sold or otherwise disposed of or to
be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.1, if approved, authorized or ratified in writing by
the Required Lenders;

 

(ii)             to subordinate any Lien on any Collateral or other property
(including, without limitation, to enter into any intercreditor agreement,
subordination agreement or similar agreement) granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 7.3(f), (g), (i), (m), (n) and (t); and

 

(iii)            to release any Guarantor from its obligations under the
Guarantee and Collateral Agreement if such Person ceases to be a Subsidiary or
becomes an Excluded Subsidiary, in each case, as a result of a transaction
permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the guaranty pursuant to this Section
9.10.

 

(b)           The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

(c)           Notwithstanding anything contained in any Loan Document, no
Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any guaranty of the Obligations (including any such
guaranty provided by the Guarantors pursuant to the Guarantee and Collateral
Agreement), it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof; provided
that, for the avoidance of doubt, in no event shall a Secured Party be
restricted hereunder from filing a proof of claim on its own behalf during the
pendency of a proceeding relative to any Loan Party under any Debtor Relief Law
or any other judicial proceeding. In the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative Agent or any Secured Party may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition, and the Administrative Agent, as agent for and representative
of such Secured Party (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any Collateral payable by the Administrative
Agent on behalf of the Secured Parties at such sale or other disposition. Each
Secured Party, whether or not a party hereto, will be deemed, by its

 

126

 

 

acceptance of the benefits of the Collateral and of the guarantees of the
Obligations provided by the Loan Parties under the Guarantee and Collateral
Agreement, to have agreed to the foregoing provisions. In furtherance of the
foregoing, and not in limitation thereof, no Specified Swap Agreement and no
Cash Management Agreement, the Obligations under which constitute Obligations,
will create (or be deemed to create) in favor of any Secured Party that is a
party thereto any rights in connection with the management or release of any
Collateral or of the Obligations of any Loan Party under any Loan Document
except as expressly provided herein or in the Guarantee and Collateral
Agreement. By accepting the benefits of the Collateral and of the guarantees of
the Obligations provided by the Loan Parties under the Guarantee and Collateral
Agreement, any Secured Party that is a Cash Management Bank or a Qualified
Counterparty shall be deemed to have appointed the Administrative Agent to serve
as administrative agent and collateral agent under the Loan Documents and to
have agreed to be bound by the Loan Documents as a Secured Party thereunder,
subject to the limitations set forth in this paragraph.

 

9.11        Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Obligation in respect of any Letter of
Credit shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered (but not obligated),
by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Obligations in respect of
any Letter of Credit and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and
10.5) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

9.12        No Other Duties, etc.. Anything herein to the contrary
notwithstanding, the “Lead Arranger” and “Joint Leader Arrangers” listed on the
cover page hereof shall not have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender, the Issuing Lender or the
Swingline Lender hereunder.

 

9.13        Cash Management Bank and Qualified Counterparty Reports. Each Cash
Management Bank and each Qualified Counterparty agrees to furnish to the
Administrative Agent, as frequently as the Administrative Agent may reasonably
request, with a summary of all Obligations in

 

127

 

 

respect of Cash Management Services and/or Specified Swap Agreements, as
applicable, due or to become due to such Cash Management Bank or Qualified
Counterparty, as applicable. In connection with any distributions to be made
hereunder, the Administrative Agent shall be entitled to assume that no amounts
are due to any Cash Management Bank or Qualified Counterparty (in its capacity
as a Cash Management Bank or Qualified Counterparty and not in its capacity as a
Lender) unless the Administrative Agent has received written notice thereof from
such Cash Management Bank or Qualified Counterparty and if such notice is
received, the Administrative Agent shall be entitled to assume that the only
amounts due to such Cash Management Bank or Qualified Counterparty on account of
Cash Management Services or Specified Swap Agreements are set forth in such
notice.

 

9.14           Survival. This Section 9 shall survive the Discharge of
Obligations.

 

9.15           Certain ERISA Matters.

 

(a)                Each Lender (1) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (2) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)                        such Lender is not using “plan assets” (within the
meaning of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments or this
Agreement;

 

(ii)                        the transaction exemption set forth in one or more
PTEs, such as PTE 84-14 (a class exemption for certain transactions determined
by independent qualified professional asset managers), PTE 95-60 (a class
exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement;

 

(iii)                        (A) such Lender is an investment fund managed by a
“Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of subsections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement; or

 

(iv)                        such other representation, warranty and covenant as
may be agreed in writing between the Administrative Agent, in its sole
discretion, and such Lender.

 

(b)       In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in

 

128

 

accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (1) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (2) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

SECTION 10
MISCELLANEOUS

 

10.1        Amendments and Waivers.

 

(a)           Neither this Agreement, any other Loan Document (other than any
L/C Related Document), nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1. The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (ii) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided that, except as set forth in
Section 10.1(g), no such waiver and no such amendment, supplement or
modification shall (A) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except that any amendment or modification of
defined terms used in the financial covenants in this Agreement or waiver of any
Default or Event of Default or the right to receive interest at the Default Rate
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (A)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Revolving
Commitment or Term Commitment, in each case, without the written consent of each
Lender directly affected thereby; (B) eliminate or reduce the voting rights of
any Lender under this Section 10.1 without the written consent of such Lender;
(C) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
value of the guarantees (taken as a whole) provided by the Guarantors under the
Guarantee and Collateral Agreement, in each case without the written consent of
all Lenders; (D)  amend, modify or waive the pro rata requirements or order of
application of payments in Section 2.18, 2.12(e), 8.3 or any other provision of
the Loan Documents requiring pro rata application of proceeds to the Lenders or
setting forth the order of application of amounts to the Obligations held by the
Lenders without the written consent of each Lender and each L/C Lender;
(E) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent; (F) amend, modify or waive any provision of
Section 2.6 or 2.7 without the written consent of the Swingline Lender;
(G) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lender; or (H) amend or modify the application of
payments provisions set forth in Section 8.3 in a manner that adversely affects
the Issuing Lender, any Cash Management Bank or any Qualified Counterparty, as
applicable, without the written consent of the Issuing Lender, such Cash
Management Bank or any such Qualified Counterparty, as applicable. Any such
waiver and any such amendment, supplement or modification shall apply equally to

 

129

 

 

each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent, the Issuing Lender, each Cash Management Bank, each
Qualified Counterparty, and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured during the period such waiver is effective; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon. Notwithstanding the foregoing, the Issuing Lender may
amend any of the L/C Related Documents without the consent of the Administrative
Agent or any other Lender and the Issuing Lender, Administrative Agent and the
Borrower may make customary technical amendments if any Letter of Credit shall
be issued hereunder in a currency other than U.S. Dollars. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

(b)           Notwithstanding anything to the contrary contained in
Section 10.1(a) above, in the event that the Borrower requests that this
Agreement or any of the other Loan Documents be amended or otherwise modified in
a manner which would require the consent of all of the Lenders and such
amendment or other modification is agreed to by the Borrower, the Required
Lenders and the Administrative Agent, then, with the consent of the Borrower,
the Administrative Agent and the Required Lenders, this Agreement or such other
Loan Document may be amended without the consent of the Lender or Lenders who
are unwilling to agree to such amendment or other modification (each, a
“Minority Lender”), to provide for:

 

(i)              the termination of the Commitment of each such Minority Lender;

 

(ii)             the assumption of the Loans and Commitment of each such
Minority Lender by one or more Replacement Lenders pursuant to the provisions of
Section 2.23; and

 

(iii)            the payment of all interest, fees and other obligations payable
or accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Documents as the Borrower, the Administrative Agent
and the Required Lenders may determine to be appropriate in connection
therewith.

 

(c)           Notwithstanding any provision herein or in any Loan Document to
the contrary, no amendment, supplement, modification, consent or waiver of this
Agreement or any Loan Document altering the treatment of Obligations arising
under Specified Swap Agreements or Cash Management Agreements resulting in such
Obligations being subordinated to the other Obligations (other than as
contemplated by Section 8.3) or resulting in the Obligations owing to any
Qualified Counterparty or Cash Management Bank becoming unsecured (other than
releases of Liens permitted in accordance with Section 10.16), shall be
effective without the written consent of such Qualified Counterparty or Cash
Management Bank, as applicable.

 

(d)           Notwithstanding any provision herein to the contrary, any Cash
Management Agreement may be amended or otherwise modified by the parties thereto
in accordance with the terms thereof without the consent of the Administrative
Agent or any Lender.

 

130

 

 

(e)           Notwithstanding any provision herein or in any other Loan Document
to the contrary, no Cash Management Bank and no Qualified Counterparty shall
have any voting or approval rights hereunder (or be deemed a Lender) solely by
virtue of its status as the provider or holder of Cash Management Services or
Specified Swap Agreements or Obligations owing thereunder, nor shall the consent
of any such Cash Management Bank or Qualified Counterparty, as applicable, be
required for any matter, other than in their capacities as Lenders, to the
extent applicable.

 

(f)            Notwithstanding any other provision, no consent of any Lender (or
other Secured Party other than the Administrative Agent) shall be required to
effectuate any amendment to implement any Incremental Facility permitted by
Section 2.27, to effect an Extension Amendment permitted by Section 10.1(i), to
effect a Refinancing Amendment permitted by Section 2.28 or to effect an
alternate interest rate in a manner consistent with Section 2.17.

 

(g)           Notwithstanding anything to the contrary contained herein, the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement or any of the Loan Documents to (i) cure any
obvious omission, mistake or defect or (ii) effect any changes to the terms of
this Agreement in connection with the exercise of the “Market Flex” provisions
in the Fee Letter (in accordance with the terms of the Fee Letter).

 

(h)           The Fee Letter may be amended by the parties thereto without the
consent of any other Person.

 

(i)            Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders holding Term Loans with a like maturity date
or all Lenders having Revolving Commitments with a like commitment termination
date, in each case on a pro rata basis (based on the aggregate outstanding
principal amount of such respective Term Loans or amounts of Revolving
Commitments at such time) and on the same terms to each such Lender, the
Borrower may consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the maturity
date and/or commitment termination of each such Lender’s Term Loans and/or
Revolving Commitments, and, subject to the terms hereof, otherwise modify the
terms of such Term Loans and/or Revolving Commitments pursuant to the terms of
the relevant Extension Offer (including by increasing the interest rate and/or
fees payable in respect of such Term Loans and/or Revolving Commitments (and
related outstanding Revolving Loans) and/or modifying the amortization schedule
in respect of such Lender’s Term Loans) (each, an “Extension;” and each group of
Term Loans or Revolving Commitments, as applicable, in each case as so extended,
as well as the original Term Loans and the original Revolving Commitments (in
each case not so extended), being a separate “tranche”), so long as the
following terms are satisfied:

 

(1)               no Default or Event of Default will have occurred and be
continuing at the time the Extension Offer is delivered to the Lenders or at the
time of such Extension;

 

(2)               except as to interest rates, fees and final commitment
termination date (which will be determined by the Borrower and set forth in the
relevant Extension Offer, subject to acceptance by the applicable Lenders), the
Revolving Commitment of any Lender that agrees to an Extension with respect to
such Revolving Commitment extended pursuant to an Extension (an “Extended
Revolving Commitment”) and the related outstanding Revolving Loans will be a
Revolving Commitment (or related outstanding Revolving Loan, as the case may be)
with the same terms as the original Revolving Commitments (and related
outstanding Revolving Loans); provided that (1) the borrowing and payments

 

131

 

 

(except for (A) payments of interest and fees at different rates on Extended
Revolving Commitments (and related outstanding Revolving Loans), (B) repayments
required upon the commitment termination date of the non-extending tranche of
Revolving Commitments and (C) repayment made in connection with a permanent
repayment and termination of commitments) of Revolving Loans with respect to
Extended Revolving Commitments after the applicable Extension date will be made
on a pro rata basis with all other Revolving Commitments, (2) all Swing Line
Loans and Letters of Credit will be participated in on a pro rata basis by all
Lenders with Revolving Commitments (including Extended Revolving Commitments) in
accordance with their percentage of the Revolving Commitments, (3) assignments
and participations of Extended Revolving Commitments and related Revolving Loans
will be governed by the same assignment and participation provisions applicable
to the other Revolving Commitments and Revolving Loans and (4) at no time will
there be Revolving Commitments hereunder (including Extended Revolving
Commitments and any existing Revolving Commitments) which have more than two (2)
different maturity dates;

 

(3)               except as to interest rates, fees, amortization, final
maturity date, and participation in prepayments (which will, subject to the
immediately succeeding clauses (4) and (5), be determined by the Borrower and
set forth in the relevant Extension Amendment), the Term Loans of any Lender
that agrees to an Extension with respect to such Term Loans owed to it (an
“Extended Term Lender”) extended pursuant to any Extension (“Extended Term
Loans”) will have the same terms as the tranche of Term Loans subject to such
Extension Offer (except for covenants or other provisions contained therein or
other provisions contained therein, in each case applicable only to periods
after the maturity date of the non-extending Term Loans);

 

(4)               the weighted average life to maturity of any Extended Term
Loans will be no shorter than the weighted average life to maturity of the Term
Loans extended thereby;

 

(5)               any Extended Term Loans may participate on a pro rata basis or
a less than pro rata basis (but not greater than a pro rata basis except for
prepayments with the proceeds of Credit Agreement Refinancing Indebtedness and
in respect of an earlier maturing tranche) with non-extending tranches of Term
Loans in any voluntary or mandatory prepayments hereunder, in each case as
specified in the respective Extension Amendment;

 

(6)               there will be no more than three (3) Extended Term Loan
tranches at any time during the term of this Agreement; and

 

(ii)              if the aggregate principal amount of Term Loans or Revolving
Commitments in respect of which a Lender or Lenders will have accepted the
relevant Extension Offer will exceed the maximum aggregate principal amount of
Term Loans or Revolving Commitments offered to be extended by the Borrower
pursuant to such Extension Offer, then the Term Loans or Revolving Commitments
of such Lender or Lenders will be extended ratably up to such maximum amount
based on the respective principal or commitment amounts with respect to which
such Lender or Lenders have accepted such Extension Offer. With respect to all
Extensions consummated by the

 

132

 

 

Borrower pursuant to this Section 10.1(i), (i) such Extensions will not
constitute voluntary or mandatory payments or prepayments for purposes of
Sections 2.11 or 2.12 and (ii) no Extension Offer is required to be in any
minimum amount or any minimum increment. The Administrative Agent, the Issuing
Lender, the Swing Line Lender and the Lenders hereby consent to the transactions
contemplated by this Section 10.1(i) (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
and/or Extended Revolving Commitments on such terms as may be set forth in the
relevant Extension Amendment) and hereby waive the requirements of any provision
of this Agreement or any other Loan Document that may otherwise prohibit or
conflict with any such Extension or any other transaction contemplated by this
Section 10.1(i).

 

(iii)            With respect to any Extension Amendment, no consent by any
Lender, the Administrative Agent, any Issuing Lender or any Swing Line Lender
will be required other than (A) the consent of each Lender agreeing to such
Extension with respect to one or more of its Term Loans and/or Revolving
Commitments (or a portion thereof) and (B) with respect to any Extension of the
Revolving Commitments, the consent of the Issuing Lender and the Swing Line
Lender. All Extended Term Loans, Extended Revolving Commitments and all
obligations in respect thereof will be Obligations under this Agreement and the
other Loan Documents and secured by the same Liens on the Collateral that secure
all other applicable Obligations. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower and the Loan Parties as may be necessary in
order to establish new tranches or sub-tranches in respect of Term Loans or
Revolving Commitments so extended, on terms consistent with this Section 10.1(i)
(any such amendment, an “Extension Amendment”). In addition, if so provided in
such amendment and with the consent of the Issuing Lender, participations in
Letters of Credit expiring on or after the applicable commitment termination
date will be re-allocated from Lenders holding non-extended Revolving
Commitments to Lenders holding Extended Revolving Commitments in accordance with
the terms of such amendment.

 

(iv)             In connection with any Extension, the Borrower will provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof. This
Section 10.1(i) will supersede any provisions of this Section 10.1 or Section
2.18 or 10.7 to the contrary

 

10.2        Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by electronic
mail), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of electronic mail
notice, when received, addressed as follows in the case of the Borrower,
Holdings and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

 

Borrower/Holdings:

Ribbon Communications Operating Company, Inc.

3605 E. Plano Pkwy., Suite 100

Plano, TX 75074

Attention: Daryl Raiford

E-Mail: raifordde@rbbn.com 

   

133

 

 

 

with a copy to:

 

E-Mail: legal@rbbn.com

 

with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP
885 Third Avenue

New York, New York 10022

Attention: Joshua Tinkelman

E-Mail: Joshua.tinkelman@latham.com

Telephone No.: (212) 906-1810

 

Administrative Agent:

Citizens Bank, N.A.

20 Cabot Road

Mailstop: MMF160

Medford, MA 02155
Attn: Laura Key

E-Mail: Laura.Key@citizensbank.com

 

with a copy to

 

King & Spalding LLP
300 S. Tryon Street, Suite 1700
Charlotte, NC 28202
Attention: Bill Fuller
E-Mail: bfuller@kslaw.com 

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

(a)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 unless otherwise agreed by the Administrative
Agent and the applicable Lender. The Administrative Agent or any Loan Party may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment); and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its email address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

 

134

 

 

(b)           Any party hereto may change its address for notices and other
communications hereunder by notice to the other parties hereto.

 

(c)           (i) Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Issuing Lender and the other Lenders by posting the Communications on the
Platform.

 

(ii)             The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower
or the other Loan Parties, any Lender or any other Person or entity for damages
of any kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any Loan Party’s or the Administrative Agent’s transmission
of communications through the Platform. “Communications” means, collectively,
any notice, demand, communication, information, document or other material
provided by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or the Issuing Lender by means of electronic communications
pursuant to this Section, including through the Platform.

 

10.3        No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.4        Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5        Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of one outside counsel for the Administrative Agent), in
connection with the syndication of the Facilities, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Lender (including the reasonable and documented fees,
charges and disbursements of one outside counsel for the Issuing Lender) in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent or any
Lender (including all reasonable and documented fees, charges and disbursements
of any one outside counsel for the Administrative Agent or any Lender) (and
solely in the case of a conflict of interest notified to the Borrower, one
additional counsel in each relevant jurisdiction to the affected parties
similarly situated, taken as a whole), in connection with the

 

135

 

 

enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued or participated in
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)           Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable and documented fees, charges and
disbursements of any outside counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Materials of Environmental Concern on or from any
property owned or operated by Holdings or any of its Subsidiaries, or any
Environmental Liability related in any way to Holdings or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any Related Party, (y) arise solely from
disputes between or among Indemnitees to the extent that any such dispute did
not arise due to an act or omission by Holdings or any of its Subsidiaries
(other than the Administrative Agent acting in its capacity as such) or
(z) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. Section 10.5 shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)           Reimbursement by Lenders. To the extent that the Borrower for any
reason fails indefeasibly to pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to the Issuing Lender or the Swingline Lender solely in its capacity as such,
only the Revolving Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Lenders’
Revolving Percentage (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought); provided further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing

 

136

 

 

acting for the Administrative Agent (or any such sub-agent), the Issuing Lender
or the Swingline Lender in connection with such capacity. The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Sections 2.1,
2.4 and 2.20(e).

 

(d)           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and the Borrower
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit, or the use of the proceeds thereof. Absent the gross negligence or
willful misconduct of an Indemnitee, as determined by a court of competent
jurisdiction by a final and non-appealable judgment, no Indemnitee referred to
in paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)           Payments. All amounts due under this Section shall be payable
promptly after demand therefor.

 

(f)            Survival. Each party’s obligations under this Section shall
survive the Discharge of Obligations.

 

10.6        Successors and Assigns; Participations and Assignments.

 

(a)           Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (which, for purposes of this
Section 10.6, shall include any Cash Management Bank and any Qualified
Counterparty, except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section 10.6, (ii) by way of participation in accordance
with the provisions of Section 10.6(d), or (iii) by way of pledge or assignment
of a security interest subject to the restrictions of Section 10.6(e). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section 10.6 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)              in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and/or the Loans at the time owing to it (in
each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the

 

137

 

 

aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

 

(B)              in any case not described in paragraph (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if a “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, in the case of any assignment
in respect of the Revolving Facility, or $1,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis. Notwithstanding the foregoing, commitments
and obligations in respect of the Revolving Facility and the L/C Facility shall
be assigned on a pro rata basis with each other.

 

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, except that:

 

(A)              the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) a Default or an
Event of Default has occurred and is continuing at the time of such assignment,
or (y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;

 

(B)              the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Facility or any unfunded Commitments with respect to the
Term Loan Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (ii) any Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)              the consent of the Issuing Lender and the Swingline Lender
shall be required for any assignment in respect of the Revolving Facility.

 

(iv)          Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.

 

(v)           No Assignment to Certain Persons. No such assignment shall be made
to (A) except as set forth in Section 10.6(h) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, (B) to any Defaulting Lender or any of
its Affiliates, or any Person who, upon becoming a Lender

 

138

 

 

hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) an Excluded Lender.

 

(vi)          No Assignment to Natural Persons. No such assignment shall be made
to a natural Person (or a holding company, investment vehicle or trust
established for, or owned and operated for the primary benefit of, a natural
Person).

 

(vii)         Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.19, 2.20, 2.21 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

 

(c)           Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

139

 

 

(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, or, an Excluded Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnities
under Sections 2.20(e) and 9.7 with respect to any payments made by such Lender
to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1). The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.19 (other than Section 2.19(a)), 2.20 and 2.21 (subject to the
requirements and limitations therein, including the requirements under
Section 2.20(f) (it being understood that the documentation required under
Section 2.20(f) shall be delivered by such Participant to the Lender granting
such participation)) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 10.6(b); provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.22 and 2.23
as if it were an assignee under Section 10.6(b); and (B) shall not be entitled
to receive any greater payment under Sections 2.19 or 2.20, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in any Requirement of Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 2.23 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(k) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

140

 

 

(f)            Notes. The Borrower, upon receipt by the Borrower of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in Section 10.6.

 

(g)           Representations and Warranties of Lenders. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments or Loans, as the case may be, represents and warrants as of the
Closing Date or as of the effective date of the applicable Assignment and
Assumption that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments, loans or investments
such as the Commitments and Loans; and (iii) it will make or invest in its
Commitments and Loans for its own account in the ordinary course of its business
and without a view to distribution of such Commitments and Loans within the
meaning of the Securities Act or the Exchange Act, or other federal securities
laws (it being understood that, subject to the provisions of this Section 10.6,
the disposition of such Commitments and Loans or any interests therein shall at
all times remain within its exclusive control).

 

(h)           Any Lender may, so long as no Event of Default has occurred and is
continuing or would result therefrom, assign all or a portion of its rights and
obligations with respect to the Term Loans under this Agreement to Holdings, the
Borrower or any Subsidiary through (x) Dutch auctions open to all Lenders in
accordance with procedures of the type described in Section 2.29 or (y) open
market purchase on a non-pro rata basis, in each case subject to the following
limitations; provided that:

 

(i)            (x) if the assignee is Holdings or any of its Subsidiaries, upon
such assignment, transfer or contribution, the applicable assignee will
automatically be deemed to have contributed or transferred the principal amount
of such Term Loans, plus all accrued and unpaid interest thereon, to the
Borrower; or (y) if the assignee is the Borrower (including through contribution
or transfers set forth in clause (x)), (a) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower will be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer, (b)
the aggregate outstanding principal amount of Term Loans of the remaining
Lenders will reflect such cancellation and extinguishing of the Term Loans then
held by the Borrower and (c) the Borrower will promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Term
Loans, and the Administrative Agent, upon receipt of such notice, will reflect
the cancellation of the applicable Term Loans in the Register; and

 

(ii)           purchases of Term Loans pursuant to this Section 10.6(h) (j) may
not be funded with the proceeds of Revolving Loans.

 

10.7        Adjustments; Set-off.

 

(a)           Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall, at any time
after the Loans and other amounts payable hereunder shall immediately become due
and payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all

 

141

 

 

or any portion of such excess payment or benefits is thereafter recovered from
such Benefitted Lender, such purchase shall be rescinded, and the purchase price
and benefits returned, to the extent of such recovery, but without interest.

 

(b)           Upon the occurrence and during the continuance of any Event of
Default, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being expressly waived by the Borrower and each Loan
Party, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, at any time held or owing, and any other credits, indebtedness,
claims or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such other Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender or any of its Affiliates shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.24 and, pending such payment, shall be segregated by such
Defaulting Lender or Affiliate thereof from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
or Affiliate thereof as to which it exercised such right of setoff. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application made by such Lender or any of its Affiliates;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender and its Affiliates under
this Section 10.7 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.

 

10.8        Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the Discharge of
Obligations.

 

10.9        Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted

 

142

 

 

by applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10      Counterparts; Electronic Execution of Assignments.

 

(a)           This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
electronic mail transmission shall be effective as delivery of an original
executed counterpart hereof. An electronic set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

(b)           The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

10.11     Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 

10.12     Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the other Loan Parties, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

10.13     GOVERNING LAW. THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, AND ANY
CLAIM, CONTROVERSY, DISPUTE, CAUSE OF ACTION, OR PROCEEDING (WHETHER BASED IN
CONTRACT, TORT, OR OTHERWISE) BASED UPON, ARISING OUT OF, CONNECTED WITH, OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO AND
THERETO, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. This Section 10.13 shall survive the
Discharge of Obligations.



 

143

 

 

10.14     Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a)           agrees that all disputes, controversies, claims, actions and other
proceedings involving, directly or indirectly, any matter in any way arising out
of, related to, or connected with, this Agreement, any other Loan Document, any
contemplated transactions related hereto or thereto, or the relationship between
any Loan Party, on the one hand, and the Administrative Agent or any Lender or
any other Secured Party, on the other hand, and any and all other claims of any
of Holdings and the Borrower against the Administrative Agent or any Lender or
any other Secured Party of any kind, shall be brought only in state courts in
New York county and federal courts in the Southern District of the State of New
York; provided that nothing in this Agreement shall be deemed to operate to
preclude the Administrative Agent or any Lender or any other Secured Party from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Administrative Agent or such Lender or
any other Secured Party. Each of Holdings and the Borrower, on behalf of itself
and each other Loan Party, (i) expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, (ii) hereby
waives any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court, and
(iii) agrees that it shall not file any motion or other application seeking to
change the venue of any such suit or other action. Each of Holdings and the
Borrower, on behalf of itself and each other Loan Party, hereby waives personal
service of any summons, complaints, and other process issued in any such action
or suit and agrees that service of any such summons, complaints, and other
process may be made by registered or certified mail addressed to the Borrower or
Holdings at the addresses set forth in Section 10.2 of this Agreement and that
service so made shall be deemed completed upon the earlier to occur of the
Borrower’s or Holdings’, as applicable, actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid;

 

(b)           WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED
THIS WAIVER WITH ITS COUNSEL; and

 

(c)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

This Section 10.14 shall survive the Discharge of Obligations.

 

10.15     Acknowledgements. Each of Holdings and the Borrower hereby
acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and Lenders, on one hand, and
Holdings and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.

 

144

 

 

10.16     Releases of Guarantees and Liens.

 

(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 10.1) to take any action
requested by the Borrower having the effect of releasing any Collateral or
guarantee obligations (1) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (2) under the circumstances described in
Section 10.16(b) below.

 

(b)           Upon the Discharge of Obligations, the Collateral (other than any
cash collateral securing any Specified Swap Agreements, any Cash Management
Services or outstanding Letters of Credit) shall be released from the Liens
created by the Security Documents and Cash Management Agreements (other than any
Cash Management Agreements used to cash collateralize any Obligations arising in
connection with Cash Management Agreements), and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party under the Security Documents and Cash Management Agreements
(other than any Cash Management Agreements used to cash collateralize any
Obligations arising in connection with Cash Management Agreements) shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

 

10.17     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement (other than, to an Excluded
Lender), or (ii) any actual or prospective party (or its Related Parties) (other
than, an Excluded Lender) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder; (g) on a confidential basis to (i) any
rating agency in connection with rating Holdings or its Subsidiaries or the
Facilities or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the
Facilities; (h) with the consent of the Borrower; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a non-confidential basis from a source
other than the Borrower. In addition, the Administrative Agent, the Lenders, and
any of their respective Related Parties, may (A) disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent or the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments; and (B) use any
information (not constituting Information subject to the foregoing
confidentiality restrictions) related to the syndication and arrangement of the
credit facilities contemplated by this Agreement in connection with marketing,
press releases, or other transactional announcements or updates provided to
investor or trade publications, including the placement of “tombstone”
advertisements in publications of its choice at its own expense.

 

145

 

 

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws, rules, and regulations.

 

For purposes of this Section, “Information” means all information received from
Holdings or any of its Subsidiaries relating to Holdings or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by Holdings or any of its
Subsidiaries; provided that, in the case of information received from Holdings
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Without limiting the foregoing, the list of Excluded Lenders may be made
available to prospective Lenders and participants on a confidential basis in
connection with any bona fide assignment or participation of the Obligations or
any portion thereof.

 

10.18     [Reserved].

 

10.19     Judgment Currency; Exchange Rates.

 

(a)           Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from the Borrower or any other Loan Party in the Agreement
Currency, the Borrower and each other such Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to the Borrower or other Loan Party, as applicable (or to
any other Person who may be entitled thereto under applicable law).

 

(b)           Currency Conversion. All payments under this Agreement or any
other Loan Document shall be made in Dollars. If any payment by the Borrower or
the proceeds of any Collateral shall be made in a currency other than the
currency required hereunder, such amount shall be converted into the currency
required hereunder at the rate reasonably determined by the Administrative Agent
or the Issuing

 

146

 

 

Lender, as applicable, as the rate quoted by it in accordance with methods
customarily used by such Person for such or similar purposes as the spot rate
for the purchase by such Person of the required currency with the currency of
actual payment through its principal foreign exchange trading office (including,
in the case of the Administrative Agent, any Affiliate) at approximately 11:00
A.M. (local time at such office) two Business Days prior to the effective date
of such conversion, provided that the Administrative Agent or the Issuing
Lender, as applicable, may obtain such spot rate from another financial
institution actively engaged in foreign currency exchange if the Administrative
Agent or the Issuing Lender, as applicable, does not then have a spot rate for
the required currency.

 

10.20     Patriot Act. Each Lender and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies Holdings, the Borrower and
each other Loan Party that, pursuant to the requirements of “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
31 C.F.R. § 1010.230, it is required to obtain, verify and record information
that identifies Holdings, the Borrower and each other Loan Party and certain
related parties thereto, which information includes the names and addresses and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify Holdings, the Borrower, each other Loan Party and
certain of their beneficial owners and other officers in accordance with the
Patriot Act and 31 C.F.R. § 1010.230. The Borrower, Holdings and each other Loan
Party will, and will cause each of their respective Subsidiaries to, provide, to
the extent commercially reasonable or required by any Requirement of Law, such
information and documents and take such actions as are reasonably requested by
the Administrative Agent or any Lender to assist the Administrative Agent and
the Lenders in maintaining compliance with “know your customer” requirements
under the PATRIOT Act, 31 C.F.R. § 1010.230 or other applicable anti-money
laundering laws.

 

10.21     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution;

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of the applicable
Resolution Authority.

 

10.22        Acknowledgment Regarding any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a

 

147

 

 

“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

[Remainder of page left blank intentionally]

 

148

 

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 





  HOLDINGS:       RIBBON COMMUNICATIONS INC.           By: /s/ Daryl E.
Raiford             Name: Daryl E. Raiford        Title: Executive Vice
President and Chief Financial Officer           BORROWER:         RIBBON
COMMUNICATIONS OPERATING COMPANY, INC.           By: /s/ Daryl E. Raiford      
Name: Daryl E. Raiford       Title: President and Chief Executive Officer





 



[Signature Page to Credit Agreement]



 



 





 

  ADMINISTRATIVE AGENT:       CITIZENS BANK, N.A.   as the Administrative Agent
          By: /s/ Michael J. McWalters     Name: Michael J. McWalters      
Title: Director

 

[Signature Page to Credit Agreement]

 



 



 

  LENDERS:       CITIZENS BANK, N.A.   as Issuing Lender, Swingline Lender and
as a Lender           By: /s/ Michael J. McWalters       Name: Michael J.
McWalters       Title: Director

 

[Signature Page to Credit Agreement]

 





 

 

  LENDERS:       SANTANDER BANK, N.A.   as a Lender           By: /s/ Mustafa
Khan       Name: Mustafa Khan       Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 



 





 

  LENDERS:       SILICON VALLEY BANK   as an Issuing Lender and as a Lender    
      By: /s/ Will Deevy       Name: Will Deevy       Title: Director

 

[Signature Page to Credit Agreement]

 





 

 



  LENDERS:       JPMORGAN CHASE BANK, N.A.   as a Lender           By: /s/ Min
Park         Name: Min Park       Title: Executive Director

 

[Signature Page to Credit Agreement]

 





 

 

  LENDERS:       Bank of Hope   as a Lender           By: /s/ David Hill      
Name: David Hill       Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 





 

 

  LENDERS:       BARCLAYS BANK PLC   as a Lender           By: /s/ Martin
Corrigan       Name: Martin Corrigan       Title: Vice President

 

[Signature Page to Credit Agreement]

 





 

 

  LENDERS:       M&T Bank   as a Lender           By: /s/ Jonathan Sanchez      
Name: Jonathan Sanchez       Title: Vice President

 

[Signature Page to Credit Agreement]

 





 

 

  LENDERS:       HSBC BANK USA, NATIONAL ASSOCIATION   as a Lender           By:
/s/ Joanna London       Name: Joanna London       Title: Vice President

 

[Signature Page to Credit Agreement]

 





 

 

  LENDERS:       BANK OF AMERICA, N.A.   as a Lender           By: /s/ Karen
Virani       Name: Karen Virani       Title: Vice President



 

[Signature Page to Credit Agreement]

 





 



 

SCHEDULE 1.1A

 

COMMITMENTS

 

TERM COMMITMENTS

 

Lender  Term Commitment   Term Percentage  Citizens Bank, N.A. 
$169,000,000.00    42.250000000% Santander Bank, N.A.  $75,000,000.00  
 18.750000000% Bank of America, N.A.  $32,000,000.00    8.000000000% HSBC Bank
USA  $32,000,000.00    8.000000000% M&T Bank  $32,000,000.00    8.000000000%
Silicon Valley Bank  $32,000,000.00    8.000000000% JPMorgan Chase Bank, N.A. 
$16,000,000.00    4.000000000% Bank of Hope  $12,000,000.00    3.000000000%
Total  $400,000,000    100.000000000%

 

REVOLVING COMMITMENTS

 

Lender  Revolving Commitment   Revolving Percentage  Citizens Bank, N.A. 
$26,000,000.00    26.000000000% Santander Bank, N.A.  $15,000,000.00  
 15.000000000% Bank of America, N.A.  $8,000,000.00    8.000000000% HSBC Bank
USA  $8,000,000.00    8.000000000% M&T Bank  $8,000,000.00    8.000000000%
Silicon Valley Bank  $8,000,000.00    8.000000000% JPMorgan Chase Bank, N.A. 
$4,000,000.00    4.000000000% Barclays Bank PLC  $20,000,000.00    20.000000000%
Bank of Hope  $3,000,000.00    3.000000000% Total  $100,000,000.00  
 100.000000000%

 

Schedule 1.1A

 



 

 

 

L/C COMMITMENT1

 

Lender  L/C Commitment   L/C Percentage  Citizens Bank, N.A.  $24,425,165.03  
 81.417216767% Silicon Valley Bank  $5,574,834.97    18.582783233% Total 
$30,000,000.00    100.000000000%

 



 

1 The L/C Commitment for Silicon Valley Bank is in respect of the Existing
Letters of Credit only and shall be decreased automatically on a
dollar-for-dollar basis to the extent any such Existing Letters of Credit expire
or are reduced, redeemed or otherwise modified. To the extent any such decrease
occurs, the L/C Commitment for Citizens Bank, N.A. shall be automatically
increased on a dollar-for-dollar basis such that the L/C Commitment continues to
be equal to $30,000,000.00

 

Schedule 1.1A

 



 

 

 

SCHEDULE 1.1B

 

EXISTING LETTERS OF CREDIT

 

The following letters of credit issued by Silicon Valley Bank, as an Issuing
Bank, for the account of Ribbon Communications Operating Company, Inc.:

 

SVBSF013740

 

SVBSF013751

 

SVBSP001525

 

SVBSP001533

 

SVBSP001534

 

SVBSP001535

 

SVBSP001536

 

SVBSP001537

 

SVBSP001538

 

SVBSP001575

 

SVBSP001576

 

SVBSP001586

 

SVBSP001587

 

SVBSP001602

 

SVBSP001608

 

SVBSP001702

 

SVBSP001703

 

SVBSP001708

 

SVBSP001709

 

SVBSP001776

 

SVBSP001796

 

SVBSP001798

 

The following letters of credit issued by Silicon Valley Bank, as an Issuing
Bank, for the account of Ribbon Communications International Limited:

 

SVBSF012092

 

SVBSP001334

 

SVBSP001386

 

SVBSP001494

 

Schedule 1.1B

 



 

 

 

SCHEDULE 4.5

 

REQUIREMENTS OF LAW

 

None.

 

Schedule 4.5

 



 

 

 

SCHEDULE 4.9

 

INTELLECTUAL PROPERTY

 

None.

 

Schedule 4.9

 



 

 

 

SCHEDULE 4.15

 

SUBSIDIARIES

 

(a)

 

  Name of Subsidiary Jurisdiction Equity Interest
Owner Percentage of Each
Class of Capital
Stock Owned by
any Group
Member 1. Ribbon Communications (Australia) Pty Ltd Australia GENBAND Holdings
B.V. 100% 2. Sonus Networks Australia Pty. Limited Australia Ribbon
Communications International Inc. 100% 3. GENBAND Belgium SPRL Belgium GENBAND
Holdings B.V. 100% 4. Ribbon Communications do Brasil Ltda. Brazil GENBAND
Holdings B.V.;
GENBAND NS B.V. 99.99%;
.01% 5. Ribbon Communications Canada ULC Canada GENBAND Canada B.V. 100% 6.
GENBAND Holdings Company Cayman Islands Ribbon Communications Inc. 100% 7.
Ribbon Communications Shanghai Co., Ltd. China GENBAND Holdings B.V. 100% 8.
Sonus Networks (Shanghai) Limited China Ribbon Communications Operating Company,
Inc. 100% 9. Ribbon Communications Czech Republic s.r.o. Czech Republic Ribbon
Communications International Inc. 100% 10. GENBAND Telecommunications (France)
Sarl France GENBAND Holdings B.V. 100% 11. Ribbon Communications France EURL
France Ribbon Communications International Inc. 100% 12. Ribbon Communications
Germany GmbH Germany GENBAND Holdings B.V. 100% 13. GENBAND Telecommunications
(Hong Kong) Ltd. Hong Kong GENBAND Holdings B.V. 100% 14. Ribbon Communications
Hong Kong Limited Hong Kong Ribbon Communications International Inc. 100% 15.
GENBAND Telecommunications Private Limited India GENBAND Holdings B.V. 100% 16.
Sonus Networks India Private Limited India Ribbon Communications Operating
Company, Inc. 99.99%

 

Schedule 4.15

 



 

 

 

  Name of Subsidiary Jurisdiction Equity Interest
Owner Percentage of Each
Class of Capital
Stock Owned by
any Group
Member 17. Ribbon Communications International Limited Ireland Ribbon
Communications B.V. 100% 18. Ribbon Communications Israel Limited Israel GENBAND
Holdings B.V. 100% 19. Eclipse Holdings Ltd. Israel Ribbon Communications Israel
Limited 100% 20. Ribbon Communications Italy SRL Italy GENBAND Holdings B.V.
100% 21. GENBAND Japan GK Japan GENBAND Holdings B.V. 100% 22. Ribbon
Communications K.K. Japan Ribbon Communications Operating Company, Inc. 100% 23.
Ribbon Communications Malaysia Sdn. Bhd. Malaysia Ribbon Communications
International Inc. 100% 24. GENBAND Mexico, S. de R.L. de C.V. Mexico GENBAND
Holdings B.V.;
GENBAND NS B.V. 99.99%;
0.01% 25. Westford Networks Mexico, S. De R.L. de C.V. Mexico Ribbon
Communications International Inc.;
Susan Villare 99.97% ;
0.03% 26. GENBAND New Zealand Company New Zealand GENBAND Netherlands B.V. 100%
27. GENBAND Canada B.V. Netherlands Ribbon Communications B.V. 100% 28. GENBAND
Coöperatie U.A. Netherlands Ribbon Communications B.V. 100% 29. GENBAND Holdings
B.V. Netherlands Ribbon Communications International Limited 100% 30. GENBAND
Netherlands B.V. Netherlands GENBAND Holdings B.V. 100% 31. GENBAND NS B.V.
Netherlands GENBAND Holdings B.V. 100% 32. Ribbon Communications B.V.
Netherlands Ribbon Communications Inc. 100% 33. Ribbon Communications RUS LLC
Russia GENBAND Holdings B.V. 99% 34. GENBAND Saudi Arabia Limited Saudi Arabia
GENBAND Holdings B.V.;
GENBAND NS B.V. 95%;
5%

Schedule 4.15

 



 

 

 

  Name of Subsidiary Jurisdiction Equity Interest
Owner Percentage of Each
Class of Capital
Stock Owned by
any Group
Member 35. Ribbon Communications Pte. Ltd. Singapore Ribbon Communications
Operating Company, Inc. 100% 36. GENBAND Korea Yuhan Huesa South Korea GENBAND
Holdings B.V. 100% 37. Sonus Networks Korea LLC South Korea Ribbon
Communications International Inc. 100% 38. Ribbon Communications Spain SRL Spain
GENBAND Holdings B.V. 100% 39. Ribbon Communications Switzerland GmbH
Switzerland GENBAND Holdings B.V. 100% 40. Ribbon Networks Ltd. Co. Taiwan
GENBAND Holdings B.V. 100% 41. N.E.T. Europe Ltd. United Kingdom Sonus Networks
Limited 100% 42. Ribbon Communications (UK) Limited United Kingdom GENBAND
Holdings B.V. 100% 43. Sonus Networks Limited United Kingdom Ribbon
Communications Operating Company, Inc. 100% 44. Edgewater Networks, Inc.
Delaware, United States Ribbon Communications Inc. 100% 44. Kandy Communications
LLC Delaware, United States Ribbon Communications Operating Company, Inc 100%
45. Network Equipment Technologies, Inc. Delaware, United States Ribbon
Communications Operating Company, Inc. 100% 46. Ribbon Communications
International Inc. Delaware, United States Ribbon Communications Operating
Company, Inc. 100% 47. Ribbon Communications Federal Inc. Delaware, United
States Network Equipment Technologies, Inc. 100% 48. Ribbon Communications
Operating Company, Inc. Delaware, United States Ribbon Communications Inc. 100%
49. Sonus Networks, Inc. Delaware, United States Network Equipment Technologies,
Inc. 100% 50. GENBAND, Inc. Massachusetts, United States Ribbon Communications
100%

Schedule 4.15

 



 

 

 

  Name of Subsidiary Jurisdiction Equity Interest
Owner Percentage of Each
Class of Capital
Stock Owned by
any Group
Member       Operating Company, Inc.  

 

(b)

 

(i)                 First Amended and Restated Stockholders Agreement, dated as
of March 3, 2020, is made by and among (i) Ribbon Communications Inc., a
Delaware corporation, (ii) JPMC Heritage Parent LLC, a Delaware limited
liability company, and Heritage PE (OEP) III, L.P., a Cayman Islands exempted
limited partnership, (iii) ECI Holding (Hungary) KFT, a company incorporated
under the laws of Hungary, and (iv) any other stockholder who from time to time
becomes a party to this agreement by execution of a joinder agreement.

 

(ii)              Amended and Restated Registration Rights Agreement, dated as
of March 3, 2020, is made by and among (i) Ribbon Communications Inc., a
Delaware corporation, (ii) JPMC Heritage Parent LLC, a Delaware limited
liability company, and Heritage PE (OEP) III, L.P., a Cayman Islands exempted
limited partnership, (iii) ECI Holding (Hungary) kft, a company incorporated
under the laws of Hungary, and (iv) any other stockholder who from time to time
becomes a party to this agreement by execution of a joinder agreement.

 

(iii)            Asset Purchase and Sale Agreement, dated as of January 31,
2019, by and among (i) Ribbon Communications Securities Corp., a Massachusetts
corporation that has since been renamed as GENBAND Inc.; (ii) Anova Data, Inc.,
a Delaware corporation; (iii) Movik Networks, Inc., a Delaware corporation; (iv)
Zettics, Inc., a Delaware corporation; (v) each of the equityholders of Anova
Data, Inc. party thereto; (vi) John St. Amand, solely in his capacity as the
representative of Anova Data, Inc., Movik Networks, Inc. Zettics, Inc. and the
equityholders of Anova Data, Inc. party thereto and not in his individual
capacity and solely for limited purposes set forth therein; and (vii) Ribbon
Communications Inc., a Delaware corporation.

 

Schedule 4.15

 



 

 

 

SCHEDULE 5.3

 

POST-CLOSING CONDITIONS SUBSEQUENT

 

1.         Pursuant to the Guarantee and Collateral Agreement, within thirty
(30) days after the Closing Date, the Borrower will deliver to the
Administrative Agent Capital Stock of any Foreign Subsidiary or any Foreign
Subsidiary Holding Company of the Borrower, in each case, to the extent
constituting Pledged Stock.

 

Schedule 5.3

 



 

 





 

SCHEDULE 7.2(d)

 

EXISTING INDEBTEDNESS

 

Capital Leases of Ribbon Communications Inc. (“Ribbon Communications Inc.
Capital Leases”):

 

None.

 

Capital Leases of Ribbon Communications Operating Company, Inc. (“Ribbon
Communications Operating Company, Inc. Capital Leases”):

 

Original
Lessor Lease Number Lease Asset(s) Location Address Balance as of
01/31/2020 Canon Financial
Services S0450252.03

IRADVC3325I
(qty 9)

IRADVC5235A
(qty 6)

IRADVC7260
(qty 1)

IRADVC350
(qty 1)

2 IRAD-25I
Freehold

6 IRAD-35A
Westford

1 IRAD-260
Westford

5 IRAD-25I
Westford

1 IRAD-350
Westford

2 IRAD-25I Richardson

3 Paragon Way,
Freehold, NJ
07728

4 Technology
Park Drive,
Westford,
MA 01886

1130 East
Arapaho Road
Suite 200,
Richardson, TX
75081

$0.00 De Lage Landen
Financial Services 25440060 Ricoh MPC 4503
(qty 1) 1 – Fremont

5225 Hellyer Ave, Suite 100,

San Jose, CA 95138

$3,992.00 Winmark
Capital
Corporation GE011917 –
Lease Schedule 001

13 Servers HPE


DL 360

9 Server DDC
C6220


9 Server Force 10
S4820T

5 Networking
S3148

 

11 Billerica, 2 Plano

2 Billerica, 7 Plano

8 Billerica, 1 Plano

4 Billerica, 1 Plano

3 Federal Street

Billerica, MA

01821

3605 E. Plano Pkwy

Plano, TX 75074

$64,093.00 Winmark Capital Corporation GE011917 – Lease Schedule 002

9 Server

GBRY41LA

2 Server GBRY41LB

14 Server GBRY41LG

1 Server SKY-8100BS

7 Server 210-ACXS

2 Server 175-00020-01

2 Server GBRY87AA

9 Canada

2 Canada

8 Plano, 6 Billerica

2 Durham, 5 Billerica

2 Durham

2 Canada

500 Palladium Dr.

2100 Ottawa, ON

3605 E. Plano Pkwy

Plano, TX 75074

 $139,952.00 Winmark
Capital
Corporation GEO11917 - Lease Schedule 003

17 Server SYS-6029TP



47 Server SYS-

 

7 Plano, 5
Westford, 5
Ottawa



 

3605 E Plano
Parkway

Plano, TX 75074

 



 

 

$764,265.00

 



Schedule 7.2(d)

 

 

 

Original
Lessor Lease Number Lease Asset(s) Location Address Balance as of
01/31/2020     6019P
20 Server
PowerEdge R640  
2 Server PowerEdge
R540
6 Server HP DL360
GEN 9  
6 Server Dell R630     22 Plano, 23
Westford, 2
Ottawa
20 Morrisville
2 Plano
6 Richardson
6 Westford   4 Technology Park  
Westford, MA 01886   500 Palladium Dr.
2100 Ottawa, ON   1130 E Arapaho, #200   Richardson, TX 75081   5927 S Miami
Blvd   Morrisville, NC 27560       Winmark
Capital
Corporation GEO11917 - Lease Schedule 004 5 Server HP DL380
22 Server
PowerEdge R740  
66 Server SYS-
6019P
1 Server PowerEdge
T640
1 Server HP DL380 GEN 10
3 Server HPE
DL380 G10
6 Server Dell R640
3 Switch Cisco C3850 5 Westford   22 Westford   66 Westford   1 Westford   1
Westford   3 Westford   6 Richardson   3 Morrisville  

4 Technology Park

Westford, MA 01886 1130 E Arapaho, #200 Richardson, TX 75081 5927 S Miami Blvd
Morrisville, NC 27560  

$798,752.00

 

Winmark
Capital
Corporation GE011917 Lease Schedule 005

4 Cisco 3850 Switches   61 Dell R640  


 

14 Dell R740 Server


 

2 Netapp SAN AFF A220


 

9 Supermicro SYS-5019P  


 

6 Supermicro SYS 6029P  

3 Dallas/  
1 Richardson  
12 Durham/  
49 Ottawa  
8 Durham/   6 Ottawa  
1 Ottawa/  
1 Westford      
3 Plano/  
3 Ottawa/  
3 Westford      
2 Plano/  
2 Ottawa/  
2 Westford   1412 Main Street Suite 1450, Dallas, TX 75202 3605 E Plano Pkwy,
Plano, TX 75074 4 Technology Park Westford, MA 01886 500 Palladium Dr., 2100
Ottawa, ON 1130 E Arapaho, #200 Richardson, TX 75081   $1,292,134.00

 

 

Capital Leases of GENBAND US LLC (“GENBAND US LLC Capital Leases”):

 

None.

 



Schedule 7.2(d)

 

 

Capital Leases of Edgewater Networks, Inc. (“Edgewater Networks, Inc. Capital
Leases”):

 

None.

 

Capital Leases of Ribbon Communications Securities Corp. (“Ribbon Communication
Securities Corp. Capital Leases”):

 

None.

 

Intercompany loans arising under the Intercompany Balance Agreement, dated as of
January 1, 2019, and delivered to the Administrative Agent (in electronic copy)
prior to the Closing Date. The net receivable thereunder owed to the Borrower as
of the Closing Date is approximately $29,000,000.

 

Intercompany loans of the Acquired Business existing as of the Closing Date. The
net receivable under such Intercompany Loans owed to ECI Telecom U.S. as of the
Closing Date is approximately $48,000,000.

 

Asset Purchase and Sale Agreement, dated as of January 31, 2019, by and among
Ribbon Communications Securities Corp., a Massachusetts corporation, Anova Data,
Inc., a Delaware corporation, Movik Networks, Inc., a Delaware corporation,
Zettics, Inc., a Delaware corporation, each of the equityholders of Anova Data,
Inc. party thereto, John St. Amand, solely in his capacity as the representative
of Anova Data, Inc., Movik Networks, Inc. Zettics, Inc. and the equityholders of
Anova Data, Inc. party thereto and not in his individual capacity and solely for
limited purposes set forth therein, Ribbon Communications Inc., a Delaware
corporation.

 

Guarantee in favor of Bank Leumi le-Israel B.M. (“Bank Leumi”) in connection
with the factoring of certain accounts of Vodafone by Bank Leumi, in an amount
not to exceed $15,000,000 at any time outstanding.

 



Schedule 7.2(d)

 

 

SCHEDULE 7.2(m)

 

FACTORING ARRANGEMENTS

 

1. Factoring Arrangement, dated February 1, 2019, by and between Banca Ifis and
ECI Telecom

GmbH.

 

2. Factoring agreement, dated October 28, 2015, by and between Coface Finanz
GmbH and ECI

Telecom GmbH.

 

3. Supplier Finance Facility Agreement, dated June 23, 2008, by and between
Lloyds TSB

Commercial Finance Limited and ECI Telecom (UK) Ltd. (the “Lloyds Agreement”).

 

4. Receivables Assignment Agreement, dated December 22, 2015, by and between
Unicredit Banks SA and ECI Telecom Ltd.

 

5. The Group Members carry factoring activities under letters of credit that
they receive from time-to-time under various transactions with different banks,
including, for example, the Bank Hapoalim, SBI Israel, Bank Leumi, Deutsche Bank
and HSBC. In such instances, the parties do not enter into separate factoring
agreements since factoring is a common practice under the Uniform Customs and
Practice for Documentary Credits (the international standard of LC rules).

 



Schedule 7.2(m)

 

 

SCHEDULE 7.3(f)

 

EXISTING LIENS

 

Liens of Ribbon Communications Operating Company, Inc. in respect of Capital
Leases as described below:

 

Name of
Lienholder

Method of Lien

Perfection (i.e.

UCC Filing,

Control,
Possession, etc.)

UCC Filing
Jurisdiction UCC Filing
Date and No. Description of Collateral Covered by Lien

Winmark
Capital
Corporation

 

Portion of
Collateral
Assigned to
Crestmark
Equipment
Finance on
10/02/2018

UCC Filing Delaware
Secretary of
State

02/07/2017

20170857232

 

Portion of
Collateral
Assigned to
Crestmark
Equipment
Finance on
10/02/2018

 

Latest
Amendment on
10/28/2019

20193935348

 

Equipment Lease

Winmark
Capital
Corporation

 

Portion of
Collateral
Assigned to
Crestmark
Equipment
Finance on
02/11/2020

UCC Filing Delaware
Secretary of
State

02/07/2017

20170857232

 

Portion of
Collateral
Assigned to
Crestmark
Equipment
Finance on
02/11/2020

 

Latest
Amendment on
02/11/2020

20201038795

 

Equipment Lease Winmark
Capital
Corporation UCC Filing Delaware
Secretary of
State

06/08/2017

20173766307

 

Latest
Amendment on
10/28/2019

20193971574

 

Equipment Lease Winmark
Capital
Corporation UCC Filing Delaware
Secretary of
State

02/12/2018

20180994992

 

Latest
Amendment on
10/28/2019

20193971814 

 

Equipment Lease

 



Schedule 7.3(f)

 

 

Winmark
Capital
Corporation

 

Assigned to
Crestmark
Equipment
Finance on
10/01/2018

UCC Filing Delaware
Secretary of State

05/24/2019

20193612533

 

Assigned to
Crestmark
Equipment
Finance on
05/24/2019

 

Latest
Amendment on
10/28/2019

20193972291

 

Equipment Lease

Winmark
Capital
Corporation

 

Assigned to
Crestmark
Equipment
Finance on
10/01/2018

UCC Filing Delaware Secretary of State

09/27/2018

20186691436

 

Assigned to
Crestmark
Equipment
Finance on
10/01/2018

 

Latest
Amendment on
10/28/2019

20193972010 

 

Equipment Lease

Winmark
Capital
Corporation

 

Assigned
to Crestmark
Equipment
Finance on
02/10/2020

UCC Filing Delaware
Secretary of
State


02/10/2020

20200989295

 

Assigned to
Crestmark
Equipment
Finance on
02/10/2020

 

Latest
Amendment on
02/10/2020

20200962992 

 

Equipment Lease

 

Liens of GENBAND US LLC in respect of equipment leases and account receivables
as described below2:

 

Name of Lienholder

Method of Lien

Perfection (i.e.

UCC Filing,

Control, Possession, etc.)

UCC Filing Jurisdiction UCC Filing Date and No. Description of Collateral
Covered by Lien Citibank, N.A.,
its Branches,
Subsidiaries
and Affiliates UCC Filing Delaware
Secretary of
State

08/26/2013;

20133334381

All right, title and interest of GENBAND US LLC in and to all accounts and all
other forms of obligations (“AR”) owing to GENBAND US LLC by AT&T Services, Inc.
and its subsidiaries and

 



 

 

2 GENBAND US LLC has merged with Ribbon Communications Operating Company, Inc.
and is no longer in existence.

 



Schedule 7.3(f)

 

 

        affiliates (“Debtor”), whether now existing or hereafter created,
arising out of GENBAND US LLC’s sale and delivery of good and services to
Debtor, to the extent such AR are purchased by Citibank under that certain
Supplier Agreement between Citibank and GENBAND US LLC, as such agreement may be
amended, supplemented or modified from time to time, and all collections thereon
and proceeds thereof. Crestmark
Equipment
Finance UCC Filing Delaware
Secretary of
State

02/7/2017

20170857232

 

Latest
Amendment on
10/28/2019

20193935348 

 

Equipment Lease Winmark
Capital
Corporation UCC Filing Delaware
Secretary of
State

6/8/2017

20173766307

 

Latest
Amendment on
10/28/2019

20193971574

 

Equipment Lease

 

Lien granted by ECI Telecom LTD on accounts receivable in favor of Flextronics
Telecom Systems Limited and Flextronics (Israel Ltd.) (collectively,
“Flextronics”) (for past due amounts owed to Flextronics) in an aggregate
principal amount not exceeding $16,000,000 on the Closing Date.

 



Schedule 7.3(f)

 

 

SCHEDULE 7.8

 

EXISTING INVESTMENTS

 

None.

 



Schedule 7.8

 

 

SCHEDULE 7.11

 

TRANSACTIONS WITH AFFILIATES

 

None.

 



Schedule 7.11

 

 

SCHEDULE 7.16(f)

 

EXISTING NEGATIVE PLEDGE CLAUSES

 

None.

 



Schedule 7.16(f)

 

 

SCHEDULE 7.17(vii)

 

EXISTING CLAUSES RESTRICTING SUBSIDIARY DISTRIBUTIONS

 

None.

 



Schedule 7.17(vii)

 

 

 

EXHIBIT A

 

[RESERVED]

 

 



 





 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

Date:  ___________ ____, 20____

 

This Compliance Certificate is delivered pursuant to Section 6.2(b) of that
certain Credit Agreement, dated as of March 3, 2020, by and among RIBBON
COMMUNICATIONS INC., a Delaware corporation (“Holdings”), RIBBON COMMUNICATIONS
OPERATING COMPANY, INC., a Delaware corporation (the “Borrower”), the Lenders
from time to time party thereto, and CITIZENS BANK, N.A., as Administrative
Agent (as amended, restated, amended and restated, supplemented, restructured or
otherwise modified from time to time, the “Credit Agreement”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

 

The undersigned, a duly authorized and acting Responsible Officer of Holdings,
hereby certifies, in his/her capacity as an officer of Holdings, and not in any
personal capacity, as follows:

 

I have reviewed and am familiar with the contents of this Compliance
Certificate.

 

I have reviewed the terms of the Credit Agreement and the other Loan Documents
and have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of Holdings, the Borrower and their
respective Subsidiaries during the accounting period covered by the financial
statements attached hereto as Attachment 1 (the “Financial Statements”). Except
as set forth on Attachment 2, such review did not disclose, and I have no
knowledge of the existence as of the date of this Compliance Certificate of, any
condition or event which constitutes a Default or an Event of Default.

 

Attached hereto as Attachment 3 are the computations showing compliance with the
covenants set forth in Section 7.1 of the Credit Agreement.

 

[To the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan Party
is as follows:]

 

Loan Party Former Jurisdiction New Jurisdiction      

  

[To the extent not previously disclosed to the Administrative Agent, a list of
any registered United States Intellectual Property issued to or acquired by any
Loan Party since the date of the most recent Compliance Certificate delivered
(or, in the case of the first such report, since the Closing Date) is attached
hereto as Attachment 4.]

 

[To the extent not previously disclosed to the Administrative Agent, a list
Indebtedness of any Group Member arising in connection with the factoring of
Accounts is attached hereto as Attachment 5.]

 

[Remainder of page intentionally left blank; signature page follows]

 





 

 

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

 

  ribbon communications inc.       By:                          Name:     Title:
 

 



 

 



Attachment 1
to Compliance Certificate

 

[Attach Financial Statements]

 





 

 

Attachment 2
to Compliance Certificate

 

Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Borrower to be taken on account thereof.]

 

 



 

 

Attachment 3
to Compliance Certificate

 

The information described herein is as of [____________], [____] (the “Statement
Date”1).

 

 

I. Minimum Consolidated Fixed Charge Coverage Ratio (Section 7.1(a) of the
Credit Agreement)             A. Consolidated Adjusted EBITDA with respect to
Holdings and its consolidated Subsidiaries:

(“Subject Period” means the four fiscal quarter period ending on the Statement
Date)               1. Consolidated Net Income for the Subject Period:
$___________             2. Consolidated Interest Expense for the Subject
Period: $___________             3. provisions for taxes based on income for the
Subject Period: $___________             4. total depreciation expense for the
Subject Period: $___________             5. total amortization expense for the
Subject Period: $___________             6. other non-cash items reducing
Consolidated Net Income during the Subject Period (excluding (A) any such
non-cash item to the extent that it represents an accrual or reserve (“Accrual”)
for potential cash items in any future period (“Future Cash Payments”); provided
that, to the extent at the time such Future Cash Payment is made in the same
trailing four quarter period, the amount actually paid in cash for such Future
Cash Payment is less than the Accrual related thereto, an amount equal to such
difference shall be added back hereto for the period in which such Future Cash
Payment is made and (B) write-downs, write-offs or reserves with respect to
accounts receivables and inventory): $___________             7. non-cash
foreign exchange translation adjustments or other realized non-cash losses from
foreign currency exchange for the Subject Period: $___________               8.
costs and expenses relating to the negotiation, preparation, execution and
delivery of the Loan Documents for the Subject Period: $___________            
  9. losses in connection with casualty events to the extent covered by
insurance with respect to which the applicable  

 



 

1 The “Statement Date” shall be the last day of the fiscal quarter (or fiscal
year) most recently-ended.

 





 

  

      insurer has assumed responsibility (without regard to proceeds of business
interruption insurance) for the Subject Period:    $___________              
10. restructuring and related costs, for the Subject Period:   $___________    
          11. acquisition, integration and related costs for the Subject Period:
  $___________               12. [reserved]   $___________               13.
non-cash charges for employee compensation plans for the Subject Period:  
$___________               14. any extraordinary expenses or losses (including
extraordinary losses from the Disposition of assets outside of the ordinary
course of business) for the Subject Period:     $___________               15.
[reserved]:     $___________               16. non-cash purchase accounting
adjustments consisting of a dollar-for-dollar adjustment for that portion of
revenue that would have been recorded in the Subject Period had the balance of
deferred revenue recorded on the closing balance sheet before application of
purchase accounting not been adjusted downward to fair value to be recorded on
the opening balance sheet in conformity with GAAP purchase accounting rules:    
$___________               17. the amount of synergies that are projected by the
Borrower in good faith to result from the Closing Date Transactions and the
Post-Closing Transfer no later than 12 months after the Closing Date, in an
amount not to exceed $12,000,000       $___________               18. the amount
of “run rate” savings, operating expense reductions and synergies that are
projected by the Borrower in good faith to result from actions taken or
committed to be taken no later than 12 months after the end of the Subject
Period (which amounts will be determined by the Borrower in good faith and
calculated on a Pro Forma Basis as though amounts had been realized on the first
day of the Subject Period), net of the amount of actual benefits realized during
such Subject Period from such actions       $___________     19. non-cash items
increasing Consolidated Net Income for the Subject Period (excluding any such
non-cash item to the  

 

 





 

 

 

 

 

    extent it represents the reversal of an accrual or reserve for potential
cash item in any prior period):     $___________               20. interest
income for the Subject Period:    $___________               21. any
extraordinary income or gains (including extraordinary gains from the
Disposition of assets outside of the ordinary course of business) for the
Subject Period:   $___________             22. Consolidated Adjusted EBITDA for
the Subject Period ((Line I.A.1 plus the sum, without duplication, but solely to
the extent decreasing Consolidated Net Income for the Subject Period, of Lines
I.A.2 through I.A.18 minus the sum, without duplication, but solely to the
extent increasing Consolidated  Net Income for the Subject Period, of Lines
I.A.19 through II.A.21):2     $___________           B. With respect to Holdings
and its consolidated Subsidiaries, the portion of taxes based on income actually
paid in cash (net of any cash refunds received) during the Subject Period:  
$___________           C. With respect to Holdings and its consolidated
Subsidiaries, Consolidated Capital Expenditures (excluding the principal amount
funded with the Loans incurred in connection with such expenditures) during the
Subject Period:   $___________           D. Lines I.A.22 minus I.B minus I.C:
  $___________

 



 



2 Consolidated Adjusted EBITDA for any period shall be determined on a Pro Forma
Basis to give effect to (x) any Permitted Acquisitions or (y) any disposition of
any business or assets consummated during the Subject Period outside of the
ordinary course of business, in each case as if such transaction occurred on the
first day of the Subject Period.

 

Notwithstanding the above, for any twelve-month period, the aggregate amount of
all addbacks pursuant to lines I.A.10, I.A.11, I.A.17, and I.A.18 shall not
exceed 20% of Consolidated Adjusted EBITDA (calculated prior to giving effect to
any of the addbacks described in this paragraph) (such limit, the “20% Cap”);
provided that addbacks pursuant to clauses I.A.10 and I.A.11 (excluding addbacks
for integration and restructuring costs) incurred prior to the Closing Date or
otherwise in connection with the Closing Date Transactions and the Post-Closing
Transfer will not be subject to the 20% cap.

 

For purposes of calculating Consolidated Adjusted EBITDA for any Subject Period
that includes any one or more fiscal quarters ending from, and including,
December 31, 2018 through September 30, 2019, Consolidated Adjusted EBITDA for
such fiscal quarter will be deemed to be the amounts set forth in the table
below, subject to pro forma adjustment as set forth herein:

 



Fiscal Quarter ended:  Consolidated Adjusted EBITDA  December 31, 2018 
$40,399,000  March 31, 2019  $1,965,000  June 30, 2019  $28,674,000  September
30, 2019  $34,470,000 



 





 

 

  E. Consolidated Fixed Charges with respect to Holdings and its consolidated
Subsidiaries:3               1. Consolidated Interest Expense for the Subject
Period: $___________             2. Scheduled payments made during the Subject
Period on account of principal of Indebtedness of Holdings and its consolidated
Subsidiaries (including scheduled principal payments in respect of the Term
Loans): $___________             3. Restricted Payments (other than intercompany
Restricted Payments): $___________             4. Consolidated Fixed Charges for
the Subject Period ((Sum, without duplication, of Lines I.E.1 through I.E.3:
$___________           G. Consolidated Fixed Charge Coverage Ratio (Ratio of I.D
to I.E.4.): _____:1.00               Minimum required: 1.25:1.00              
Covenant compliance: Yes  ¨ No  ¨              

  

II. Maximum Consolidated Net Leverage Ratio (Section 7.1(b) of the Credit
Agreement)     A. Consolidated Funded Indebtedness (the sum, without duplication
for Holdings and its consolidated Subsidiaries):               1. All
Indebtedness of such Persons for borrowed money as at the Statement Date,
including all current maturities and current sinking fund payments in respect of
any such Indebtedness whether or not required to be paid within one year from
the date of its creation (excluding intercompany Indebtedness (which shall
include, for the avoidance of doubt, Indebtedness constituting Specified Closing
Date Intercompany Indebtedness)): $___________             2. Indebtedness of
such Persons in respect of each Loan and Letter of Credit issued under the
Credit Agreement: $___________

 

 



 



3 For purposes of calculating the Consolidated Fixed Charge Coverage Ratio, (i)
Consolidated Interest Expense for the first four fiscal quarters ending after
the Closing Date shall be annualized and calculated as follows: from the Closing
Date through the end of the fourth fiscal quarter ending after the Closing Date,
such amount during such period shall be divided by the number of days in such
period and then multiplied by 365 days, and (ii) scheduled principal payments
for such period shall be annualized and calculated as follows: for the (A) first
fiscal quarter following the Closing Date, the actual amount for such quarter
times four (4), (B) second fiscal quarter following the Closing Date, the actual
amount for such fiscal quarter plus the actual amount for the first fiscal
quarter following the Closing Date times two (2), and (C) for the third fiscal
quarter following the Closing Date, the actual amount for such fiscal quarter
plus the actual amount for the first fiscal quarter following the Closing Date
plus the actual amount for the second fiscal quarter following the Closing Date
times four-thirds (4/3).

 





 

 



  B. Consolidated Funded Indebtedness as of the Statement Date (Sum of Lines
II.A.1 and II.A.2) minus Unrestricted Cash on such Statement Date in an amount
not to exceed $25,000,000:

$___________



          C. Consolidated Adjusted EBITDA for the Subject Period (Line I.A.22):

$___________



          D. Consolidated Net Leverage Ratio as of the Statement Date (Ratio of
II.B to III.C): _____:1.00              

Maximum allowed:4

 

 

_____:1.00

 



Four Fiscal Quarter Period Ending  Maximum Consolidated Net Leverage Ratio June
30, 2020 through June 30, 2021  4.00:1.00 September 30, 2021 through December
31, 2021  3.50:1.00 March 31, 2022 through December 31, 2022  3.25:1.00 March
31, 2023 and each fiscal quarter ending thereafter  3.00:1.00

 



Covenant compliance: Yes  ¨ No  ¨

  

 



4 Notwithstanding the foregoing, and subject to the provisions of Section 1.5 of
the Credit Agreement to the extent an LCA Election has been made with respect to
such Permitted Acquisition, on not more than two occasions during the term of
the Credit Agreement, if a Permitted Acquisition, the total consideration for
which is in excess of $50,000,000 occurs during any fiscal quarter (or, in the
case of any test hereunder calculated on a Pro Forma Basis, subsequent to the
last day of such period and on or prior to the date of such test), the Borrower
may elect to increase the applicable Consolidated Net Leverage Ratio covenant
level by up to 0.50:1.00 for the purposes of determining compliance with Section
7.1(b) of the Credit Agreement as of the last day of each fiscal quarter ending
during the four quarters following such Permitted Acquisition (or, in the case
of any test hereunder calculated on a Pro Forma Basis, as of the last day of the
fiscal quarter used in calculating such test) (an “Increased Leverage Threshold
Period”); provided, further, that Borrower shall not be permitted to elect an
Increased Leverage Threshold Period if, (i) at the end of either of the two
fiscal quarters preceding the consummation of such Permitted Acquisition, an
Increased Leverage Threshold Period was then in effect or (ii) the Maximum
Consolidated Net Leverage Ratio during such Increased Leverage Threshold Period
would exceed 4.00:1.00.

 



 



 

Attachment 4

to Compliance Certificate

 

Registered United States Intellectual Property

 

[____]5

 



 

 

5 List registered Intellectual Property issued to or acquired by any Loan Party
since the date of the most recently delivered Compliance Certificate.

 





 

 

Attachment 5

to Compliance Certificate

 

Programs for Factoring of Accounts

[____]6

 



 

6 List programs for factoring of Accounts not previously disclosed to the
Administrative Agent, and entered into since the date of the most recently
delivered Compliance Certificate.

 

 



 



 

 

 

EXHIBIT C

 

FORM OF SECRETARY’S CERTIFICATE

 

SECRETARY’S CERTIFICATE

 

RIBBON COMMUNICATIONS INC.

(the “Certifying Loan Party”)

 

This Certificate is delivered pursuant to Section 5.1(e) of that certain Credit
Agreement, dated as of [ · ], 2020, by and among RIBBON COMMUNICATIONS INC., a
Delaware corporation (“Holdings”), RIBBON COMMUNICATIONS OPERATING COMPANY,
INC., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and CITIZENS BANK, N.A., as Administrative Agent (as amended,
restated, amended and restated, supplemented, restructured or otherwise modified
from time to time, the “Credit Agreement”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. The undersigned Chief Financial Officer
of the Certifying Loan Party hereby certifies in his capacity as such, and not
in his individual capacity, as follows:

 

1.                   I am the duly elected and qualified Chief Financial Officer
of the Certifying Loan Party.

 

2.                   Attached hereto as Annex 1 is a true and complete copy of
the resolutions duly adopted by the Board of Directors of the Certifying Loan
Party in accordance with the Certifying Loan Party’s By-Laws and at a duly
noticed meeting held on [____] [__], 2020, authorizing the execution, delivery
and performance of the Loan Documents to which the Certifying Loan Party is a
party and all other agreements, documents and instruments to be executed,
delivered and performed in connection therewith. Such resolutions have not in
any way been amended, modified, revoked or rescinded, and have been in full
force and effect since their adoption up to and including the date hereof and
are now in full force and effect, and have been or will be filed in the minute
books of the Certifying Loan Party.

 

3.                   Attached hereto as Annex 2 is a true and complete copy of
the By-Laws of the Certifying Loan Party as in effect on the date hereof.

 

4.                   Attached hereto as Annex 3 is a true and complete copy of
the Certificate of Incorporation, Articles of Organization or similar formation
document of the Certifying Loan Party as in effect on the date hereof.

 

5.                   Attached hereto as Annex 4 is a good-standing certificate
for the Certifying Loan Party from its jurisdiction of organization.

 

6.                   The persons listed in Annex 5 are now duly elected and
qualified officers of the Certifying Loan Party holding the offices indicated
next to their respective names below, and the signatures appearing opposite
their respective names are the true and genuine signatures of such officers, and
each of such officers, acting alone, is duly authorized to execute and deliver
on behalf of the Certifying Loan Party each of the Loan Documents to which it is
a party and any certificate or other document to be delivered by the Certifying
Loan Party pursuant to the Loan Documents to which it is a party.

 

[Signature page follows]

 



 

 

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.

 

      Name: Daryl E. Raiford   Title:   Chief Financial Officer

 

I, Justin K. Ferguson, in my capacity as Executive Vice President of the
Certifying Loan Party, do hereby certify in the name and on behalf of each the
Certifying Loan Party that Daryl E. Raiford is the duly elected and qualified
Chief Financial Officer of each the Certifying Loan Party and that the signature
appearing above is his genuine signature.

 

      Name: Justin K. Ferguson   Title:   Executive Vice President

 

[Signature Page to Secretary’s Certificate (Holdings)]

 



 

 

 

ANNEX 1

 

Resolutions

 



 

 

 

ANNEX 2

 

BY-LAWS

 



 

 

 

ANNEX 3

 

CERTIFICATE OF INCORPORATION

 



 

 

 

ANNEX 4

 

GOOD STANDING CERTIFICATE

 



 

 

 

ANNEX 4

 

incumbency certificate

 

RIBBON COMMUNICATIONS INC.

 

Name  Office  Signature         Daryl E. Raiford  Chief Financial Officer      
       Justin K. Ferguson
  Executive Vice President   

 



 

 

 

EXHIBIT D

 

FORM OF SOLVENCY CERTIFICATE

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

Date:  ___________ ____, 20____

 

Date: [_________]

 

To the Administrative Agent and each of the Lenders
party to the Credit Agreement referred to below:

 

Pursuant to Section 5.1(p) of the Credit Agreement, the undersigned, solely in
the undersigned’s capacity as [chief financial officer or other officer with
equivalent duties] of the Borrower, hereby certifies, on behalf of the Borrower
and not in the undersigned’s individual or personal capacity and without
personal liability, that, to his or her knowledge, as of the Closing Date, after
giving effect to the Transactions (including the making of the Loans under the
Credit Agreement on the Closing Date and the application of the proceeds
thereof):

 

(a)the fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds their debts and liabilities, direct, subordinated,
contingent or otherwise, on a consolidated basis;

 

(b)the present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, direct, subordinated, contingent or otherwise, on a
consolidated basis, as such debts and other liabilities become absolute and
matured;

 

(c)the Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, on a
consolidated basis, as such liabilities become absolute and matured; and

 

(d)the Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

 

For purposes of this Certificate, the amount of any contingent liability at any
time will be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein have the meanings assigned to them in the Credit Agreement.

 

The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such investigations and inquiries as the
undersigned has deemed appropriate, having taken into account the nature of the
business proposed to be conducted by the Borrower and its Subsidiaries after
consummation of the Transactions.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate, solely in the
undersigned’s capacity as [chief financial officer or other officer with
equivalent duties] of the Borrower,

 



 

 

 

on behalf of the Borrower and not in the undersigned’s individual or personal
capacity and without personal liability, as of the date first stated above.

 

  Ribbon Communications Operating Company, Inc.         By:
                                Name:       Title: [Chief Financial Officer]

 

Exhibit D

 



 

 

 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

This Assignment and Assumption Agreement (the “Assignment Agreement”) is dated
as of the Assignment Effective Date set forth below and is entered into by and
between the Assignor identified in item 1 below (the “Assignor”) and the
Assignee identified in item 2 below (the “Assignee”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment Agreement as
if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letter of credit
deposits, guarantees, and swingline loans included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment Agreement, without representation or warranty by the
Assignor.

 

1.Assignor:                  2.Assignee:          [for Assignee, if applicable,
indicate [Affiliate][Approved Fund] of [identify Lender]]     3.Borrower: RIBBON
COMMUNICATIONS OPERATING COMPANY, INC., a Delaware corporation     
4.Administrative Agent: CITIZENS BANK, N.A.      5.Credit Agreement: Credit
Agreement, dated as of March 3, 2020, by and among RIBBON COMMUNICATIONS INC., a
Delaware corporation (“Holdings”), the Borrower, the Lenders from time to time
party thereto, and the Administrative Agent

 



 

 

 

6.Assigned Interest[s]:

 

Assignor  Assignee   Aggregate
Amount of
Commitment /
Loans for all
Lenders1    Amount of
Commitment /
Loans
Assigned2    Percentage
Assigned of
Commitment /
Loans3   CUSIP
Number        $           $      %           $      $       %           $      $
      %   

 

[7.Trade Date: ______________]4

 

Assignment Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE ASSIGNMENT EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

[Signature pages follow]

 



 





1Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Assignment Effective Date.   
2Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Assignment Effective Date.   
3Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all Lenders thereunder.    4To be completed if the
Assignor(s) and the Assignee(s) intend that the minimum assignment amount is to
be determined as of the Trade Date.

 



 

 

 

The terms set forth in this Assignment Agreement are hereby agreed to:

 

  ASSIGNOR1   [NAME OF ASSIGNOR]       By:                             Name:    
Title:       ASSIGNEE2   [NAME OF ASSIGNEE]       By:       Name:     Title:

 



 





1Add additional signature blocks as needed.

 

2Add additional signature blocks as needed.

 



 

 

 

Consented to and Accepted:       CITIZENS BANK, N.A.,   as Administrative Agent
      By                                   Name:     Title:       [Consented
to:]3       [NAME OF RELEVANT PARTY]       By       Name:     Title:       [NAME
OF RELEVANT PARTY]       By          Name:     Title:  

 



 





3To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Lender) is required by the terms of the Credit
Agreement.

 



 

 

 



 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Loan Party, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Loan Party, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document or any other instrument or document furnished pursuant hereto or
thereto.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an Assignee under Section 10.6(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.6(b)(iii)
of the Credit Agreement), (iii) from and after the Assignment Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment Agreement and to purchase the Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase the Assigned Interest, and (vii) attached
to the Assignment Agreement is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on any of the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

 

2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Assignment Effective Date and to
the Assignee for amounts which have accrued from and after the Assignment
Effective Date.

 



 

 

 

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy (or other electronic method of transmission) shall be effective as
delivery of a manually executed counterpart of this Assignment Agreement. This
Assignment Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

 



 

 

 

EXHIBIT F-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

[Date]

 

Reference is made to that certain Credit Agreement, dated as of March 3, 2020,
by and among RIBBON COMMUNICATIONS INC., a Delaware corporation (“Holdings”),
RIBBON COMMUNICATIONS OPERATING COMPANY, INC., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and CITIZENS BANK,
N.A., as Administrative Agent for such Lenders (in such capacity; the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

  [Name of Lender]         By                 Name:   Title:

 



 

 

 

EXHIBIT F-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

[Date]

 

Reference is made to that certain Credit Agreement, dated as of March 3, 2020,
by and among RIBBON COMMUNICATIONS INC., a Delaware corporation (“Holdings”),
RIBBON COMMUNICATIONS OPERATING COMPANY, INC., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and CITIZENS BANK,
N.A., as Administrative Agent for such Lenders (in such capacity; the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 



  [Name of Participant]         By                 Name:   Title:

 



 

 

 

EXHIBIT F-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

 

[Date]

 

Reference is made to that certain Credit Agreement, dated as of March 3, 2020,
by and among RIBBON COMMUNICATIONS INC., a Delaware corporation (“Holdings”),
RIBBON COMMUNICATIONS OPERATING COMPANY, INC., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and CITIZENS BANK,
N.A., as Administrative Agent for such Lenders (in such capacity; the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 



  [Name of Participant]         By                 Name:   Title:

 



 

 

 

EXHIBIT F-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

 

[Date]

 

Reference is made to that certain Credit Agreement, dated as of March 3, 2020,
by and among RIBBON COMMUNICATIONS INC., a Delaware corporation (“Holdings”),
RIBBON COMMUNICATIONS OPERATING COMPANY, INC., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and CITIZENS BANK,
N.A., as Administrative Agent for such Lenders (in such capacity; the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its direct or
indirect partners/members that is claiming the portfolio interest exemption: (i)
an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 



  [Name of Lender]         By                 Name:   Title:

 



 

 

 

EXHIBIT G

 

[RESERVED]

 



 

 

 

EXHIBIT H-1

 

FORM OF REVOLVING LOAN NOTE

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

THIS REVOLVING LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS
REPRESENTED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

$[__________]

[insert date]

 

FOR VALUE RECEIVED, the undersigned, RIBBON COMMUNICATIONS OPERATING COMPANY,
INC., a Delaware corporation (the “Borrower”), hereby unconditionally promises
to pay to [insert name of applicable Lender] (the “Lender”) or its registered
assigns at the Funding Office specified in the Credit Agreement (as hereinafter
defined) in Dollars and in immediately available funds, on the Revolving
Termination Date the principal amount of (a) [insert amount of applicable
Lender’s Commitment] ($[_______]), or, if less, (b) the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to
Section 2.4 of the Credit Agreement referred to below. The Borrower further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof from time to time outstanding at the rates and on the dates
specified in the Credit Agreement.

 

The holder of this Revolving Loan Note (this “Note”) is authorized to indorse on
the schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date, Type and amount
of each Loan made pursuant to the Credit Agreement and the date and amount of
each payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto. Each
such indorsement shall constitute prima facie evidence of the accuracy of the
information indorsed. The failure to make any such indorsement or any error in
any such indorsement shall not affect the obligations of the Borrower in respect
of any Loan.

 

This Note (a) is one of the Notes referred to in the Credit Agreement, dated as
of March 3, 2020, among the Borrower, Ribbon Communications Inc., a Delaware
corporation, as Guarantor, the Lenders party thereto, and Citizens Bank, N.A.,
as Administrative Agent (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
(b) is subject to the provisions of the Credit Agreement and (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.

 

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 



 

 

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF new york.

 

  RIBBON COMMUNICATIONS OPERATING COMPANY, INC.               By:     Name:   
                        Title:  

 



 

 

 

Schedule A
to Revolving Loan Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date Amount of ABR
Loans Amount
Converted to
ABR Loans Amount of Principal
of ABR Loans
Repaid Amount of ABR
Loans
Converted to
Eurodollar Loans Unpaid Principal
Balance of
ABR Loans Notation
Made By                                                                        
                                                                               
                             

 





 

  

Schedule B
to Revolving Loan Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date Amount of
Eurodollar
Loans Amount
Converted to
Eurodollar
Loans Interest Period
and
Eurodollar Rate
with
Respect Thereto Amount of
Principal of
Eurodollar Loans
Repaid Amount of
Eurodollar
Loans Converted
to
ABR Loans Unpaid Principal
Balance of
Eurodollar
Loans Notation
Made By                                                                        
                                                                               
                                       

 



 

 

 

 

EXHIBIT H-2

 

FORM OF SWINGLINE LOAN NOTE

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

THIS SWINGLINE LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS SWINGLINE LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY
THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

$20,000,000

[insert date]

 

FOR VALUE RECEIVED, the undersigned, RIBBON COMMUNICATIONS OPERATING COMPANY,
INC., a Delaware corporation (the “Borrower”), hereby unconditionally promises
to pay to CITIZENS BANK, N.A. (the “Lender”) or its registered assigns at the
Funding Office specified in the Credit Agreement (as hereinafter defined) in
Dollars and in immediately available funds, on the Revolving Termination Date,
the principal amount of (a) Twenty million dollars ($20,000,000), or, if less,
(b) the aggregate unpaid principal amount of all Swingline Loans made by the
Lender to the Borrower pursuant to Section 2.6 of the Credit Agreement referred
to below. The Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in the Credit Agreement.

 

The holder of this Swingline Loan Note (this “Note”) is authorized to indorse on
the schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date and amount of
each Swingline Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal thereof. Each such indorsement
shall constitute prima facie evidence of the accuracy of the information
indorsed. The failure to make any such indorsement or any error in any such
indorsement shall not affect the obligations of the Borrower in respect of any
Swingline Loan.

 

This Note (a) is the Swingline Loan Note referred to in the Credit Agreement,
dated as of March 3, 2020, among the Borrower, Ribbon Communications Inc., as
Guarantor, the Lenders party thereto, and Citizens Bank, N.A., as Administrative
Agent (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement. This Note is
secured and guaranteed as provided in the Loan Documents. Reference is hereby
made to the Loan Documents for a description of the properties and assets in
which a security interest has been granted, the nature and extent of the
security and the guarantees, the terms and conditions upon which the security
interests and each guarantee were granted and the rights of the holder of this
Note in respect thereof.

 

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 



 

 

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF new york.

 

  RIBBON COMMUNICATIONS OPERATING COMPANY, INC.           By:
                                Name:      Title:  

 



 

 

 

Schedule A
to Swingline Loan Note

 

LOANS AND REPAYMENTS

 

Date Amount of
Swingline Loans Amount of
Principal of
ABR Loans
Repaid Unpaid Principal
Balance of
ABR Loans Notation
Made By                                                                        
                                                                   

 

 

 



 

EXHIBIT H-3

 

FORM OF TERM LOAN NOTE

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

THIS TERM LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS CLOSING DATE TERM LOAN NOTE AND
THE OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE TERM LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

 

$[___________]

[insert date]

 

FOR VALUE RECEIVED, the undersigned, RIBBON COMMUNICATIONS OPERATING COMPANY,
INC., a Delaware corporation (the “Borrower”), hereby unconditionally promises
to pay to [_________] (the “Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in Dollars and
in immediately available funds, the principal amount of (a) [____________]
DOLLARS ($[_______]), or, if less, (b) the aggregate unpaid principal amount of
the Term Loans made by the Lender pursuant to the Credit Agreement referred to
below. The principal amount hereof shall be paid in the amounts and on the dates
specified in Section 2.3 of the Credit Agreement. The Borrower further agrees to
pay interest in like money at such office on the unpaid principal amount hereof
from time to time outstanding at the rates and on the dates specified in the
Credit Agreement.

 

The holder of this Term Loan Note (this “Note”) is authorized to indorse on the
schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date, Type and amount
of the Term Loan and the date and amount of each payment or prepayment of
principal with respect thereto, each conversion of all or a portion thereof to
another Type, each continuation of all or a portion thereof as the same Type
and, in the case of Eurodollar Loans, the length of each Interest Period with
respect thereto. Each such indorsement shall constitute prima facie evidence of
the accuracy of the information indorsed. The failure to make any such
indorsement or any error in any such indorsement shall not affect the
obligations of the Borrower in respect of the Term Loan.

 

This Note (a) is one of the Term Loan Notes referred to in the Credit Agreement,
dated as of March 3, 2020, among the Borrower, the Lenders party thereto, and
Citizens Bank, N.A., as Administrative Agent (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), (b) is subject to the provisions of the Credit Agreement, and (c)
is subject to optional and mandatory prepayment in whole or in part as provided
in the Credit Agreement. This Note is secured and guaranteed as provided in the
Loan Documents. Reference is hereby made to the Loan Documents for a description
of the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.

 

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 



 

 

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

  RIBBON COMMUNICATIONS OPERATING COMPANY, INC.           By:
                                 Name:      Title:  

 

 

 

 

Schedule A
to Term Loan Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date Amount of ABR
Loans Amount
Converted to
ABR Loans Amount of Principal of
ABR Loans Repaid Amount of ABR
Loans Converted to
Eurodollar Loans Unpaid Principal Balance
of ABR Loans Notation
Made By                                                                        
                                                                               
                             

 



 

 

 

Schedule B
to Term Loan Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date Amount of
Eurodollar
Loans Amount
Converted to
Eurodollar
Loans Interest Period
and
Eurodollar Rate
with
Respect Thereto Amount of
Principal of
Eurodollar Loans
Repaid Amount of
Eurodollar
Loans Converted
to
ABR Loans Unpaid Principal
Balance of
Eurodollar
Loans Notation
Made By                                                                        
                                                                               
                       

 

 

 



 

 

EXHIBIT I

 

[reserved]

 



 

 

 

EXHIBIT J

 

FORM OF COLLATERAL INFORMATION CERTIFICATE

 

(Please see attached form)14

 

 



14 NTD: To be included separately.

 



 

 

 

Exhibit K

 

FORM OF NOTICE OF BORROWING

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

  Date:   

 

To: CITIZENS BANK, N.A.   20 Cabot Road   Mailstop: MMF160   Medford, MA 02155  
Attention: Laura Key   Sr CML Agncy Srvcs Specialist   Office: 781-655-2173  
Fax: 855-306-6453   Laura.Key@CitizensBank.Com

 

Re:Credit Agreement, dated as of March 3, 2020, by and among RIBBON
COMMUNICATIONS INC., a Delaware corporation (“Holdings”), RIBBON COMMUNICATIONS
OPERATING COMPANY, INC., a Delaware corporation (the “Borrower”), the Lenders
from time to time party thereto, and CITIZENS BANK, N.A., as Administrative
Agent for such Lenders (in such capacity; the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to such terms in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned refers to the Credit Agreement and hereby gives you irrevocable
notice, pursuant to Section [2.2] [2.5] [2.7(a)] of the Credit Agreement, of the
borrowing of a [Term Loan][Revolving Loan][Swingline Loan].

 

1.             The requested Borrowing Date, which shall be a Business Day, is
_______________.

 

2.             The aggregate amount of the requested Loan is $_____________.

 

3.             The requested Loan shall consist of $___________ of ABR Loans and
$______ of Eurodollar Loans.

 

4.             [The duration of the Interest Period for the Eurodollar Loans
included in the requested Loan shall be __________ [one][three][six] months.]15

 

5.             [The undersigned hereby directs the Administrative Agent to
disburse proceeds from the Loans to be made on the Closing Date as described and
as set forth in the Sources and Uses/Funds Flow attached hereto as Exhibit
A.]16[Insert instructions for remittance of the proceeds of the applicable Loans
to be borrowed]17

 

6.             Other than in connection with the Initial Credit Extension, and
as otherwise may be limited in respect of certain conditions precedent as set
forth in Section 1.5 of the Credit Agreement with respect to any extension of
credit in connection with a Limited Condition Acquisition, the undersigned, in
his/her capacity as a Responsible Officer of the Borrower and not in his/her
individual capacity, hereby certifies

 



 

 

15 Include for a Eurodollar Loan borrowing.

16 To be used for Notice of Borrowing on the Closing Date.

17 To be used for any Notice of Borrowing after the Closing Date.

 



 

 

 

that the following statements are true on the date hereof, and will be true on
the date of the proposed Loan before and after giving effect thereto, and to the
application of the proceeds therefrom, as applicable:

 

(a)       each representation and warranty of each Loan Party contained in or
pursuant to any Loan Document (i) to the extent qualified by materiality, is
true and correct, and (ii) to the extent not qualified by materiality, is true
and correct in all material respects, in each case, on and as of the date hereof
as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (or all respects, as applicable) as of such earlier date;

 

(b)       no Default or Event of Default exists or will occur after giving
effect to the extensions of credit requested herein; and

 

[(c)      after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 of the Credit
Agreement will be satisfied.]18

 

[Signature page follows]

 



 



18 For borrowings of a Revolving Loan only.

 



 

 

 

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.

 

 

 RIBBON COMMUNICATIONS OPERATING COMPANY, INC.       By:                       
 Name:     Title:  

 



 

 

 

EXHIBIT A

 

SOURCES AND USES/FUNDS FLOW

 

(see attached)

 



 

 

 

Exhibit L

 

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

RIBBON COMMUNICATIONS OPERATING COMPANY, INC.

 

  Date:   

  

To: CITIZENS BANK, N.A.   20 Cabot Road   Mailstop: MMF160   Medford, MA 02155  
Attention: Laura Key   Sr CML Agncy Srvcs Specialist   Office: 781-655-2173  
Fax: 855-306-6453   Laura.Key@CitizensBank.Com

 

Re:Credit Agreement, dated as of March 3, 2020, by and among RIBBON
COMMUNICATIONS INC., a Delaware corporation (“Holdings”), RIBBON COMMUNICATIONS
OPERATING COMPANY, INC., a Delaware corporation (the “Borrower”), the Lenders
from time to time party thereto, and CITIZENS BANK, N.A., as Administrative
Agent for such Lenders (in such capacity; the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to such terms in the Credit Agreement.

 

 

Ladies and Gentlemen:

 

The undersigned, in his/her capacity as a Responsible Officer of the Borrower
and not in his/her individual capacity, refers to the Credit Agreement and
hereby gives you irrevocable notice pursuant to Section [2.13(a)] [2.13(b)] of
the Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:

 

1.             The date of the [conversion] [continuation] is _________________.

 

2.             The aggregate amount of the proposed Loans to be [converted]
[continued] is $                            

 

3.             The Loans are to be [converted into] [continued as] [Eurodollar]
[ABR] Loans.

 

4.             [The duration of the Interest Period for the Eurodollar Loans
included in the [conversion] [continuation] shall be [one][three][six]
months.]19

 

 

[Signature page follows]

 



 



19 Include for a Eurodollar Loan borrowing.

 



 

 

 

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.

 



 RIBBON COMMUNICATIONS OPERATING COMPANY, INC.       By:                       
 Name:     Title:  

  



 

 

 

